Exhibit 10.3


EXECUTION VERSION



--------------------------------------------------------------------------------



Published Deal CUSIP Number: 92565EAA1 Published Revolver CUSIP Number:
92565EAD5
Published Term B CUSIP Number: 92565EAB9
 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 15, 2019

among

VICI PROPERTIES 1 LLC,
as the Borrower,

GOLDMAN SACHS BANK USA,
as Administrative Agent,

and

The Other Lenders Party Hereto

and
GOLDMAN SACHS BANK USA
MORGAN STANLEY SENIOR FUNDING, INC.
BOFA SECURITIES, INC.
JPMORGAN CHASE BANK, N.A.
CITIGROUP GLOBAL MARKETS INC.
BARCLAYS BANK PLC
as Joint Lead Arrangers and Joint Bookrunners for the Term B Facility
CREDIT SUISSE SECURITIES (USA) LLC
DEUTSCHE BANK SECURITIES INC.
UBS SECURITIES LLC
CITIZENS BANK, N.A.
as Co-Arrangers for the Term B Facility


and


GOLDMAN SACHS BANK USA
DEUTSCHE BANK SECURITIES INC.
CITIZENS BANK, N.A.
JPMORGAN CHASE BANK, N.A.
MORGAN STANLEY SENIOR FUNDING, INC.
CITIBANK, N.A.
as Joint Lead Arrangers and Co-Syndication Agents for the Revolving Facility
BARCLAYS BANK PLC
UBS SECURITIES LLC
as Documentation Agents for the Revolving Facility




--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01


Defined Terms
1
1.02


Other Interpretive Provisions
44
1.03


Accounting Terms.
44
1.04


Rounding
45
1.05


Times of Day
45
1.06


Letter of Credit Amounts
45
1.07


Pro Forma Compliance; Financial Ratio Calculations.
46
1.08


Timing of Conditions Related to Limited Condition Transactions
46
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
47
2.01


The Loans.
47
2.02


Borrowings, Conversions and Continuations of Loans.
47
2.03


Letters of Credit.
49
2.04


Prepayments.
56
2.05


Termination or Reduction of Commitments.
58
2.06


Repayment of Loans.
59
2.07


Interest.
59
2.08


Fees
60
2.09


Computation of Interest and Fees
61
2.10


Evidence of Debt.
61
2.11


Payments Generally; Administrative Agent’s Clawback.
61
2.12


Sharing of Payments by Lenders
63
2.13


Incremental Facilities
63
2.14


Refinancing Amendments.
67
2.15


Extensions of Loans and Commitments.
69
2.16


Reverse Dutch Auction Repurchases.
70
2.17


Cash Collateral.
72
2.18


Defaulting Lenders
73
2.19


Additional Borrowers
74
2.20


MIRE Event.
75
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
75
3.01


Taxes.
75
3.02


Illegality
78
3.03


Inability to Determine Rates
79
3.04


Increased Costs; Reserves on Eurodollar Rate Loans
79
3.05


Compensation for Losses
80
3.06


Mitigation Obligations; Replacement of Lenders
81
3.07


Survival
81
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
81
4.01


Conditions of Initial Credit Extension
81



i

--------------------------------------------------------------------------------




4.02


Conditions to all Credit Extensions
84
ARTICLE V REPRESENTATIONS AND WARRANTIES
84
5.01


Existence and Qualification; Power; Compliance with Laws.
84
5.02


Authority; Compliance with Other Agreements and Instruments and Government
Regulations
85
5.03


No Governmental Approvals Required
85
5.04


Subsidiaries
85
5.05


Financial Statements
86
5.06


No Other Liabilities
86
5.07


Litigation
86
5.08


Binding Obligations
86
5.09


No Default
86
5.10


ERISA
86
5.11


Use of Proceeds; Regulations T, U and X; Investment Company Act
86
5.12


Disclosure
86
5.13


Tax Liability
87
5.14


Projections
87
5.15


Hazardous Materials
87
5.16


Solvency
87
5.17


Material Adverse Effect
87
5.18


REIT Status
87
5.19


Ownership of Property; Liens
87
5.20


Security Interest; Absence of Financing Statements; Etc
88
5.21


Licenses and Permits
88
5.22


Subordinated Debt
88
5.23


Intellectual Property
88
5.24


Insurance.
88
5.25


Mortgaged Real Property; No Casualty
89
5.26


Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
89
ARTICLE VI AFFIRMATIVE COVENANTS
89
6.01


Preservation of Existence
89
6.02


Maintenance of Properties.
90
6.03


Maintenance of Insurance.
90
6.04


Compliance With Laws
91
6.05


Inspection Rights; Quarterly Lender Calls
91
6.06


Keeping of Records and Books of Account
91
6.07


Use of Proceeds
91
6.08


Additional Loan Parties
92
6.09


Collateral Matters; Pledge or Mortgage of Real Property and Vessels
92
6.10


Security Interests; Further Assurances
92
6.11


Limitation on Designations of Unrestricted Subsidiaries.
94
6.12


Taxes
94
6.13


Compliance with Environmental Law
94
6.14


Maintenance of REIT Status
95



ii

--------------------------------------------------------------------------------




6.15


Maintenance of Credit Ratings
95
6.16


Post-Closing
95
ARTICLE VII INFORMATION AND REPORTING COVENANTS
97
7.01


Financial Statements, Etc
97
7.02


Compliance Certificates
99
ARTICLE VIII NEGATIVE COVENANTS
99
8.01


Mergers, Consolidations and Asset Sales
99
8.02


Limitation on Lines of Business
103
8.03


Liens
103
8.04


Indebtedness
106
8.05


Payments of Certain Indebtedness
108
8.06


Investments, Loans and Advances
109
8.07


Restricted Payments
112
8.08


Limitation on Certain Restrictions Affecting Subsidiaries
114
8.09


Transactions with Affiliates
115
8.10


Limitation on Changes to Fiscal Year
117
8.11


Financial Covenant
117
8.12


Master Leases
117
8.13


Use of Proceeds; Anti-Corruption Law; Sanctions
117
8.14


Sale Leaseback
117
8.15


Parent Holding Company Covenant
117
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
118
9.01


Events of Default
118
9.02


Remedies upon Event of Default
119
9.03


Application of Funds
120
ARTICLE X ADMINISTRATIVE AGENT
121
10.01


Appointment of Agents
121
10.02


Powers and Duties
121
10.03


General Immunity
121
10.04


Agents Entitled to Act as Lender
121
10.05


Lenders’ Representations, Warranties and Acknowledgement.
121
10.06


[Reserved]
122
10.07


Successor Administrative Agent, Collateral Agent and L/C Issuer.
122
10.08


Collateral Documents and Guaranty
125
10.09


Withholding Taxes
127
10.10


Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim
127
10.11


Intercreditor Agreements
128
ARTICLE XI MISCELLANEOUS
128
11.01


Amendments, Etc
128
11.02


Notices; Effectiveness; Electronic Communications
130
11.03


No Waiver; Cumulative Remedies; Enforcement
132
11.04


Expenses; Indemnity; Damage Waiver
132
11.05


Payments Set Aside
134



iii

--------------------------------------------------------------------------------




11.06


Successors and Assigns.
134
11.07


Treatment of Certain Information; Confidentiality
141
11.08


Right of Setoff
141
11.09


Interest Rate Limitation
142
11.10


Counterparts; Integration; Effectiveness
142
11.11


Survival of Representations and Warranties
142
11.12


Severability
142
11.13


Replacement of Lenders
143
11.14


Governing Law; Jurisdiction; Etc.
144
11.15


Waiver of Jury Trial
145
11.16


No Advisory or Fiduciary Responsibility
145
11.17


Electronic Execution of Assignments and Certain Other Documents
145
11.18


USA PATRIOT Act; KYC Information
145
11.19


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
146
11.20


Gaming Law
146
11.21


Joint and Several Obligations
146
11.22


ENTIRE AGREEMENT
147



SCHEDULES
1.01(a)    Mortgaged Real Property
1.01(b)    Mortgaged Vessels
2.01    Commitments
2.16    Auction Procedures
5.04    Subsidiaries
5.24    Flood Zone Properties
8.06(c)    Closing Date Investments
11.02    Notice Addresses
EXHIBITS
A    Form of Committed Loan Notice
B-1    Form of Term B Note
B-2    Form of Revolving Note
C    Form of Compliance Certificate
D-1    Form of Administrative Questionnaire
D-2    Form of Assignment and Assumption
E    Forms of U.S. Tax Compliance Certificate
F    Form of Assumption Agreement
G    Joint Borrower Provisions
H    Permitted Pari Passu Intercreditor Agreement
I    Permitted Junior Lien Intercreditor Agreement
J    Forms of Subordination, Non-Disturbance and Attornment Agreements


iv

--------------------------------------------------------------------------------





CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 15, 2019,
among VICI PROPERTIES 1 LLC, a Delaware limited liability company (the
“Borrower”); each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”); each L/C Issuer from time to time party
hereto; and GOLDMAN SACHS BANK USA as Administrative Agent. The Parties hereto
hereby agree with reference to the following facts:
WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
December 22, 2017, among the Borrower, the other parties thereto, the lenders
party thereto from time to time and the Administrative Agent (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), which provides for a $400 million revolving credit facility
and a $2,200,000,000 term loan facility;
WHEREAS, pursuant to Amendment No. 2 (as defined below) entered into on the date
hereof, the Borrower established a tranche of Increase Revolving Commitments in
the amount of $600 million pursuant to Section 2.13 of the Existing Credit
Agreement;
WHEREAS, pursuant to Amendment No. 3 (as defined below) entered into on the date
hereof, the Borrower refinanced in whole the then-existing Revolving Facility
pursuant to Section 2.14 of the Existing Credit Agreement, as amended by the
Amendment No. 2; and
WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend and restate the Existing Credit Agreement, as amended by the Amendment No.
2, to reflect the existence and terms of the Amendment No. 3 Effective Date
Revolving Commitments (as defined below) established pursuant to Amendment No.
3;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby covenant and agree as follows:
Article I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acceptable Land Use Arrangements” means the provisions of any easement
agreements, street dedications or vacations, entitlements, public and/or private
utility easements, licenses, declarations of covenants, conditions and
restrictions, and other similar provisions granted by the Borrower or its
Subsidiaries which (a) now exist, (b) are permitted to be entered into under the
terms of any leases related to the Mortgaged Real Property and which in the
aggregate do not materially burden or impair the fair market value or use of
such Mortgaged Real Property for the purposes for which it is or may reasonably
be expected to be held or (c) which are approved as to their form and substance
by the Administrative Agent in writing, such approval not to be unreasonably
withheld, conditioned or delayed.
“Act” has the meaning specified in Section 11.18.
“Adjusted Total Assets” means, as of any date of determination, Borrower Group
EBITDA (calculated excluding clause (ii) of the definition thereof) for the Test
Period most recently ended on or prior to such date of determination divided by
8.25% plus (i) in the case of any Development Property or Redevelopment Property
(or former Development Property or Redevelopment Property) prior to the date
when financial results for at least one complete Fiscal Quarter following
completion or opening of the applicable development project are available, 100%
of the book value (determined in accordance with GAAP but determined without
giving effect to any depreciation) of any such Development Property or
Redevelopment Property (or former Development Property or Redevelopment
Property) owned or leased under an Eligible Ground Lease by the Borrower Group
as of such date of determination, plus (ii) 100% of the book value (determined
in accordance with GAAP) of any undeveloped land owned or leased under an
Eligible Ground Lease by the Borrower Group as of such date of determination,
plus (iii) an amount (but not


1

--------------------------------------------------------------------------------




less than zero) equal to all unrestricted cash and Cash Equivalents on hand of
the Borrower Group as of such date that is not netted against Indebtedness in
the determination of Net Funded Total Indebtedness or Net Funded Senior Secured
Indebtedness, as applicable, plus (iv) an amount (but not less than zero) equal
to all earnest money deposits associated with potential acquisitions by the
Borrower Group as of such date that are not netted against Indebtedness in the
determination of Net Funded Total Indebtedness or Net Funded Senior Secured
Indebtedness, as applicable, plus (v) the book value (determined in accordance
with GAAP) (but determined without giving effect to any depreciation or
amortization) of all other Investments (for the avoidance of doubt, other than
Income Properties, Development Properties, Redevelopment Properties and
unimproved land) held by the Borrower Group as of such date (exclusive of
goodwill and other intangible assets); provided that, (1) the Borrower Group
EBITDA attributable to any Income Property, Development Property or
Redevelopment Property that is leased by the Borrower Group pursuant to a lease
that is not an Eligible Ground Lease shall be excluded, (2) the Borrower Group
EBITDA attributable to any Development Property, Redevelopment Property or
undeveloped land (or former Development Property, Redevelopment Property or
undeveloped land) the book value of which is included in Adjusted Total Assets
under clause (i) or (ii) above, shall be excluded and (3) the portion of
Adjusted Total Assets attributable to any single Income Property shall not
exceed 40.0% of Adjusted Total Assets and the portion of Adjusted Total Assets
attributable to any single Redevelopment Property, Development Property or
undeveloped land shall not exceed 30.0% of Adjusted Total Assets; provided,
further, that, for purposes of clause (3) of the immediately preceding proviso,
if any single Income Property, Redevelopment Property, Development Property or
undeveloped land is added to the Initial Master Lease after the Closing Date,
the Adjusted Total Assets of such Income Property, Redevelopment Property,
Development Property or undeveloped land at the time it is added to the Initial
Master Lease shall be an amount equal to the fair market value thereof as
reasonably determined by the Borrower in consultation with the Administrative
Agent, and, thereafter, such Adjusted Total Assets shall be subject to increase
or decrease by its pro rata share of any increase or decrease in the aggregate
Adjusted Total Assets of all properties subject to the Initial Master Lease.
“Adjustment Date” has the meaning assigned to such term in the definition of
“Pricing Grid.”
“Administrative Agent” means Goldman Sachs in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided, that the Creditor
Parties and their Affiliates shall not be deemed to be Affiliates of the
Borrower or any of its Affiliates solely by virtue of being Creditor Parties.
“Agent” means each of (i) Administrative Agent, (ii) Collateral Agent, and (iii)
any other Person appointed under the Loan Documents to serve in an agent or
similar capacity.
“Agent Parties” means Administrative Agent and its Related Parties.
“Agreement” means this Credit Agreement.
“Allocation Date” has the meaning specified in Section 2.08(e).
“ALTA” means American Land Title Association.


2

--------------------------------------------------------------------------------




“Amended Initial Master Lease” means the Initial Master Lease, as amended by
that certain First Amendment to Lease (Non-CPLV), dated as of December 22, 2017,
that certain Second Amendment to Lease (Non-CPLV) and Ratification of SNDA,
dated as of February 16, 2018, that certain Third Amendment to Lease (Non-CPLV),
dated as of April 2, 2018, and that certain Fourth Amendment to Lease
(Non-CPLV), to be effective upon consummation of the acquisition of the land and
real property improvements associated with Harrah’s Philadelphia in Chester,
Pennsylvania.
“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of September
24, 2018.
“Amendment No. 1 Effective Date” means September 24, 2018, the date of
effectiveness of Amendment No. 1.
“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of May 15,
2019.
“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of May 15,
2019.
“Amendment No. 3 Effective Date” means May 15, 2019, the date of effectiveness
of Amendment No. 3.
“Amendment No. 3 Effective Date Revolving Commitment” means a Revolving
Commitment established on the Amendment No. 3 Effective Date. The Amendment No.
3 Effective Date Revolving Commitments of all of the Revolving Lenders on the
Amendment No. 3 Effective Date shall be $1,000,000,000.
“Amendment No. 3 Effective Date Revolving Facility” means the credit facility
comprising the Amendment No. 3 Effective Date Revolving Commitments and any
Increase Revolving Commitments of the same Class.
“Anti-Corruption Laws” mean any and all laws or regulations related to
corruption or bribery, such as the U.S. Foreign Corrupt Practices Act of 1977,
as amended, the Bribery Act 2010 of the United Kingdom and any law or regulation
implementing the OECD Convention on Combatting Bribery of Foreign Public
Officials in International Business Transactions.
“Applicable Fee Rate” means (a) prior to the first Adjustment Date occurring
after the Closing Date, 0.50% and (b) on and after the first Adjustment Date
occurring after the Closing Date, a rate determined in accordance with the
Pricing Grid.
“Applicable Percentage” means, as to each Lender, the percentage (carried out to
the ninth decimal place) of the Commitments and Loans under a given Facility
held by that Lender. If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02, or if the Revolving
Commitments have expired, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Facility shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of the Revolving
Facility most recently in effect, giving effect to any subsequent assignments.
The initial Applicable Percentage of each Lender in respect of each Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
“Applicable Rate” means (a) for each Revolving Loan, (i) prior to the first
Adjustment Date occurring after the Closing Date, 1.00% per annum for Base Rate
Loans and 2.00% per annum for Eurodollar Rate Loans and (ii) on and after the
first Adjustment Date occurring after the Closing Date, a percentage determined
in accordance with the Pricing Grid, (b) for each Term Loan, 1.00% per annum for
Base Rate Loans and 2.00% per annum for Eurodollar Rate Loans .
“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.


3

--------------------------------------------------------------------------------




“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or a Loan thereunder
at such time and (b) with respect to the Letter of Credit Sublimit, (i) an L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means the Joint Lead Arrangers and Co-Arrangers. The Arrangers are
not parties to this Agreement or the other Loan Documents (other than the Fee
Letters, to which certain Joint Lead Arrangers are party) in their capacities as
Arrangers, and their sole contractual relationship in relation to the Loan
Documents is with the Borrower (and not with any other Loan Party).
“Asset Sale” means (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction, but excluding any Casualty Event (without giving
effect to any materiality thresholds set forth in such definition)) of any
Property (including accounts receivable and Equity Interests of any Person owned
by the Borrower or the Restricted Subsidiaries but not any Debt Issuance),
whether owned on the Closing Date or thereafter acquired, by the Borrower or the
Restricted Subsidiaries to any Person (excluding operating leases and subleases
and similar arrangements of any real or personal property in the ordinary course
of business) and (b) any issuance or sale by any Restricted Subsidiary of its
Equity Interests to any Person, in the case of clauses (a) and (b); to the
extent that the aggregate value of the interest in such Property conveyed, sold,
leased, transferred, or otherwise disposed of or the Equity Interests issued or
sold, in each case whether in any single transaction or related series of
transactions, is greater than or equal to $25,000,000.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent and the Borrower.
“Assumption Agreement” means each assumption agreement executed by an additional
Borrower pursuant to Section 2.19, substantially in the form of Exhibit F.
“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses and disbursements of any law firm or other external legal counsel.
“Auction” has the meaning specified in Section 2.16(a).
“Auction Manager” has the meaning specified in Section 2.16(a).
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b) (iii).
“Availability Period” means (a) in respect of the Amendment No. 3 Effective Date
Revolving Facility, the period from and including the Amendment No. 3 Effective
Date to the earliest of (i) the Maturity Date for the Amendment No. 3 Effective
Date Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.05, and (iii) the date of termination of the
commitment of each Revolving Lender to make Revolving Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02 and (b) in respect of any other Class of Revolving Commitments, the
period from and including the date such Class of Revolving Commitments is
established pursuant to the applicable Extension Amendment, Refinancing
Amendment or Incremental Joinder Agreement to the earliest of (i) the maturity
date set forth in the applicable Extension Amendment, Refinancing Amendment or
Incremental Joinder Agreement, (ii) the date of termination of such Revolving
Commitments pursuant to Section 2.05 and (iii) the date of termination of the
Revolving Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.


4

--------------------------------------------------------------------------------




“Available Excluded Contribution Amount” means, as of any date of determination,
the sum, without duplication, of (a) the net cash proceeds of any sale or
issuance by the Borrower of its Qualified Equity Interests during the applicable
Available Excluded Contribution Amount Period plus (b) the net cash proceeds or
fair market value of assets (including cash and Cash Equivalents) (as reasonably
determined by the Borrower) contributed to the Borrower as a capital
contribution during the applicable Available Excluded Contribution Amount
Period, in each case (i) that has been designated by the Borrower after the time
of such issuance or contribution for inclusion in the Available Excluded
Contribution Amount in the next required Compliance Certificate and (ii)
excluding any proceeds received from the equity issuance pursuant to the Common
Stock Purchase Agreement. The Available Excluded Contribution Amount will be
decreased by any amounts thereof (i) used to make Investments pursuant to
Section 8.06(l), (ii) used to prepay, redeem, purchase, defease or satisfy
Indebtedness pursuant to Section 8.05(d) and (iii) used to make Restricted
Payments pursuant to Section 8.07(f), in each case, effective immediately upon
any such use.
“Available Excluded Contribution Amount Period” means, as of any date of
determination, the period of twelve (12) months ending on such date (or, if
shorter, the period commencing on the day after the Closing Date and ending on
such date).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Goldman Sachs as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; provided that when used in
connection with the Term B Facility, the Base Rate shall in no event be less
than 0.00% per annum. The “prime rate” is a rate set by Goldman Sachs based upon
various factors including Goldman Sachs’ costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Goldman Sachs shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Group” means the Borrower and the Restricted Subsidiaries.
“Borrower Group EBITDA” means, for any fiscal period, (i) the EBITDA of the
Borrower Group for that fiscal period, after eliminating EBITDA of the Borrower
Group attributable to Unconsolidated Affiliates plus, (ii) without duplication,
the aggregate amount of any recurring or ordinary course cash dividends or other
recurring or ordinary course cash distributions received by the Borrower Group
from Unconsolidated Affiliates, Unrestricted Subsidiaries or from cost method
investments.
For purposes of determining Borrower Group EBITDA for any Test Period that
includes any period occurring prior to the Closing Date, Borrower Group EBITDA
shall be calculated as if the Initial Master Lease had been in effect


5

--------------------------------------------------------------------------------




throughout such period, and the Transactions occurred at the beginning of such
fiscal period, in each case, as reasonably determined by the Borrower in good
faith.
“Borrower Materials” has the meaning specified in Section 7.01.
“Borrower Party” means the Borrower or any of its Subsidiaries.
“Borrowing” means, in respect of any Facility, a borrowing under that Facility.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) the State of New York or (ii) the state where the Administrative
Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.
“Capital Lease” as applied to any Person, means any lease of any Property by
that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, that for the avoidance of doubt, any lease that is accounted
for by any Person as an operating lease as of the Closing Date and any Similar
Lease entered into after the Closing Date by any Person may, in the sole
discretion of the Borrower, be treated as an operating lease and not a Capital
Lease; provided, further, that the Initial Master Lease will not be deemed to be
a Capital Lease.
“Cash Collateral” shall have a meaning correlative to the following definition
of “Cash Collateralize” and shall include the proceeds of such cash collateral
and other credit support.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers and the
Revolving Lenders, as collateral for L/C Obligations or obligations of Revolving
Lenders to fund participations in respect thereof, cash or deposit account
balances or, if the Administrative Agent and the applicable L/C Issuer shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the applicable L/C Issuer (as applicable).
“Cash Equivalents” means any of the following types of Investments:
(a)    Government Securities due within one year after the date of the making of
the Investment;
(b)    readily marketable direct obligations of any State of the United States
or any political subdivision of any such State or any public agency or
instrumentality thereof given on the date of such Investment a credit rating of
at least Aa by Moody’s or AA by S&P in each case due within one year from the
making of the Investment;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is organized under the laws of the
United States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (g) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
(d)    certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any bank incorporated under the Laws of the United
States, any State thereof or the District of Columbia and having on the date of
such Investment combined capital, surplus and undivided profits of at least
$250,000,000, or total assets of at least $5,000,000,000, in each case due
within one year after the date of the making of the Investment;
(e)    certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any branch or office located in the United


6

--------------------------------------------------------------------------------




States of a bank incorporated under the Laws of any jurisdiction outside the
United States having on the date of such Investment combined capital, surplus
and undivided profits of at least $500,000,000, or total assets of at least
$15,000,000,000, in each case due within one year after the date of the making
of the Investment;
(f)    repurchase agreements covering Government Securities executed by a broker
or dealer registered under Section 15(b) of the Securities Exchange Act of 1934,
as amended, having on the date of the Investment capital of at least
$500,000,000, due within 180 days after the date of the making of the
Investment; provided that the maker of the Investment receives written
confirmation of the transfer to it of record ownership of the Government
Securities on the books of a “primary dealer” in such Government Securities or
on the books of such registered broker or dealer, as soon as practicable after
the making of the Investment;
(g)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 180 days from the date of acquisition
thereof;
(h)    “money market preferred stock” issued by a corporation incorporated under
the Laws of the United States or any State thereof (i) given on the date of such
Investment a credit rating of at least Aa by Moody’s and AA by S&P, in each case
having an investment period not exceeding 180 days or (ii) to the extent that
investors therein have the benefit of a standby letter of credit issued by a
Lender or a bank described in clause (c) or (d) above;
(i)    a readily redeemable “money market mutual fund” sponsored by a bank
described in clause (d) or (e) hereof, or a registered broker or dealer
described in clause (f) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (h) hereof and given on the date of such Investment a credit
rating of at least Aa by Moody’s and AA by S&P;
(j)    corporate notes or bonds having an original term to maturity of not more
than one year issued by a corporation incorporated under the Laws of the United
States or any State thereof, or a participation interest therein; provided that
any commercial paper issued by such corporation is given on the date of such
Investment a credit rating of at least Aa by Moody’s and AA by S&P; and
(k)    Investments, classified in accordance with GAAP as current assets, in
money market investment programs registered under the Investment Company Act of
1940, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and the portfolios of which are
limited solely to Investments of the character, quality and maturity described
in clauses (a); (c) and (g) of this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender or the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement and (b) any Person that,
at the time it, or its Affiliate, became a Lender or the Administrative Agent
hereunder, was a party to a Cash Management Agreement.
“Cash Management Obligations” means all obligations of any Loan Party under a
Cash Management Agreement.
“Casualty Event” means any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any Property for which the Borrower or the
Restricted Subsidiaries receive cash insurance proceeds or proceeds of a
condemnation award or other similar compensation (excluding proceeds of business
interruption insurance); provided, no such event shall constitute a “Casualty
Event” if such proceeds or other compensation in respect thereof is less than
$50,000,000. “Casualty Event” shall include, but not be limited to, any taking
of all or any part of any Real Property of the Borrower or the Restricted
Subsidiaries or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any Law, or by reason of the


7

--------------------------------------------------------------------------------




temporary requisition of the use or occupancy of all or any part of any Real
Property of the Borrower or the Restricted Subsidiaries or any part thereof by
any Governmental Authority.
“CEOC” means CEOC, LLC, a Delaware limited liability company.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or implementation of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “Person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act (but excluding any employee benefit plan of the
Borrower or its Subsidiaries, any Person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, or any
Person formed as a holding company for Parent (in a transaction where the voting
stock of Parent outstanding prior to such transaction is converted into or
exchanged for the voting stock of the surviving or transferee Person
constituting all or substantially all of the outstanding shares of such voting
stock of such surviving or transferee Person (immediately after giving effect to
such issuance)))), becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person or group shall be deemed to
have “beneficial ownership” of all securities that such Person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
more than 35% of the equity securities of Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
“Person” or “group” has the right to acquire pursuant to any option right); or
(b)    Parent (or a Wholly Owned Subsidiary of Parent) shall cease to be the
sole member of Borrower;
(c)    any landlord under the Master Leases shall not be either (i) a directly
or indirectly Wholly Owned Subsidiary of the Borrower or (ii) the Borrower; or
(d)    a “Change of Control” (or any comparable term) occurs under and as
defined in the indenture governing the Second Lien Secured Notes or any
indenture or credit agreement governing Permitted Refinancings of the Second
Lien Secured Notes.
“Class” means, when used with respect to Loans or Commitments, each of the
following classes of Loans or Commitments: (a) (i) the Amendment No. 3 Effective
Date Revolving Commitments and Revolving Loans incurred pursuant to the
Amendment No. 3 Effective Date Revolving Commitments and (ii) any Increase
Revolving Commitments of the same Class and Revolving Loans incurred thereunder,
(b) such other Class of Revolving Loans or Revolving Commitments created
pursuant to an Extension Amendment, a Refinancing Amendment or an Incremental
Joinder Agreement, (c) Term B Loans or Term B Commitments and any Increase Term
Loan Commitments or Increase Term Loans of the same Class, and (d)  such other
Class of Term Loans or Term Commitments created pursuant to an Extension
Amendment, a Refinancing Amendment or an Incremental Joinder Agreement. New Term
Loans, Loans under New Revolving Commitments, Extended Term Loans, Loans under
Extended Revolving Commitments, Other Term Loans and Loans under Other Revolving
Commitments, in each case, that have different terms and conditions shall be
construed (together with the Commitments in respect thereof) to be in different
Classes.
“Claudine” means Claudine Property Owner LLC, a Delaware limited liability
company.


8

--------------------------------------------------------------------------------




“Closing Date” means December 22, 2017, the first date all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 11.01.
“Co-Arrangers” means Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., UBS Securities LLC and Citizens Bank, N.A.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means, at any date, all of the “Collateral”, “Mortgage Estates” and
“Trust Estates” then referred to in the Collateral Documents, including the
Mortgaged Real Property.
“Collateral Agent” means Goldman Sachs in its capacity as collateral agent under
any of the Loan Documents, or any successor collateral agent.
“Collateral Agreement” has the meaning specified in Section 4.01(a)(iv).
“Collateral Documents” means, collectively, the Collateral Agreement, the
Mortgages, the Ship Mortgages, and any supplements or other similar agreements
delivered to the Administrative Agent pursuant to Sections 6.09 and 6.10, and
each other agreement, instrument or document that creates, perfects or purports
to create or perfect a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.
“Commitment” means a commitment to make Loans (and, in the case of the Revolving
Facility, to participate in Letters of Credit) under a Facility.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), completed and signed by a Responsible Officer of the
Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Common Stock Purchase Agreement” has the meaning specified in Section 4.01(h).
“Competitor” means any Person or Affiliate of any Person, other than the
Borrower, or its Subsidiaries, that is engaged, or is an Affiliate of a Person
that is engaged, in the ownership or operation of a casino, racetrack, racino,
video lottery terminal or other gaming activities, including, but not limited
to, the operation of slot machines, video lottery terminals, table games,
pari-mutuel wagering or other applicable types of wagering (including, but not
limited to, sports wagering), excluding any investment fund or other Person with
an investment representing an equity ownership of fifteen percent (15%) or less
in a such Person and no possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
through the ownership of voting securities, partnership interests, other equity
interests or otherwise.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C with such amendments or modifications as may be approved by the
Administrative Agent and the Borrower.
“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.
“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any contractual obligation to which such Person is a
party or by which it or any of its Property is bound or subject.


9

--------------------------------------------------------------------------------




“Convertible Debt” means Indebtedness of the Borrower (which may be guaranteed
by the Guarantors) permitted to be incurred under the terms of this Agreement
that is (i) either (a) convertible into common stock of Parent (and cash in lieu
of fractional shares) and/or cash (in an amount determined by reference to the
price of such common stock) or (b) sold as units with call options, warrants or
rights to purchase (or substantially equivalent derivative transactions) that
are exercisable for common stock of Parent and/or cash (in an amount determined
by reference to the price of such common stock) and (ii) subordinated to the
Obligations on terms customary at the time for convertible subordinated debt
securities.
“Credit Agreement Refinancing Indebtedness” means other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans); in each case, issued, incurred or otherwise obtained (including by means
of the extension or renewal of Existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part, then existing Term Loans
or Revolving Commitments, or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has both a
later maturity and a Weighted Average Life to Maturity equal to or greater than
the Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees and premiums (if any) thereon and reasonable fees and expenses associated
with the refinancing, (iii) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged on a dollar-for-dollar basis, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, on the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained,
(iv) the aggregate unused revolving commitments under such Credit Agreement
Refinancing Indebtedness shall not exceed the unused Revolving Commitments being
replaced, (v) such Credit Agreement Refinancing Indebtedness consisting of Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any optional or mandatory prepayments or
prepayment of Term Loans hereunder in each case as specified in the respective
Refinancing Amendment, (vi) such Credit Agreement Refinancing Indebtedness shall
not be guaranteed by any Restricted Subsidiary of the Borrower other than Loan
Parties unless such guarantee is unsecured, (vii) such Credit Agreement
Refinancing Indebtedness shall not be secured by any assets or property of the
Loan Parties that does not constitute Collateral, and (viii) all other terms and
conditions of any such Credit Agreement Refinancing Indebtedness shall be as
agreed between the Borrower and the lenders providing any such Credit Agreement
Refinancing Indebtedness.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Creditor Parties” means each of the Administrative Agent, each L/C Issuer and
each Lender, and to the extent relevant, each Cash Management Bank, Hedge Bank
and Arranger.
“Customary Non-Recourse Exclusions” means usual and customary exceptions and
non-recourse carve-outs in nonrecourse debt financings of real property and
other carve-outs appropriate in the good faith determination of the Borrower to
the financing, including exceptions by reason of (a) any fraudulent
misrepresentation made by the Borrower or any of its Restricted Subsidiaries in
or pursuant to any document evidencing any Indebtedness, (b) any unlawful act on
the part of the Borrower or any of its Restricted Subsidiaries in respect of the
Indebtedness or other liabilities of any Restricted Subsidiary of the Borrower,
(c) any waste or misappropriation of funds by the Borrower or any of its
Restricted Subsidiaries in contravention of the provisions of the Indebtedness
or other liabilities of any Restricted Subsidiary, (d) customary environmental
indemnities associated with the real property of any Restricted Subsidiary,
(e) voluntary bankruptcy, (f) failure of the Borrower or any of its Restricted
Subsidiaries to comply with applicable special purpose entity covenants, (g) any
failure to maintain insurance required pursuant to any document evidencing any
Indebtedness, or (h) any failure to comply with restrictions on the transfer of
real property set forth in any document evidencing any Indebtedness, but
excluding exceptions by reason of (i) non-payment of the debt incurred in such
non-recourse financing (other than usual and customary exceptions in respect of
the first debt service payment); or (ii) the failure of the relevant Restricted
Subsidiary to comply with financial covenants.
“Debt Issuance” means the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 8.04).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership,


10

--------------------------------------------------------------------------------




insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Declined Proceeds” has the meaning specified in Section 2.04(d).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means subject to Section 2.18, any Lender (a) that has
failed to fund any portion of the Loans or participations in L/C Obligations
required to be funded by it hereunder within two Business Days of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent, the applicable L/C Issuer and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) that has otherwise failed to pay over to
the Administrative Agent, any L/C Issuer or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute, (c) for which the
Administrative Agent has received notification that such Lender has, or has a
direct or indirect parent company that is (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors, (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender, (d) that has notified the Borrower, the
Administrative Agent or any L/C Issuer, in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied) or (e) that has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (e) upon receipt of such
written confirmation by the Administrative Agent and the Borrower). Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the L/C Issuers and each Lender promptly
following such determination.
“Designated Jurisdiction” means any country or territory that is the subject of
comprehensive Sanctions broadly prohibiting dealings in, with or involving such
country or territory.
“Designation” has the meaning specified in Section 6.11(a).


11

--------------------------------------------------------------------------------




“Development Property” means real property acquired for purposes of becoming, or
currently under development into, an Income Property that is owned, operated or
leased or otherwise controlled by the Borrower or its Restricted Subsidiaries.
Each Development Property shall continue to be classified as a Development
Property hereunder until the Borrower notifies the Administrative Agent that it
desires to reclassify such Property as an Income Property for purposes of this
Agreement, upon and after which such property shall be classified as an Income
Property hereunder.
“Discharged” means Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof).
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable); or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely for Qualified Equity
Interests or upon a sale of assets or a change of control that constitutes an
Asset Sale or a Change of Control and is subject to the prior payment in full of
the Obligations or as a result of a redemption required by Gaming Law); pursuant
to a sinking fund obligation or otherwise (other than solely for Qualified
Equity Interests) or exchangeable or convertible into debt securities of the
issuer thereof at the sole option of the holder thereof, in whole or in part, on
or prior to the date that is 90 days after the Final Maturity Date then in
effect at the time of issuance thereof.
“Disqualified Lenders” has the meaning specified in Section 11.06(j)(i).
“Dollar” and “$” mean lawful money of the United States.
“DQ List” has the meaning specified in Section 11.06(j)(iv).
“Earnings Assignment” means, with respect to each Mortgaged Vessel, an
Assignment of Earnings, Charterparties and Requisition made by the applicable
Loan Party in favor of the Collateral Agent for the benefit of the Secured
Parties.
“EBITDA” means, with respect to any fiscal period and with respect to any
Person, the sum of (a) Net Income of such Person for that period, plus (b) any
extraordinary loss reflected in such Net Income, and, without duplication, any
loss associated with the early retirement of Indebtedness and with any
disposition not in the ordinary course of business, minus (c) any extraordinary
gain reflected in such Net Income, and, without duplication, any gains
associated with the early retirement of Indebtedness and with any disposition
not in the ordinary course of business, plus (d) Interest Charges of such Person
for that period, plus (e) the aggregate amount of expense for federal, foreign,
state and local taxes on or measured by income of such Person for that period
(whether or not payable during that period); minus (f) the aggregate amount of
benefit for federal, foreign, state and local taxes on or measured by income of
such Person for that period (whether or not receivable during that period); plus
(g) depreciation, amortization and all unusual or non-recurring and/or non-cash
expenses to the extent deducted in arriving at Net Income for that period, plus
(h) expenses classified as “pre-opening and start-up expenses” on the applicable
financial statements of that Person for that fiscal period, plus (i) rental
revenues receivable in cash related to any Master Lease and not recognized under
GAAP (so long as such amount is actually received for such period); minus
(j) rental revenues recognized under GAAP but not currently receivable in cash
under any Master Lease, plus (k) non-controlling or minority interest reflected
in Net Income, and, without duplication, in each case as determined in
accordance with GAAP. For purposes of determining EBITDA for any Test Period
that includes any period occurring prior to the Closing Date, EBITDA shall be
determined as if the Initial Master Lease has been in effect throughout such
period, and the Transactions occurred at the beginning of such fiscal period, in
each case, as reasonably determined by the Borrower in good faith.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial


12

--------------------------------------------------------------------------------




institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (i), (iii), (v), and (vi) (subject to such
consents, if any, as may be required under Section 11.06(b) (iii)); provided
that no Defaulting Lender shall be an Eligible Assignee for purposes of any
assignment in respect of the Revolving Facility or any Term Facility. For the
avoidance of doubt, any Disqualified Lender is subject to Section 11.06(j).
“Eligible Ground Lease” means each ground lease with respect to an Income
Property, Redevelopment Property, Development Property or undeveloped land
executed by the Borrower, or any Restricted Subsidiary, as lessee, that (i) has
a remaining lease term (including extension or renewal rights exercisable at the
sole option of the tenant thereunder) of at least twenty-five (25) years,
calculated as of the date such property becomes included in the calculation of
Adjusted Total Assets hereunder, (ii) is free and clear of any Liens (other than
Liens permitted by Section 8.03) and Negative Pledges and (iii) contains
customary financing provisions including, without limitation, notice and cure
rights; provided that the HLV Lease shall be considered an “Eligible Ground
Lease” at the time the Borrower or one of its Restricted Subsidiaries acquires
the hotel and casino owned by HLV pursuant to the Project Claudine Acquisition.
“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands); the land surface or subsurface
strata or natural resources.
“Environmental Law” means any and all applicable treaties, Federal, state,
local, and foreign laws, statutes, ordinances, regulations, rules, decrees,
judgments, directives, orders, consent orders, consent decrees, permits,
licenses, and the common law, relating to pollution or protection of public
health or the Environment, Hazardous Materials, natural resource damages or
occupational safety or health to the extent related to exposure to Hazardous
Materials.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities);
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials, or (e) any indemnity or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting); of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided that Convertible Debt shall not
be deemed to be Equity Interests, unless and until any such instruments are so
converted or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.
“ERISA Affiliate” means, with respect to any Person, any other Person (or any
trade or business, whether or not incorporated) that is under common control
with that Person within the meaning of Section 414 of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is


13

--------------------------------------------------------------------------------




waived); (b) with respect to any Pension Plan, the failure to satisfy the
minimum funding standard under Section 412 or 430 of the Code and Section 302 or
303 of ERISA, whether or not waived, the failure by any ERISA Affiliate to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure by the Borrower, the Restricted
Subsidiaries or any of their respective ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan; (d) the
incurrence by the Borrower, the Restricted Subsidiaries or any of their
respective ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan; (e) the receipt by the Borrower,
the Restricted Subsidiaries or any of their respective ERISA Affiliates from the
PBGC or a plan administrator of any notice indicating an intent to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; (f) the
occurrence of any event or condition which would reasonably constitute grounds
under ERISA for the termination of or the appointment of a trustee to
administer, any Pension Plan; (g) the termination of any Pension Plan or the
incurrence by the Borrower, the Restricted Subsidiaries or any of their
respective ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt
by the Borrower, the Restricted Subsidiaries or any of their respective ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower, the Restricted Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or
Section 305 of ERISA; (i) the making of any amendment to any Pension Plan which
would be reasonably likely to result in the imposition of a lien or the posting
of a bond or other security under ERISA or the Code; (j) the withdrawal of the
Borrower, the Restricted Subsidiaries or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a “substantial employer” as defined in
Section 4001(a) (2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; or (k) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which would reasonably be expected to result in
liability to the Borrower or the Restricted Subsidiaries.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person); as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)    (i) when used in connection with the Revolving Facility, if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement and (ii) when used in connection with the Term B
Facility, the Eurodollar Rate for any Interest Period shall in no event be less
than 0.00% per annum;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”


14

--------------------------------------------------------------------------------




“Event of Default” has the meaning specified in Section 9.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Excluded Assets” means (i) any real property other than the Mortgaged Real
Property; (ii) any asset or property (other than those described in clause
(vi) below) to the extent the grant of a security interest is prohibited by Law
or requires a consent not obtained of any Governmental Authority pursuant to
such Law; (iii) (w) Equity Interests in excess of 65% of the voting Equity
Interests and 100% of the non-voting Equity Interests of (A) any Foreign
Subsidiaries or (B) any FSHCO; (x) Equity Interests of any Subsidiary of a
Foreign Subsidiary or FSHCO; (y) Equity Interests of any Joint Venture to the
extent such security interest is not permitted under the applicable
organizational or joint venture agreement; and (z) Equity Interests in any
Unrestricted Subsidiary or any Immaterial Subsidiary; (iv) any lease, license or
other agreement or contract (including joint venture agreements) or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or contract or purchase money arrangement or
create a right of termination in favor of any other party thereto (other than
the Borrower or a Wholly Owned Subsidiary) after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law; (v) assets as to
which the Administrative Agent and the Borrower reasonably agree in writing that
the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby; (vi) any governmental licenses or state or local franchises,
charters and authorizations (including Gaming Licenses) but only to the extent
creation, attachment or perfection of security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted by
applicable Law or the terms thereof or requires a consent not obtained of any
Governmental Authority, after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable Law, and other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable Law notwithstanding such prohibition; (vii) any
aircraft and assets directly related to the operation thereof and any limited
liability company or other special purpose vehicle that has been organized
solely to own any aircraft and related assets; (viii) any assets subject to a
Capital Lease or to purchase money Indebtedness to the extent that, and for so
long as, granting a security interest in such assets would violate the terms of
such Capital Lease or such purchase money Indebtedness secured by such assets;
(ix) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal Law; (x) any
Property that is subject to a Lien permitted under Section 8.03(j) to the extent
and for so long as the contract or other agreement in which such Lien is granted
validly prohibits the creation of any other Lien on such Property after giving
effect to the applicable anti-assignment provisions of the UCC; (xi) any other
assets or property to the extent the grant of a security interest therein would
result in material adverse tax consequences to the Borrower or its Subsidiaries
as reasonably determined by the Borrower in consultation with the Administrative
Agent; and (xii) for the avoidance of doubt, any assets owned by, or the Equity
Interests of, any Qualified Non-Recourse Subsidiary or any other asset securing
any Qualified Non-Recourse Debt or Project Financing (which shall in no event
constitute Collateral hereunder, nor shall any Qualified Non-Recourse Subsidiary
be a Loan Party hereunder).
“Excluded Swap Obligations” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty Obligation thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured in whole or in part by net income or
overall gross income (however denominated) or franchise Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of or
“doing business” in, or having its principal office or, in the case of any


15

--------------------------------------------------------------------------------




Lender, its applicable Lending Office located in, the jurisdiction imposing such
Tax (or any political subdivision thereof) or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes imposed under Section 884(a) of the Code or
any similar Tax imposed by any jurisdiction described in clause (a) of this
definition, (c) in the case of a Lender, any U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a Law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (d) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (e) any Taxes imposed under FATCA.
“Existing Indebtedness” means Indebtedness outstanding on the Closing Date.
“Existing Intercreditor Agreements” means (i) that certain Second Lien
Intercreditor Agreement, dated as of October 6, 2017, by and among the Borrower,
VICI FC, Wilmington Trust, National Association and UMB Bank, National
Association, and the other parties party thereto from time to time, and (ii)
that certain Intercreditor Agreement, dated as of October 6, 2017, among each
landlord referred to therein, Credit Suisse AG, Cayman Islands Branch, the
tenants referred to therein, Wilmington Trust National Association and UMB,
National Association, and the other parties party thereto from time to time.
“Existing Mezzanine Indebtedness” means that certain indebtedness pursuant to
(i) that certain Mezzanine A Loan Agreement, dated as of October 6, 2017, among
CPLV Mezz 1 LLC, the lenders from time to time party thereto, and Wilmington
Savings Fund Society FSB, as collateral agent and administrative agent, and (ii)
that certain Mezzanine B Loan Agreement, dated as of October 6, 2017, among CPLV
Mezz 2 LLC, the lenders from time to time party thereto, and Wilmington Savings
Fund Society, FSB, as collateral agent and administrative agent.
“Existing Revolving Class” has the meaning specified in Section 2.15(b).
“Existing Revolving Loans” has the meaning specified in Section 2.15(b).
“Existing Term Loan Class” has the meaning specified in Section 2.15(a).
“Exit Credit Agreement” means that certain credit agreement dated as of October
6, 2017, among the Borrower, the other Loan Parties named therein, Wilmington
Trust, National Association, as administrative agent and the lenders party
thereto.
“Extended Loans” means Extended Revolving Loans or Extended Term Loans.
“Extended Revolving Commitments” has the meaning specified in Section 2.15(b).
“Extended Revolving Facility” means a credit facility comprising a series of
Extended Revolving Commitments and the corresponding Extended Revolving Loans,
if any.
“Extended Revolving Loans” has the meaning specified in Section 2.15(b).
“Extended Revolving Note” means any promissory note executed and delivered in
connection with any Extended Revolving Commitments and the related Extended
Revolving Loans, the form of which shall be specified in the applicable
Extension Amendment.
“Extended Term Facility” means a credit facility comprising a Class of Extended
Term Loans, if any.
“Extended Term Lender” means a Lender in respect of Extended Term Loans.
“Extended Term Loans” has the meaning specified in Section 2.15(a).


16

--------------------------------------------------------------------------------




“Extended Term Note” means any promissory note executed and delivered in
connection with any Extended Term Loans, the form of which shall be specified in
the applicable Extension Amendment.
“Extending Lender” has the meaning specified in Section 2.15(c).
“Extension Amendment” has the meaning specified in Section 2.15(d).
“Extension Date” means any date on which any Existing Term Loan Class or any
Existing Revolving Class is modified to extend the related scheduled maturity
dates in accordance with Section 2.15 (with respect to Lenders under such
Existing Term Loan Class or such Existing Revolving Class which agree to such
modification).
“Extension Election” has the meaning specified in Section 2.15(c).
“Extension Request” means any Term Loan Extension Request or Revolving Extension
Request.
“Extension Series” means all Extended Term Loans or Extended Revolving
Commitments, as applicable, that are established pursuant to the same Extension
Amendment (or any subsequent Extension Amendment to the extent such subsequent
Extension Amendment expressly provides that the Extended Term Loans or Extended
Revolving Commitments, as applicable, provided for therein are intended to be a
part of any previously established Extension Series).
“Facility” means any Term Facility or any Revolving Facility, as the context may
require.
“FASB” has the meaning specified in the definition of “GAAP”.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with); any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b) (1) of the Code (or any amended or successor
version described above) and any intergovernmental agreement between the United
States and any other jurisdiction (and any related treaty, law, regulation or
other official guidance) implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Goldman Sachs Bank USA on such day on such
transactions as determined by the Administrative Agent. If the Federal Funds
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
“Fee Letters” means, collectively, (i) the Agency Fee Letter, dated as of
November 29, 2017, by and between Parent and the Administrative Agent, (ii) the
Fee Letter, dated as of November 29, 2017, by and among Parent and the Joint
Lead Arrangers, and (iii) each other fee letter entered into with the
Administrative Agent or any Arranger from time to time in connection with this
Agreement or the Facilities.
“Final Maturity Date” means, as of any date of determination, the latest
Maturity Date for any of the Facilities or Loans then governed by this
Agreement.
“Financial Covenant Event of Default” has the meaning specified in
Section 9.01(c).
“Financial Ratios” means, collectively, the Total Net Debt to Adjusted Total
Assets Ratio and the Senior Secured Net Debt to Adjusted Total Assets Ratio.


17

--------------------------------------------------------------------------------




“First Lien Secured Notes” means the First Priority Senior Secured Floating Rate
Notes due 2022 of the Borrower and VICI FC in an aggregate principal amount of
$311,720,742 issued on October 6, 2017.
“First Priority” means, with respect to any Lien purported to be created in any
collateral pursuant to any Loan Document, that such Lien has priority over any
other Lien on such collateral (other than Liens permitted by Section 8.03 that
have priority by operation of law).
“Fiscal Quarter” means the fiscal quarter of the Borrower consisting of the
three calendar month periods ending on each March 31, June 30, September 30 and
December 31.
“Fiscal Year” means the fiscal year of the Borrower consisting of the
twelve-month period ending on each December 31.
“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
“Foreign Lender” means any Lender that is not a “United States Person” within
the meaning of Section 7701(a) (30) of the Code.
“Foreign Subsidiary” means each Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof, or the District
of Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an L/C Issuer, such Defaulting Lender’s pro rata portion of the L/C
Obligations issued by such L/C Issuer other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
“FSHCO” means any Restricted Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia and substantially
all of whose assets consists of the capital stock of one or more Foreign
Subsidiaries.
“Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, with respect to the immediately prior Fiscal
Quarter or Fiscal Year period, as the case may be, Borrower Group EBITDA minus
Interest Charges of such Person for that period; provided, however, for purposes
of calculating Funds From Operations, (a) Interest Charges of the Borrower Group
related to any amortization of deferred financing costs and original issue
discount shall be excluded and (b) Borrower Group EBITDA shall not include any
amounts attributable to any period prior to the Closing Date.
“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board (“FASB”) Accounting Standards
Codification® and rules and interpretive releases of the Securities and Exchange
Commission under authority of federal securities laws, that are applicable to
the circumstances as of the date of determination, consistently applied.
“Gaming Approval” means any and all licenses, findings of suitability,
approvals, authorizations, permits, consents, rulings, orders or directives of
any Governmental Authority (a) necessary to enable Borrower or the Restricted
Subsidiaries to engage in the casino, gambling, racing or gaming business, or in
the business of owning or leasing real property or vessels used in the casino,
gambling, pai gow poker, racing or gaming business or otherwise to continue to
conduct its business substantially as is presently conducted or contemplated to
be conducted following the Closing


18

--------------------------------------------------------------------------------




Date (after giving effect to the Transactions), (b) required by any Gaming Law
or (c) required to accomplish the financing and other transactions contemplated
hereby after giving effect to the Transactions.
“Gaming Authority” means any governmental agency, authority, board, bureau,
commission, department, office or instrumentality with regulatory, licensing or
permitting authority or jurisdiction over any gaming business or enterprise or
any Gaming Facility or with regulatory, licensing or permitting authority or
jurisdiction over any gaming or racing operation (or proposed gaming or racing
operation) owned, leased, managed or operated by the Borrower or the Restricted
Subsidiaries.
“Gaming Facility” means any casino, hotel, resort, race track, off-track
wagering site, venue at which gaming or wagering is conducted, and all related
or ancillary property and assets.
“Gaming Laws” means all applicable provisions of all (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutual race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted by the Borrower or the Restricted
Subsidiaries within its jurisdiction; (b) Gaming Approvals and (c) orders,
decisions, determinations, judgments, awards and decrees of any Gaming
Authority.
“Gaming License” means any Gaming Approval or other casino, gambling, racing or
gaming license issued by any Gaming Authority covering any Gaming Facility.
“Goldman Sachs” means Goldman Sachs Bank USA.
“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States or obligations guaranteed by the full
faith and credit of the United States and (b) obligations of an agency or
instrumentality of, or corporation owned, controlled or sponsored by, the United
States that are generally considered in the securities industry to be implicit
obligations of the United States.
“Governmental Authority” means any government or political subdivision of the
United States or any other country, whether national, federal, state,
provincial, local or otherwise, or any agency, authority, board, bureau, central
bank, commission, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision (including any supra-national bodies such as
the European Union or the European Central Bank) including, without limitation,
any Gaming Authority.
“Granting Lender” has the meaning specified in Section 11.06(h).
“Grantor” means, as of any date of determination, each Loan Party that has
granted a Lien to the Administrative Agent for the benefit of the Secured
Parties in any of its Property pursuant to any Collateral Document.
“Guarantors” means, collectively, each wholly-owned Restricted Subsidiary (other
than an Immaterial Subsidiary, any Foreign Subsidiary, any Subsidiary of a
Foreign Subsidiary and any FSHCO) of the Borrower that is a party to the
Guaranty on the Closing Date and each Restricted Subsidiary that is required to
execute and deliver the Guaranty pursuant to Section 6.08; provided that such
other Subsidiaries that may be formed or acquired after the date hereof that are
subject to the jurisdiction of a Gaming Authority that requires approval prior
to the execution and delivery of a guaranty shall not be Guarantors unless and
until such approval is obtained.
“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties on the Closing Date together with each guaranty supplement
delivered pursuant to Section 6.08.
“Guaranty Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether


19

--------------------------------------------------------------------------------




directly or indirectly, and any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
that the term Guaranty Obligation shall not include endorsements of instruments
for deposit or collection in the ordinary course of business. The amount of any
Guaranty Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made (or, if less, the maximum amount of such primary obligation
for which such Person may be liable pursuant to the terms of the instrument
evidencing such Guaranty Obligation) or, if not stated or determinable, the
maximum reasonably anticipated potential liability in respect thereof (assuming
such Person is required to perform thereunder) as determined by such Person in
good faith.
“Hazardous Material” means any hazardous or toxic material, substance, waste,
constituent, compound, pollutant or contaminant including, without limitation,
petroleum (including, without limitation, crude oil or any fraction thereof or
any petroleum product or waste) listed under any Environmental Law or subject to
regulation under Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender or the Administrative Agent or an
Affiliate of the Administrative Agent, in its capacity as a party to such Swap
Contract.
“HLV” means Harrah’s Las Vegas, LLC, a Nevada limited liability company.
“HLV Lease” means that certain amended and restated lease, dated as of December
22, 2017, by and among Claudine Propco LLC, as landlord, and HLV, as tenant.
“Honor Date” has the meaning specified in Section 2.03(c) (i).
“Immaterial Subsidiary” means, at any time, any Restricted Subsidiary that, as
of the last day of the most recently ended Test Period on or prior to the date
of determination, does not have assets (when combined with the assets of all
other Immaterial Subsidiaries, after eliminating intercompany obligations) in
excess of $50,000,000.
“Income Property” means any real property or assets or vessels (including any
personal property ancillary thereto or used in connection therewith) owned,
operated or leased or otherwise controlled by the Borrower Group and earning, or
intended to earn, current income, whether from rent, lease payments, operations
or otherwise. “Income Property” shall not include any Development Property,
Redevelopment Property or undeveloped land. Each Income Property shall continue
to be classified as an Income Property hereunder until the Borrower notifies the
Administrative Agent that it desires to reclassify such Property as a
Redevelopment Property for purposes of this Agreement, upon and after which such
property shall be classified as a Redevelopment Property hereunder.
“Increase Revolving Commitments” has the meaning specified in
Section 2.13(a) (i).
“Increase Term Loan Commitment” has the meaning specified in
Section 2.13(a) (iii).
“Increase Term Loans” has the meaning specified in Section 2.13(a) (iii).
“Incremental Commitment” means any Incremental Revolving Commitment and any
Incremental Term Loan Commitment.
“Incremental Effective Date” has the meaning specified in Section 2.13(b).
“Incremental Joinder Agreement” has the meaning specified in Section 2.13(b).


20

--------------------------------------------------------------------------------




“Incremental Lender” has the meaning specified in Section 2.13(a).
“Incremental Revolving Commitment” has the meaning specified in
Section 2.13(a) (ii).
“Incremental Revolving Lender” has the meaning specified in Section 2.13(e).
“Incremental Term Loan Commitments” means, collectively, the Increase Term Loan
Commitments and the New Term Loan Commitments.
“Incremental Term Loans” means, collectively, the Increase Term Loans and the
New Term Loans.
“Incremental Term Note” means any promissory note executed and delivered in
connection with any Incremental Term Loan Commitments and the related
Incremental Term Loans, the form of which shall be specified in the applicable
Incremental Joinder Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (x) trade accounts payable and accrued obligations incurred
in the ordinary course of business or other accounts payable in the ordinary
course of business in accordance with ordinary trade terms, (y) financing of
insurance premiums and (z) any earn-out obligation or purchase price adjustment
until such obligation becomes a liability on the balance sheet (excluding the
footnotes thereto) in accordance with GAAP); (e) all Indebtedness of others to
the extent secured by any Lien on property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided, that
if such obligations have not been assumed, the amount of such Indebtedness
included for the purposes of this definition will be the amount equal to the
lesser of the fair market value of such property and the amount of the
Indebtedness secured; (f) with respect to any Capital Leases of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; (g) the net amount of the
obligations of such Person in respect of interest rate protection agreements,
foreign currency exchange agreements or other interest or exchange rate hedging
arrangements (including Swap Contracts); (h) all obligations of such Person as
an account party in respect of letters of credit and bankers’ acceptances,
except obligations in respect of letters of credit issued in support of
obligations not otherwise constituting Indebtedness shall not constitute
Indebtedness except to the extent such letter of credit is drawn and not
reimbursed within ten Business Days; and (i) all Guaranty Obligations of such
Person in respect of Indebtedness of others of the kinds referred to in clauses
(a) through (h) above (other than, for the avoidance of doubt, in connection
with any completion guarantee); provided that for purposes of this definition,
deferred purchase obligations shall be calculated based on the net present value
thereof. The Indebtedness of any Person shall include the Indebtedness of any
partnership in which such Person is a general partner unless recourse is
limited, in which case the amount of such Indebtedness shall be the amount such
Person is liable therefor (except to the extent the terms of such Indebtedness
expressly provide that such Person is not liable therefor). The amount of
Indebtedness of the type described in clause (d) shall be calculated based on
the net present value thereof. The amount of Indebtedness of the type referred
to in clause (g) above of any Person shall be zero unless and until such
Indebtedness becomes due, in which case the amount of such Indebtedness shall be
the amount due that is payable by such Person. For the avoidance of doubt, it is
understood and agreed that (x) any obligations of such Person in respect of Cash
Management Agreements and (y) any obligations of such Person in respect of
employee, consultant or independent contractor deferred compensation and benefit
plans shall not constitute Indebtedness. For all purposes hereof, the
Indebtedness of the Borrower Group shall exclude (i) any obligations under the
Initial Master Lease or any Similar Leases and (ii) intercompany liabilities
arising from their cash management, tax, and accounting operations and
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any rollover or extensions of terms) and made in the ordinary
course of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a); Other Taxes.


21

--------------------------------------------------------------------------------




“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Initial Master Lease” means the Lease (Non-CPLV), dated as of October 6, 2017,
among CEOC and the entities listed therein, as tenant, and the entities listed
therein, as landlord. The Initial Master Lease shall be treated as an operating
lease for all purposes hereunder.
“Insurance Assignment” means, with respect to each Mortgaged Vessel, an
Assignment of Insurances made by the applicable Loan Party in favor of the
Collateral Agent for the benefit of the Secured Parties, as the same may be
amended, supplemented or otherwise modified from time to time.
“Intellectual Property” has the meaning specified in Section 5.23.
“Interest Charges” means, for any Test Period, the sum of interest expense of
the Borrower Group for such Test Period as determined in accordance with GAAP,
plus, to the extent deducted in arriving at Net Income and without duplication,
(a) the interest portion of payments paid or payable (without duplication) on
Capital Leases, (b) amortization of financing fees, debt issuance costs and
interest or deferred financing or debt issuance costs, (c) arrangement,
commitment or upfront fees, original issue discount, redemption or prepayment
premiums, (d) commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, (e) interest
with respect to Indebtedness that has been Discharged, (f) the accretion or
accrual of discounted liabilities during such period, (g) interest expense
attributable to the movement of the mark-to-market valuation of obligations
under Swap Contracts or other derivative instruments, (h) payments made under
Swap Contracts relating to interest rates with respect to such Test Period and
any costs associated with breakage in respect of hedging agreements for interest
rates, (i) all interest expense consisting of liquidated damages for failure to
timely comply with registration rights obligations and financing fees, (j) fees
and expenses associated with the consummation of the Transactions, (k) annual or
quarterly agency fees paid to Administrative Agent and (l) costs and fees
associated with obtaining Swap Contracts and fees payable thereunder, all as
calculated in accordance with GAAP.
“Interest Coverage Ratio” means, as at any date, the ratio of (a) Borrower Group
EBITDA for the period of four Fiscal Quarters ending on or most recently ended
prior to such date to (b) Interest Charges for such period.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or one week thereafter, as selected by the Borrower in the relevant
Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrower and consented to by all Appropriate Lenders; provided
that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


22

--------------------------------------------------------------------------------




(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Investments” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any of its respective Subsidiaries of, or of a beneficial
interest in, any of the Equity Interest of any other Person (other than a Loan
Party); or of the assets of a Person that constitute a business unit; (b) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by the Borrower or any Subsidiary of the Borrower from any Person, of any
Equity Interest of such Person (other than a Loan Party); (c) any direct or
indirect loan, advance or capital contribution by the Borrower or any of its
respective Subsidiaries to any other Person (other than a Loan Party); including
all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary
course of business; (d) the purchase or other acquisition (in one transaction or
a series of transactions) of any Real Property (and in the case of a Development
Property or a Redevelopment Property, capital expenditures with respect to the
development or redevelopment thereof, as the case may be); provided that, in the
case of this clause (d); Investments shall not include any single transaction or
series of related transactions with an aggregate value of less than $25,000,000;
or (e) any payment under any Guaranty Obligation by such Person in respect of
Indebtedness or other obligation of any other Person. The amount of any
Investment at any time shall be the amount actually invested (measured at the
time made) (minus any Returns of the Borrower or a Restricted Subsidiary in
respect of such Investment which has actually been received in cash or Cash
Equivalents or has been converted into cash or Cash Equivalents); without
adjustment for subsequent increases or decreases in the value of such
Investment.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.
“Joint Lead Arrangers” means, collectively, Goldman Sachs, Morgan Stanley Senior
Funding, Inc., BofA Securities, Inc., JPMorgan Chase Bank, N.A., Citigroup
Global Markets Inc. and Barclays Bank PLC.
“Joint Venture” means any Person, other than a Subsidiary of the Borrower, in
which the Borrower or a Restricted Subsidiary holds or acquires an ownership
interest (whether by way of capital stock, partnership or limited liability
company interest, or other evidence of ownership).
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Goldman Sachs, Morgan Stanley Senior Funding, Inc., Bank of
America, N.A., JPMorgan Chase Bank, N.A., Citibank, N.A., Barclays Bank PLC,
Credit Suisse AG, Cayman Islands Branch, Deutsche Bank AG New York Branch, UBS
AG, Stamford Branch and Citizens Bank, N.A. and each other L/C Issuer designated
pursuant to Section 2.03(l); in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 11.06(a). An L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. In the event that there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.


23

--------------------------------------------------------------------------------




“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Land Sale” means the transaction contemplated by that certain purchase and sale
agreement, dated as of November 29, 2017, by and among Vegas Development LLC, a
Delaware limited liability company, as seller, and Eastside Convention Center,
LLC, as buyer.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including, without
limitation, all Gaming Laws, Liquor Laws and Environmental Laws); including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LCT Election” has the meaning specified in Section 1.08.
“LCT Test Date” has the meaning specified in Section 1.08.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any Incremental Lender from time to time party
hereto pursuant to Section 2.13 and any Person that becomes an Other Revolving
Lender or Other Term Lender from time to time party hereto pursuant to
Section 2.14.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit shall be issued in Dollars.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Facility (or, if such day is not
a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Facility.
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance or lien of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
(other than a precautionary financing statement with respect to a lease that is
not in the nature of a security interest) under the UCC or comparable Law of any
jurisdiction with respect to any Property.


24

--------------------------------------------------------------------------------




“Limited Condition Transaction” means any Permitted Acquisition or other
Investment permitted hereunder and any related incurrence of Indebtedness by the
Borrower or one or more Restricted Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.
“Liquor Authority” has the meaning specified in Section 11.20(a).
“Liquor Laws” has the meaning specified in Section 11.20(a).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan, an Other Revolving Loan or an
Extended Revolving Loan.
“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Fee Letters and each Issuer Document.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Mandatory Prepayment Date” has the meaning specified in Section 2.04(d).
“Margin Stock” means margin stock within the meaning of Regulation T, Regulation
U and Regulation X.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Master Leases” means the Initial Master Lease, the HLV Lease, any Severance
Lease and each Similar Lease entered into after the Closing Date by Borrower or
any of its Restricted Subsidiaries and any other Person (other than a Loan
Party).
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, properties, or financial condition of the Borrower and its Subsidiaries,
taken as a whole; (ii) the ability of the Borrower or any material Guarantor,
taken as a whole, to perform its obligations under any Loan Document to which it
is a party; or (iii) the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents, taken as a whole.
“Material Indebtedness” means any Indebtedness the outstanding principal amount
of which is in excess of $75,000,000.
“Material Subsidiary” means any Restricted Subsidiary that is not an Immaterial
Subsidiary.
“Maturity Date” means (a) (i) with respect to the Amendment No. 3 Effective Date
Revolving Facility, the earlier of (x) the date that is the fifth anniversary of
the Amendment No. 3 Effective Date and (y) the maturity date of the Term B
Facility, or if the maturity is extended pursuant to Section 2.15, such extended
maturity date as determined pursuant to such Section, and (ii) with respect to
the Term B Facility, the earlier of (x) December 22, 2024, and (y) the date that
is three months prior to the maturity date of the Second Lien Secured Notes, or
if the maturity is extended pursuant to Section 2.15, such extended maturity
date as determined pursuant to such Section, and (b) with respect to any other
Facility, such maturity date as is specified in the relevant Incremental Joinder
Agreement, Refinancing Amendment or Extension Amendment or if the maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 11.09.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding


25

--------------------------------------------------------------------------------




Amount of all L/C Obligations, and (iii) otherwise, an amount determined by the
Administrative Agent and the L/C Issuer in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means any deed of trust, trust deed, deed to secure debt, mortgage,
preferred ship mortgage, leasehold mortgage or leasehold deed of trust covering
Mortgaged Real Property.
“Mortgaged Real Property” means (a) each of the fee and leasehold parcels of
Real Property identified on Part 1 of Schedule 1.01(a) (provided that such
portions of the leasehold parcels of Real Property identified on Part 2 of
Schedule 1.01(a) that are subject to a ground lease pursuant to which the
consent of the landlord is required in order to subject such portions of the
leasehold parcels of Real Property to a leasehold mortgage shall not constitute
Mortgaged Real Property so long as the Borrower uses reasonable best efforts to
obtain such consent) and (b) each fee and leasehold parcel of Real Property, if
any, which shall be required to be subject to a Mortgage delivered after the
Closing Date pursuant to Section 6.09 other than any such property subsequently
released from the Lien of the Collateral Documents in accordance with the terms
of this Agreement.
“Mortgaged Vessel” means (a) each Vessel listed on Schedule 1.01(b), and (b)
each additional Vessel, if any, which shall be required to be subject to a Ship
Mortgage pursuant to Section 6.09.
“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 3(37) or Section 4001(a) (3) of ERISA (a) to which any ERISA Affiliate
is then making or has an obligation to make contributions, (b) to which any
ERISA Affiliate has within the preceding six plan years made or had an
obligation to make contributions, including any Person which ceased to be an
ERISA Affiliate during such six-year period or (c) with respect to which the
Borrower or any Restricted Subsidiary is making or has an obligation to make
contributions or is reasonably likely to incur liability under Title IV of
ERISA.
“Negative Pledge” means, with respect to any Person, any agreement, document or
instrument that in whole or in part prohibits the creation of any Lien on any
assets of such Person (it being understood that, for the avoidance of doubt,
(a) a requirement to deliver customary certificates or a subordination and
non-disturbance agreement or similar agreement and (b) the consent of the
applicable landlord to the extent such consent has been obtained shall not
constitute a prohibition); provided, however, that an agreement that conditions
such Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios (including any financial ratio) or financial tests that limit
such Person’s ability to encumber its assets but that do not generally prohibit
the encumbrance of its assets or the encumbrance of specific assets shall not
constitute a “Negative Pledge” for purposes of this Agreement.
“Net Available Proceeds” means:
(a)    in the case of any Asset Sale, the aggregate amount of all cash payments
(including any cash payments received by way of deferred payment of principal
pursuant to a note or otherwise, but only as and when received) received by the
Borrower or any Restricted Subsidiary directly or indirectly in connection with
such Asset Sale, net (without duplication) of (A) the amount of all fees and
expenses and transaction costs paid by or on behalf of the Borrower or any
Restricted Subsidiary in connection with such Asset Sale (including, without
limitation, any underwriting, brokerage or other customary selling commissions
and legal, advisory and other fees and expenses, including survey, title and
recording expenses, transfer taxes and expenses incurred for preparing such
assets for sale, associated therewith); (B) any Taxes paid or estimated in good
faith to be payable by or on behalf of any Borrower Party as a result of such
Asset Sale (after application of all credits and other offsets that arise from
such Asset Sale); (C) any repayments by or on behalf of any Borrower Party of
Indebtedness (other than the Obligations) to the extent that such Indebtedness
is secured by a Permitted Encumbrance or any other Lien permitted by
Section 8.03 on the subject Property required to be repaid as a condition to the
purchase or sale of such Property; (D) amounts required to be paid to any Person
(other than any Borrower Party) owning a beneficial interest in the subject
Property; and (E) amounts reserved, in accordance with GAAP, against any
liabilities associated with such Asset Sale and retained by the Borrower or any
of its Restricted Subsidiaries after such Asset Sale and related thereto,
including pension and other post-employment benefit liabilities,


26

--------------------------------------------------------------------------------




purchase price adjustments, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Asset
Sale;
(b)    in the case of any Casualty Event, the aggregate amount of cash proceeds
of insurance, condemnation awards and other compensation (excluding proceeds
constituting business interruption insurance or other similar compensation for
loss of revenue) received by the Person whose Property was subject to such
Casualty Event in respect of such Casualty Event net of (A) fees and expenses
incurred by or on behalf of the Borrower or any Restricted Subsidiary in
connection with recovery thereof, (B) repayments of Indebtedness (other than
Indebtedness hereunder) to the extent that such Indebtedness is secured by a
Permitted Encumbrance or any other Lien permitted by Section 8.03 on the subject
Property required to be repaid as a result of such Casualty Event, and (C) any
Taxes paid or payable by or on behalf of the Borrower or any Restricted
Subsidiary in respect of the amount so recovered (after application of all
credits and other offsets arising from such Casualty Event) and amounts required
to be paid to any Person (other than any Borrower Party) owning a beneficial
interest in the subject Property; and
(c)    in the case of any Debt Issuance or incurrence of any Credit Agreement
Refinancing Indebtedness, the aggregate amount of all cash received in respect
thereof by the Person consummating such Debt Issuance or incurrence of Credit
Agreement Refinancing Indebtedness in respect thereof net of all investment
banking fees, discounts and commissions, legal fees, consulting fees,
accountants’ fees, underwriting discounts and commissions and other fees and
expenses, actually incurred in connection therewith.
“Net Funded Senior Secured Indebtedness” means, as of any date of determination,
Net Funded Total Indebtedness that is then secured by first priority Liens on
the Collateral ranking pari passu with the Obligations as of such date (other
than any such Net Funded Total Indebtedness that is expressly subordinated in
right of payment to the Obligations pursuant to a written agreement).
“Net Funded Total Indebtedness” means, as of each date of determination, (a) the
sum, without duplication, of the aggregate principal amount of all outstanding
Indebtedness of the Borrower Group (other than any such Indebtedness that has
been Discharged) of the kind described in clause (a) of the definition of
“Indebtedness”, Indebtedness evidenced by promissory notes and similar
instruments and Guaranty Obligations in respect of any of the foregoing (to be
included only to the extent set forth in clause (ii) below); provided that
(i) Net Funded Total Indebtedness shall not include Indebtedness in respect of
letters of credit (including Letters of Credit), except to the extent of
unreimbursed amounts thereunder and (ii) Net Funded Total Indebtedness shall not
include Guaranty Obligations; provided, however, that if and when any such
Guaranty Obligation is demanded for payment from the Borrower or any of its
Restricted Subsidiaries, then the amounts of such Guaranty Obligations shall be
included in such calculations, minus (b) Unrestricted Cash in an amount not to
exceed $150,000,000.
“Net Income” means, with respect to any fiscal period and with respect to any
Person, the net income (or net loss) of that Person for that period, determined
in accordance with GAAP.
“New Financing” has the meaning specified in Section 2.04(a).
“New Revolving Commitment” has the meaning specified in Section 2.13(a) (ii).
“New Term Loan Commitments” has the meaning specified in Section 2.13(a) (iv).
“New Term Loans” has the meaning specified in Section 2.13(a) (iv).
“Non-Compliant Lender” has the meaning specified in Section 11.13.
“Non-Consenting Lender” has the meaning specified in Section 11.13.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b) (iii).


27

--------------------------------------------------------------------------------




“Non-Recourse Indebtedness” means indebtedness for borrowed money of any Person
other than a Loan Party with respect to which recourse for payment is limited to
specific assets encumbered by a Lien securing such indebtedness; provided,
however, such indebtedness may be recourse to (i) the Person or Persons that own
the assets encumbered by the Lien securing such indebtedness so long as (x) such
Person or Persons do not own any material assets that are not subject to such
Lien (other than assets customarily excluded from an all-assets financing); and
(y) in the event such Person or Persons directly or indirectly own Equity
Interests in any other Person, substantially all assets of such other Person
(other than assets customarily excluded from an all-assets financing) are also
encumbered by the Lien securing such financing and (ii) the parent entity of the
Persons described in clause (i)(x) above so long as such parent entity does not
own any material assets other than the Equity Interests in such Persons;
provided, further, that personal recourse of a holder of indebtedness against
any obligor with respect thereto for Customary Non-Recourse Exclusions shall
not, by itself, prevent any indebtedness from being characterized as
Non‑Recourse Indebtedness.
“Note” means a Term B Note, a Revolving Note, an Incremental Term Note, an Other
Term Note, an Other Revolving Note, an Extended Term Note or an Extended
Revolving Note, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption); absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, provided that the Obligations of a Guarantor
shall not include any Excluded Swap Obligations with respect to such Guarantor.
“Officer’s Certificate” means, as applied to any entity, a certificate executed
on behalf of such entity by its Responsible Officer.
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising solely from such
Lender having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Revolving Commitments” means one or more Classes of revolving commitments
hereunder that result from a Refinancing Amendment.
“Other Revolving Facility” means any credit facility comprising a Class of Other
Revolving Commitments and Other Revolving Loans, if any.
“Other Revolving Lender” means a Lender in respect of Other Revolving Loans.
“Other Revolving Loans” means one or more Classes of Revolving Loans that result
from a Refinancing Amendment.
“Other Revolving Note” means any promissory note executed and delivered in
connection with any Other Revolving Commitments and related Other Revolving
Loans, the form of which shall be specified in the applicable Refinancing
Amendment.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document.


28

--------------------------------------------------------------------------------




“Other Term Commitments” means one or more Classes of Term Commitments hereunder
that result from a Refinancing Amendment.
“Other Term Facility” means any credit facility comprising a Class of Other Term
Commitments and Other Term Loans, if any.
“Other Term Lender” means a Lender in respect of Other Term Loans.
“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.
“Other Term Note” means any promissory note executed and delivered in connection
with any Other Term Commitments and the related Other Term Loans, the form of
which shall be specified in the applicable Refinancing Amendment.
“Outstanding Amount” means (a) with respect to one or more Classes of Loans, as
the context requires, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such
Class(es) occurring on such date; and (b) with respect to any L/C Obligations on
any date, the amount of the aggregate outstanding amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
“Overdraft Line” has the meaning specified in Section 8.04(g).
“Parent” means VICI Properties Inc., a Maryland corporation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(e).
“Party” means any Person other than the Administrative Agent, any Lender or any
L/C Issuer which now or hereafter is a party to any of the Loan Documents.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan”, as such term is
defined in Section 3(2) of ERISA (other than a Multiemployer Plan); which is
subject to Title IV of ERISA and is maintained by the Borrower, the Restricted
Subsidiaries or any of their ERISA Affiliates or to which the Borrower, the
Restricted Subsidiaries or any of their ERISA Affiliates contributes or has an
obligation to contribute.
“Permits” has the meaning specified in Section 5.21.
“Permitted Acquisitions” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or the Restricted Subsidiaries of
all or substantially all the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person or any
Joint Venture, or which results in the Borrower owning (directly or
indirectly) more than 50% of the Equity Interests in a Person; provided that:
(a)    such acquisition shall not have been consummated pursuant to a tender
offer that has not been approved by the board of directors (or functional
equivalent) of such Person;
(b)    subject to Section 1.08 hereof, no Event of Default has occurred and is
continuing or would result therefrom;


29

--------------------------------------------------------------------------------




(c)    with respect to an acquisition for consideration in excess of
$100,000,000, the Borrower has delivered to the Administrative Agent an
Officer’s Certificate to the effect set forth in clause (b) above, together with
all relevant financial information for the Person or assets to be acquired;
(d)    in the case of a Permitted Acquisition consisting of a purchase or
acquisition of the Equity Interests in any Person that does not become a
Guarantor hereunder (except to the extent becoming a Guarantor is prohibited by
applicable Gaming Laws) or of an acquisition by a Person that is not a Guarantor
(and does not become a Guarantor) hereunder (“Permitted Non-Loan Party
Acquisitions”) (except to the extent becoming a Guarantor is prohibited by
applicable Gaming Laws), the consideration paid in all such Permitted
Acquisitions shall not exceed an aggregate amount equal to the sum of
(i) $75,000,000 during the term of this Agreement plus (ii) the amounts
available for Investments set forth in Sections 8.06(l) and 8.06(n);
(e)    except in the case of a Permitted Non-Loan Party Acquisition, each Person
acquired or formed in connection with, or holding the assets acquired pursuant
to, such acquisitions shall become a Guarantor in accordance with, Section 6.08
and the Borrower shall have complied with the requirements of Section 6.09 with
respect thereto; and
(f)    in the event that 30% or more of the consideration paid in a Permitted
Acquisition relates to Redevelopment Properties, Development Properties and
undeveloped land (as reasonably determined by the Borrower acting in good
faith), the portion of such Permitted Acquisition relating to Redevelopment
Properties, Development Properties and undeveloped land shall not exceed the sum
of (i) the amount available for Investments in such Properties set forth in
Section 8.06(i) plus (ii) any amounts available for Investments set forth in
Sections 8.06(l) and 8.06(n).
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Debt; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Convertible Debt issued in connection with
the Permitted Bond Hedge Transaction.
“Permitted Convertible Debt Call Transaction” means any Permitted Bond Hedge
Transaction and any Permitted Warrant Transaction.
“Permitted Debt Conditions” means, in respect of any unsecured Indebtedness,
that such Indebtedness (i) does not have a stated maturity prior to the date
that is 91 days after the Final Maturity Date in effect at the time of issuance
of that Indebtedness (excluding bridge facilities allowing extensions on
customary terms to at least 91 days after such Final Maturity Date), (ii) does
not have scheduled amortization payments of principal or payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligation (except customary asset sale or change of control provisions
that provide for the prior repayment in full of the Loans and all other
Obligations and as required by Gaming Laws and in connection with escrowed
proceeds or similar special mandatory redemption provisions) (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date), in each case prior to the Final Maturity Date then in
effect at the time of issuance and (iii) contains (x) covenants and events of
default that reflect market terms and conditions at the time of incurrence or
issuance of such Indebtedness (as determined in good faith by the Borrower) or
(y) terms and conditions not materially less favorable to the Borrower, taken as
a whole, than the terms and conditions of such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended (as determined in good faith
by the Borrower) (other than any covenants or any other provisions applicable
only to periods after the latest Maturity Date as of such date or which are on
then current market terms for the applicable type of Indebtedness).
“Permitted Encumbrances” means:
(a)    inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed or recorded for which adequate reserves have been established in
accordance with GAAP (or deposits made pursuant to applicable Law or bonds
obtained from reputable


30

--------------------------------------------------------------------------------




insurance companies) and which are being contested in good faith by appropriate
proceedings and have not proceeded to judgment; provided that, by reason of
nonpayment of the obligations secured by such Liens, no such Property is subject
to a material risk of loss or forfeiture;
(b)    Liens for Taxes and assessments on Property which are not yet past due;
or Liens for Taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment; provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
risk of loss or forfeiture;
(c)    minor defects and irregularities in title to any Property which
individually or in the aggregate do not materially impair or burden the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held;
(d)    easements, exceptions, reservations, or other agreements for the purpose
of pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, traffic signals, drainage, irrigation,
water, electricity and sewerage purposes, dikes, canals, ditches, the removal of
oil, gas, coal, or other minerals, and other like purposes affecting Property,
facilities, or equipment which individually or in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;
(e)    easements, exceptions, reservations, or other agreements for the purpose
of facilitating the joint or common use of Property in or adjacent to a
neighboring development, shopping center, utility company, public facility or
other projects affecting Property which individually or in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;
(f)    rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use or development of any Property;
(g)    rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;
(h)    present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;
(i)    statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith; provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no Property is subject to a material risk of loss or
forfeiture;
(j)    covenants, conditions, and restrictions affecting the use of Property
which individually or in the aggregate do not materially impair or burden the
fair market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held;
(k)    rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property, including but not limited to, the rights of any tenant pursuant to any
Master Lease;
(l)    Liens consisting of pledges or deposits to secure obligations under
workers’ compensation laws, unemployment insurance and other social security
laws or similar legislation, including Liens of judgments thereunder which are
not currently dischargeable;
(m)    Liens consisting of pledges or deposits of Property to secure performance
in connection with operating leases made in the ordinary course of business to
which the Borrower or a Restricted Subsidiary is a party as lessee;


31

--------------------------------------------------------------------------------




(n)    Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);
(o)    Liens (i) consisting of any right of offset, or statutory bankers’ lien,
on bank deposit accounts maintained in the ordinary course of business so long
as such bank deposit accounts are not established or maintained for the purpose
of providing such right of offset or bankers’ lien, (ii) encumbering reasonable
customary initial deposits and margin deposits and similar Liens attaching to
brokerage accounts in the ordinary course of business and not for speculative
purposes, or (iii) otherwise securing obligations owing under any treasury,
depository, overdraft or other Cash Management Agreements or other arrangements;
(p)    Liens consisting of deposits of Property and other Liens to secure the
performance of bids, trade contracts (other than for Indebtedness), leases
(other than Capital Leases), statutory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred in the ordinary course of business;
(q)    Liens consisting of deposits of Property to secure (or in lieu
of) surety, appeal or customs bonds in proceedings to which the Borrower or a
Restricted Subsidiary is a party, and any other Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;
(r)    Liens created by or resulting from any litigation or legal proceeding
involving the Borrower or a Restricted Subsidiary in the ordinary course of its
business which is currently being contested in good faith by appropriate
proceedings, provided that adequate reserves have been set aside by the Borrower
or relevant Restricted Subsidiary and no material Property is subject to a
material risk of loss or forfeiture;
(s)    non-consensual Liens incurred in the ordinary course of business but not
in connection with an extension of credit, which do not in the aggregate, when
taken together with all other Liens, materially impair the value or use of the
Property of the Borrower and the Restricted Subsidiaries, taken as a whole;
(t)    Liens arising under applicable Gaming Laws or Liquor Laws;
(u)    Liens on each Mortgaged Real Property, which Liens are identified in the
title policies delivered pursuant to Section 6.16;
(v)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;
(w)    Liens arising from precautionary UCC financing statements filings
regarding operating leases, consignment of goods or with respect to leases of
gaming equipment entered into in the ordinary course of business;
(x)    Liens on cash and Cash Equivalents deposited to discharge, redeem or
defease Indebtedness;
(y)    (i) Liens pursuant to operating leases, licenses or similar arrangements
entered into for the purpose of, or with respect to, operating or managing
Gaming Facilities, hotels, nightclubs, restaurants and other assets used or
useful in the business of the Borrower or its Restricted Subsidiaries, which
Liens, operating leases, licenses or similar arrangements are limited to the
leased property under the applicable lease and granted to the landlord under
such lease for the purpose of securing the obligations of the tenant under such
lease to such landlord and (ii) Liens on cash and Cash Equivalents (and on the
related escrow accounts or similar accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under such leases or maintained in an
escrow account or similar account pending application of such proceeds in
accordance with the applicable lease;
(z)    licenses or sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower and the
Restricted Subsidiaries of the Borrower, taken as a whole; provided


32

--------------------------------------------------------------------------------




that such licenses, leases or subleases are in the ordinary course of business
of the Borrower or the Restricted Subsidiaries of the Borrower and the
applicable Borrower or Restricted Subsidiary remains the primary operator of
such property;
(aa)    Liens arising from grants of licenses or sublicenses of Intellectual
Property made in the ordinary course of business;
(bb)    Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;
(cc)    any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement;
(dd)    Acceptable Land Use Arrangements, including Liens related thereto;
(ee)    Liens for landlord financings (and refinancings thereof) secured by the
fee estate of any Eligible Ground Lease; provided that the lender thereunder (or
agent on behalf of such lenders) takes subject to an Eligible Ground Lease or
has entered into a customary non-disturbance agreement with respect to such
Eligible Ground Lease;
(ff)    Liens in favor of the Borrower and the Guarantors on any property which
does not then comprise Collateral; and
(gg)    Venue Easements granted in compliance with Section 8.01(y)(ii).
“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Obligations,
an intercreditor agreement substantially in the form attached hereto as Exhibit
I and all joinders thereto.
“Permitted Pari Passu Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be secured on a pari passu basis with the
Liens securing the Obligations, an intercreditor agreement substantially in the
form attached hereto as Exhibit H and all joinders thereto.
“Permitted Refinancing” means any Indebtedness with respect to which the
application of proceeds of such Indebtedness is used directly or indirectly to
effect the modification, refinancing, replacement, refunding, renewal or
extension of existing Indebtedness (as determined by the Borrower in its
reasonable discretion) (without, for the avoidance of doubt, regard to the
maturity date of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended and without requiring that any such proceeds be
used contemporaneously to repay the Indebtedness being refinanced so long as
such proceeds are used to effect a repurchase of such Indebtedness, directly or
indirectly (including by repaying temporary revolver borrowings to refinance
such Indebtedness), or deposited to defease or discharge such Indebtedness, in
each case, within 90 days); provided, that (other than with respect to
Section 8.04(e)): (a) any such Indebtedness shall (i) not have a stated maturity
or Weighted Average Life to Maturity that is shorter than that of the
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
(other than to the extent of nominal amortization for periods where amortization
has been eliminated or reduced as a result of prepayments of such
Indebtedness) (provided that the stated maturity or Weighted Average Life to
Maturity may be shorter if the stated maturity of any principal payment
(including any amortization payments) is not earlier than the earlier of (1) the
stated maturity in effect prior to such refinancing or (2) 91 days after the
Final Maturity Date then in effect at the time of issuance) (excluding in the
case of this clause (i), bridge facilities allowing extensions on customary
terms to at least 91 days after such Final Maturity Date); (ii) if the
Indebtedness being refinanced is subordinated by its terms or by the terms of
any agreement or instrument relating to such Indebtedness, be at least as
subordinate to the Obligations as the Indebtedness being refinanced, (iii) be in
a principal amount that does not exceed an amount equal to the sum of the
principal amount so refinanced, plus an amount equal to any existing commitments
unutilized thereunder, plus accrued interest, plus any premium or other payment
required to be paid in connection with such refinancing, plus, in either case,
the amount of fees and expenses of the Borrower Group incurred in connection
with such refinancing, plus any additional amounts permitted to be incurred
pursuant to Section 8.04 (so long as such additional Indebtedness meets the
other applicable requirements of this definition and, if secured, Section 8.03,
with any such additional amount


33

--------------------------------------------------------------------------------




constituting a utilization of the relevant basket or exception in Section 8.04
(and Section 8.03, if applicable) pursuant to which such additional amount is
permitted to be incurred) and (iv) in the case of the modification, refinancing,
replacement, refunding, renewal or extension of any unsecured Indebtedness, the
Permitted Debt Conditions are satisfied; and (b) the sole obligor on such
Indebtedness shall be the Borrower or the original obligor on such Indebtedness
being modified, refinanced, replaced, refunded, renewed or extended; provided,
that (i) any guarantor of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended shall be permitted to guarantee the refinancing
Indebtedness (subject to receipt of any required approvals from any Gaming
Authority) and (ii) any Loan Party shall be permitted to guarantee any such
Indebtedness of any other Loan Party.
“Permitted Replacement Lease” means any new lease entered into with a Qualified
Successor Tenant or any assignment of a Master Lease to a Qualified Successor
Tenant, in each case, whether in respect of all or a portion of the Gaming
Facilities (or Related Business) subject to such Master Lease; provided, that no
Permitted Replacement Lease may contain terms and provisions that would have
been prohibited by Section 8.12 if such terms and provisions had been effected
pursuant to an amendment or modification of such Master Lease.
“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of the Restricted Subsidiaries pursuant to Section 8.01(m); provided,
that no Real Property shall be subject to any such Sale Leaseback.
“Permitted Vessel Liens” means (i) Liens for seaman’s wages (including those of
masters), maintenance, cure and stevedore’s wages, (ii) Liens for damages
arising from maritime torts (including personal injury and death) which are
unclaimed or covered by insurance (subject to applicable deductibles), (iii)
Liens for general average and salvage, (iv) Liens for necessaries or otherwise
arising by operation of law in the ordinary course of business in operating,
maintaining or repairing a vessel, (iv) statutory Liens for current Taxes or
other governmental charges not required to be paid pursuant to Section 6.12, and
(v) mechanics’, carriers’, workers’, repairers’, and similar statutory or common
law Liens arising or incurred in the ordinary course of business, in each case
for amounts which are not overdue by more than 60 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or any Subsidiary shall have set aside on its books
reserves in accordance with GAAP.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on Parent’s common
stock sold by the Borrower substantially concurrently with any purchase by the
Borrower of a related Permitted Bond Hedge Transaction.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan of Reorganization” has the meaning specified in Section 11.06(j)(iii).
“Platform” has the meaning specified in Section 7.01.
“Post-Refinancing Revolving Lenders” has the meaning specified in
Section 2.14(d).
“Pre-Refinancing Revolving Lenders” has the meaning specified in
Section 2.14(d).
“Prepayment Restricted Indebtedness” means any series, class or issue of
Indebtedness (i) that is subordinated in right of payment to the Obligations or
that is secured by a Lien that is junior in priority to the Liens securing the
Obligations and (ii) the original aggregate principal amount of which is in
excess of $100,000,000 on the date of issuance thereof.


34

--------------------------------------------------------------------------------




“Pricing Grid” means the table below:
Total Net Debt to Adjusted Total Assets Ratio
Applicable Fee Rate
Applicable Rate for Eurodollar Loans
Applicable Rate for Base Rate Loans
≥ 0.35:1.00
0.50%
2.00%
1.00%
< 0.35:1.00
0.375%
1.75%
0.75%



For the purposes of the Pricing Grid, changes in the Applicable Rate and
Applicable Fee Rate resulting from changes in the Total Net Debt to Adjusted
Total Assets Ratio shall become effective on the date (the “Adjustment Date”) on
which financial statements are delivered to the Lenders pursuant to Section 7.01
and shall remain in effect until the next change to be effected pursuant to this
paragraph. Notwithstanding the foregoing, if any financial statements referred
to above are not delivered within the time periods specified in Section 7.01,
then, until the date on which such financial statements are delivered, the
highest rate set forth in each column of the Pricing Grid shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the Pricing Grid shall
apply. Each determination of the Total Net Debt to Adjusted Total Assets Ratio
pursuant to the Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 8.11.
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Lenders determine that (i) the Total Net Debt to
Adjusted Total Assets Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Total Net Debt to
Adjusted Total Assets Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender under any other
section of this Agreement. The Borrower’s obligations under this paragraph shall
survive the termination of the Revolving Commitments and the repayment of all
other Obligations hereunder.
“Pro Forma Basis” or “Pro Forma Compliance” means, with respect to compliance
with any test or covenant or calculation of any ratio hereunder, the
determination or calculation of such test, covenant or ratio in accordance with
Section 1.07.
“Project Claudine Acquisition” means the acquisition contemplated by the Project
Claudine Acquisition Agreement.
“Project Claudine Acquisition Agreement” means that certain purchase and sale
agreement, dated as of November 29, 2017, by and between HLV, as seller, and
Claudine, as buyer.
“Project Financing” shall mean (1) any Capital Lease obligation, mortgage
financing, purchase money Indebtedness or other similar Indebtedness incurred to
finance the acquisition, lease, construction, repair, replacement, or
improvement of any undeveloped land or any refinancing of any such Indebtedness
and (2) any Sale Leaseback of any undeveloped land.
“Projections” has the meaning specified in Section 5.14.
“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person owned by the first Person.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


35

--------------------------------------------------------------------------------




“Public Lender” has the meaning specified in Section 7.01.
“Qualified Equity Interest” means, with respect to any Person, any Equity
Interests of such Person that are not Disqualified Equity Interests.
“Qualified Initial Public Offering” means an underwritten public offering of the
Equity Interests of any parent entity which results in such Equity Interests
being listed on a national exchange and generates gross cash proceeds of at
least $500 million.
“Qualified Non-Recourse Debt” means Indebtedness that (i) is (x) incurred by a
Qualified Non-Recourse Subsidiary to finance (whether prior to or within 270
days after) the acquisition, lease, construction, repair, replacement or
improvement of any new property (real or personal, whether through the direct
purchase of property or the Equity Interests of any Person owning such property
and whether in a single acquisition or a series of related acquisitions) or any
undeveloped land or, to the extent owned by a Borrower or a Subsidiary on the
Closing Date, any Real Property located outside the United States or (y) assumed
by a Qualified Non-Recourse Subsidiary and (ii) is non-recourse to any Borrower
and any Subsidiary (other than a Qualified Non-Recourse Subsidiary or its
Subsidiaries).
“Qualified Non-Recourse Subsidiary” means (i) a Subsidiary that is not a Loan
Party and that is formed or created on or after the Closing Date in order to
finance the acquisition, lease, construction, repair, replacement or improvement
of any new property or any undeveloped land or, to the extent owned by a
Borrower or a Subsidiary on the Closing Date, any Real Property located outside
the United States (directly or through one of its Subsidiaries) that secures
Qualified Non-Recourse Debt incurred in respect of such property and (ii) any
Subsidiary of a Qualified Non-Recourse Subsidiary.
“Qualified Successor Tenant” means a Person that: (a) in the reasonable judgment
of the Borrower, has sufficient experience (directly or through one or more of
its Subsidiaries) operating or managing casinos (or the applicable Related
Business) or is owned, controlled or managed by a Person with such experience,
to operate properties subject to a Permitted Replacement Lease and (b) to the
extent applicable, is licensed or certified by each Gaming Authority with
jurisdiction over any Gaming Facility subject to the applicable Permitted
Replacement Lease as of the initial date of the effectiveness of the applicable
Permitted Replacement Lease.
“Real Estate and Gaming Assets” means real estate, vessels, barges and ships in
the gaming, hospitality and entertainment-related industries and buildings,
fixtures and equipment located thereon from Persons that are not affiliates of
the Borrower.
“Real Property” means (i) each parcel of real property leased or operated by the
Borrower or the Restricted Subsidiaries, whether by lease, license or other use
or occupancy agreement, and (ii) each parcel of real property owned by the
Borrower or the Restricted Subsidiaries, together with all buildings,
structures, improvements and fixtures located thereon, together with all
easements, licenses, rights, privileges, appurtenances, interests and
entitlements related thereto.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.
”Recourse Indebtedness” means, with respect to the Borrower or any Restricted
Subsidiary, all Indebtedness of the Borrower or such Restricted Subsidiary other
than Non-Recourse Indebtedness.
“Redevelopment Property” means any real property that operates or is intended to
operate as an Income Property (a) that is designated by the Borrower in a notice
to the Administrative Agent as a “Redevelopment Property”, (b) (i) (X) that has
been acquired by the Borrower Group with a view toward renovating or
rehabilitating such real property at an aggregate anticipated cost of at least
10% of the acquisition cost thereof and such renovation or rehabilitation is
expected to disrupt the occupancy of at least 30% of the square footage of such
property or (Y) that the Borrower Group intends to renovate or rehabilitate at
an aggregate anticipated cost in excess of 10% of the Adjusted Total Assets
consisting of or related to such real property immediately prior to such
renovation or rehabilitation and such renovation or rehabilitation is expected
to temporarily reduce the EBITDA attributable to such property by at least


36

--------------------------------------------------------------------------------




30% as compared to the immediately preceding comparable prior period and
(ii) with respect to which the Borrower Group thereof has entered into a binding
construction contract or construction has commenced and (c) that does not
qualify as a “Development Property”. Each Redevelopment Property shall continue
to be classified as a Redevelopment Property hereunder until the Borrower
notifies the Administrative Agent that it desires to reclassify such Property as
an Income Property for purposes of this Agreement, upon and after which such
property shall be classified as an Income Property hereunder.
“Refinance” means refinance, renew, extend, exchange, replace, defease (covenant
or legal) (with proceeds of Indebtedness); discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness); in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.
“Refinancing Amendment” means an amendment to this Agreement reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.14.
“Refunding Capital Stock” has the meaning specified in Section 8.07(p).
“Register” has the meaning specified in Section 11.06(c).
“Regulations T, U and X” means Regulation T (12 C.F.R. Part 220); Regulation U
(12 C.F.R. Part 221) and Regulation X (12 C.F.R. Part 224); respectively, of the
Board of Governors of the Federal Reserve System of the United States (or any
successor); as the same may be amended, modified or supplemented and in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.
“Rejection Notice” has the meaning specified in Section 2.04(d).
“Related Businesses” means the development, ownership, leasing or operation of
Gaming Facilities, hotel facilities, retail facilities and entertainment
facilities related or ancillary to Gaming Facilities, hotel facilities, retail
facilities, entertainment facilities and land held for potential development or
under development as Gaming Facilities, hotel facilities, retail facilities and
entertainment facilities (including related or ancillary uses and including
Investments in any such Related Businesses or assets related thereto).
“Related Indemnified Person” of an Indemnitee means (a) any controlling Person
or controlled Affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling Persons or
controlled Affiliates and (c) the respective agents of such Indemnitee or any of
its controlling Persons or controlled Affiliates, in the case of this clause
(c); acting at the instructions of such Indemnitee, controlling Person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling Person in this definition shall be limited to a controlled Affiliate
or controlling Person involved in the negotiation or syndication of the
Facilities.
“Related Parties” means, with respect to any Person, that Person, its Affiliates
and their respective partners, directors, officers, employees, agents, trustees
and advisors.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material, into, from or
through the Environment.
“Repricing Event” means (i) any optional prepayment or repayment of Term B Loans
with the proceeds of, or any conversion of Term B Loans into, any new or
replacement tranche of term loans bearing interest at an “effective” interest
rate (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount) less than the
“effective” interest rate applicable to the Term B Loans and (ii) an assignment
by a Lender of a Term B Loan pursuant to Section 11.13 as a result of its
failure to consent to an amendment that would,


37

--------------------------------------------------------------------------------




directly or indirectly, reduce the “effective” interest rate applicable to the
Term B Loans (in each case, with original issue discount and upfront fees, which
shall be deemed to constitute like amounts of original issue discount, being
equated to interest margins in a manner consistent with generally accepted
financial practice based on an assumed four-year life to maturity) then in
effect, in each case, to the extent the primary purpose of such transaction is
to obtain a lower “effective” interest rate and, in each case, other than in
connection with a Change of Control or a Permitted Acquisition (as certified by
a Responsible Officer of the Borrower).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.
“Required Facility Lenders” means, at any time, (a) with respect to any Term
Facility, Lenders holding more than 50% of the Outstanding Amount of the Term
Loans under such Facility on such date; provided, that the portion of such Term
Loans held by any Defaulting Lender shall be disregarded in making the
determination of Required Facility Lenders for such purpose and (b) with respect
to any Revolving Facility, the Required Revolving Lenders under such Facility.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Lender for purposes of this
definition) and (b) aggregate unused Revolving Commitments; provided that
Commitments of, and the Obligations held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Required Revolving Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Total Revolving Outstandings (with
the aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Lender
for purposes of this definition) and (b) aggregate unused Revolving Commitments;
provided that the unused Revolving Commitment of, and the portion of the Total
Revolving Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.
“Requirement of Law” means, as to any Person, any Law or determination of an
arbitrator or any Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.
“Responsible Officer” means the Borrower’s or other Loan Party’s chief executive
officer, chief operating officer, treasurer, assistant treasurer, secretary,
assistant secretary, executive vice presidents and senior vice presidents and,
regardless of designation, the chief financial officer of the Borrower; provided
that the Borrower may designate one or more other officers as Responsible
Officers for the purpose of executing requests for credit extensions under this
Agreement by delivery of an incumbency certificate to the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer on
behalf of a Loan Party shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and other action, as applicable, on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the holders of Equity
Interests in such Person; provided that (i) the exercise by the Borrower of
rights under derivative securities linked to Equity Interests underlying
Convertible Debt or similar products purchased by the Borrower in connection
with the issuance of such Convertible Debt and (ii) any termination fees or
similar payments in connection with the termination of warrants or other Equity
Interests issued in connection with such Convertible Debt shall not be
considered to be a “Restricted Payment.”
“Restricted Subsidiaries” means all existing and future Subsidiaries of the
Borrower other than the Unrestricted Subsidiaries.


38

--------------------------------------------------------------------------------




“Retired Capital Stock” has the meaning specified in Section 8.07(r).
“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a disposition or otherwise) and other amounts received or realized
in respect of such Investment.
“Revocation” has the meaning specified in Section 6.11(b).
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and Class and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Appropriate Lenders.
“Revolving Class Exposure” means, as to any Revolving Lender and Class of
Revolving Commitments at any time, (i) the Outstanding Amount at such time of
such Lender’s Revolving Loans of such Class, plus (ii) the Outstanding Amount of
such Lender’s participation in L/C Obligations under such Class, in each case,
at such time.
“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(c), and
(b) purchase participations in L/C Obligations, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement; it being understood that a
Lender’s Revolving Commitment shall include any Incremental Revolving
Commitments, any Extended Revolving Commitments and any Other Revolving
Commitments of such Lender.
“Revolving Commitment Fee” has the meaning specified in Section 2.08(a).
“Revolving Exposure” means, as to any Revolving Lender at any time, (i) the
Outstanding Amount at such time of such Lender’s Revolving Loans, plus (ii) the
Outstanding Amount of such Lender’s participation in L/C Obligations, in each
case, at such time.
“Revolving Extension Request” has the meaning specified in Section 2.15(b).
“Revolving Facility” means, collectively, the Amendment No. 3 Effective Date
Revolving Facility, each credit facility comprising a Class of Extended
Revolving Commitments, if any, and each credit facility comprising a Class of
New Revolving Commitments, if any, and each credit facility comprising a Class
of Other Revolving Commitments, if any.
“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.
“Revolving Loan” has the meaning specified in Section 2.01(c).
“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit B-2.
“S&P” means S&P Global Ratings or any successor thereto.
“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.
“Sanction(s) ” mean any economic sanctions administered or enforced by any
Sanctions Authority.


39

--------------------------------------------------------------------------------




“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, (b) any Person organized or resident in a Designated Jurisdiction or
(c) any Person 50% or more owned or controlled by any such Person described in
clause (a) or (b) above.
“Sanctions Authority” means the United States (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury);
the United Nations Security Council, the European Union, the United Kingdom
(including, without limitation, Her Majesty’s Treasury) or any other relevant
sanctions authority with jurisdiction over the Borrower.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Secured Notes” means the 8.0% Second Priority Senior Secured Notes
due 2023 of the Borrower and VICI FC in an aggregate principal amount of
$766,891,864 issued on October 6, 2017.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between a Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VIII
that is entered into by and between a Loan Party and any Hedge Bank.
“Secured Notes” means the First Lien Secured Notes and the Second Lien Secured
Notes.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.03(c), and the other Persons the Obligations owing to which are or
are purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Senior Secured Net Debt to Adjusted Total Assets Ratio” means, as of any date
of determination, the ratio of (a) the outstanding principal amount of Net
Funded Senior Secured Indebtedness to (b) Adjusted Total Assets, in each case,
as of such date of determination.
“Severance Lease” means any “L1/L2 Severance Lease” (as defined in the Amended
Initial Master Lease as of the Amendment No. 1 Effective Date) and any similar
leases permitted under any of the other Master Leases.
“Ship Mortgage” means a first preferred mortgage over a Mortgaged Vessel made by
the applicable Loan Party in favor of the Collateral Agent for the benefit of
the Secured Parties, as the same may be amended, supplemented or otherwise
modified from time to time, and upon recording with the NVDC, effective to grant
in favor of the Collateral Agent for the benefit of the Secured Parties a
perfected first preferred mortgage within the meaning of the Ship Mortgage Act
on the Mortgaged Vessel covered thereby, subject only to Permitted Liens.
“Ship Mortgage Act” means the Ship Mortgage Act of 1920, as amended, modified,
or supplemented from time to time, recodified at 46 U.S.C. § 31301 et seq.
“Significant Acquisition” means an acquisition permitted under Section 8.06;
provided that the aggregate consideration (whether in the form of cash,
securities, goodwill, or otherwise) with respect to such acquisition is not less
than 5.0% of Adjusted Total Assets.
“Significant Acquisition Period” means the Fiscal Quarter in which a Significant
Acquisition is consummated and the three consecutive Fiscal Quarters immediately
succeeding such Fiscal Quarter.
“Similar Lease” means a lease that (x) reflects commercially reasonable terms at
the time entered into (as determined in good faith by the Borrower) and (y) is
entered into by the Borrower or a Restricted Subsidiary with CEOC or its
Subsidiaries or with another Person (other than a Loan Party) for the purpose
of, or with respect to operating


40

--------------------------------------------------------------------------------




or managing Gaming Facilities, Related Businesses, lodging, leisure and
entertainment-related Real Property assets of the Borrower or a Restricted
Subsidiary.
“Solvent” and “Solvency” means, for any Person on a particular date, that on
such date (a) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.
“SPC” has the meaning specified in Section 11.06(h).
“SPC Register” has the meaning specified in Section 11.06(i).
“Specified Transaction” means (a) any incurrence or permanent repayment of
Indebtedness (other than for working capital purposes or under any revolving
facility), (b) any Investment that results in a Person becoming a Restricted
Subsidiary of the Borrower, (c) any acquisition that results in a Person
becoming a Restricted Subsidiary of the Borrower, (d) any disposition that
results in a Restricted Subsidiary ceasing to be a Restricted Subsidiary of the
Borrower, (e) any acquisition of assets constituting a business unit, line of
business or division of another Person or constituting an Investment (other than
intercompany Indebtedness or Investments in cash and cash equivalents) or an
acquisition of Real Property or interests in Real Property, in each case under
this clause (e), with a fair market value of at least $10,000,000 or
constituting all or substantially all of the assets of a Person and (f) any
disposition permitted under Section 8.01 of (i) Real Property or interests in
Real Property with a fair market value of at least $10,000,000, a business unit,
line of business or division of the Borrower or any of its Restricted
Subsidiaries or (ii) a Restricted Subsidiary or all or substantially all of the
assets of a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise.
“Subsidiary” of a Person means (a) a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person or (b) a partnership (i) the sole
general partner or the managing general partner of which is such Person or a
subsidiary of such Person or (ii) the only general partners of which are such
Person or one or more subsidiaries of such Person (or any combination thereof).
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing); whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”); including
any such obligations or liabilities under any


41

--------------------------------------------------------------------------------




Master Agreement. For the avoidance of doubt, any Permitted Convertible Debt
Call Transaction will not constitute a Swap Contract.
“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation”.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding); assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant” means (a) with respect to the Initial Master Lease, the tenant entities
listed on Schedule B to the Initial Master Lease, in their capacities as tenants
under the Initial Master Lease, and their permitted successors and assigns in
such capacities and (b) with respect to any other Master Lease, the tenant
thereunder.
“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term B Commitment as of the Closing Date is $2,200,000,000.
“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.
“Term B Lender” means, at any time, any Lender that holds Term B Loans at such
time.
“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.
“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit B-1.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Appropriate Lenders.
“Term Commitment” means any of a Term Commitment, an Incremental Term Loan
Commitment and an Other Term Commitment.
“Term Facilities” means, at any time, the Term B Facility, each credit facility
comprising a Class of New Term Loans, if any, each credit facility comprising a
Class of Extended Term Loans, if any, and each credit facility comprising a
Class of Other Term Loans, if any.
“Term Loan” means a Term B Loan, an Incremental Term Loan, an Other Term Loan or
an Extended Term Loan.
“Term Loan Extension Request” has the meaning specified in Section 2.15(a).
“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) and (b) the termination of the
Commitments and the termination or expiration of all Letters of Credit under
this Agreement (unless Cash Collateralized in accordance with Section 2.17).
“Test Period” means, (a) at any time prior to the date on which financial
statements have been or are required to have been delivered pursuant to
Section 7.01(b) for the Fiscal Year of the Borrower ending December 31, 2017,
the four Fiscal Quarters ending September 30, 2017, and (b) at any subsequent
time, the most recently completed Fiscal


42

--------------------------------------------------------------------------------




Quarter of the Borrower for which financial statements have been or are required
to have been delivered pursuant to Section 7.01(a) or (b) and the three Fiscal
Quarters immediately preceding such Fiscal Quarter; provided that (i) the
calculations of EBITDA for any Fiscal Quarter ended on or prior to December 31,
2017 shall be as set forth in the definition of “EBITDA”, and (ii) the
calculations of Borrower Group EBITDA for any Fiscal Quarter ended on or prior
to December 31, 2017 shall be as set forth in the definition of “Borrower Group
EBITDA”.
“Total Net Debt to Adjusted Total Assets Ratio” means, as of any date of
determination, the ratio, expressed as a percentage, of (a) Net Funded Total
Indebtedness to (b) Adjusted Total Assets.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.
“Trade Date” has the meaning specified in Section 11.06(j)(i).
“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents and the borrowings
hereunder on the Closing Date, (b) the refinancing of the Exit Credit Agreement,
(c) the redemption of the First Lien Secured Notes, (d) the repurchase of the
Existing Mezzanine Indebtedness, (e) the consummation of the Project Claudine
Acquisition and the Land Sale, (f) the equity issuance by Parent on the Closing
Date, and (g)  the payment of certain fees and expenses incurred in connection
with the consummation of the foregoing.
“Transfer Agreement” means any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unconsolidated Affiliate” means any Person for which the Borrower or a
Restricted Subsidiary accounts for its interests in such Person under the equity
method of accounting in accordance with GAAP.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means, as of any date of determination, the greater of
(a) (i) all cash and Cash Equivalents included in the balance sheets of the
Borrower and the Restricted Subsidiaries as of such date that, in each case, are
free and clear of all Liens, other than Liens in favor of the Administrative
Agent for the benefit of the Secured Parties and non-consensual Liens that are
permitted under Section 8.03, minus (ii) $5,000,000 and (b) zero.
“Unrestricted Subsidiaries” means (a) the Subsidiaries listed on Schedule 5.04
as a “Specified Unrestricted Subsidiary”, (b) each Subsidiary of the Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Sections 6.11 and 8.06, and (c) any Subsidiary of a Person that is an
Unrestricted Subsidiary of the type described in clauses (a) through (b) above.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


43

--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Venue Documents” has the meaning specified in Section 8.01(y).
“Venue Easements” has the meaning specified in Section 8.01(y).
“Vessel” means (i) any vessel, boat, ship, catamaran, riverboat, or barge of any
kind or nature whatsoever, whether or not temporarily or permanently moored or
affixed to any real property, and includes its engines, machinery, boats,
boilers, masts, rigging, anchors, chains, cables, apparel, tackle, outfit, spare
gear, fuel, consumable or other stores, freights, belongings and appurtenances,
whether on board or ashore, whether now owned or hereafter acquired, and all
additions, improvements and replacements hereafter made in or to said vessel, or
any part thereof, or in or to the stores, belongings and appurtenances
aforesaid, (ii) any improvement to real property which is used or susceptible of
use as a dockside, riverboat or water-based venue for business operations, (iii)
any property which is a vessel within the meaning given to that term in 1 U.S.C.
§ 3, and (iv) any property which would be a vessel within the meaning of that
term as defined in 1 U.S.C. § 3 but for its removal from navigation for use in
gaming or other business operations and/or any modifications made thereto to
facilitate dockside gaming or other business operations which may affect its
seaworthiness, and, in each case, all appurtenances thereof.
“VICI FC” means VICI FC Inc., a Delaware corporation.
“Weighted Average Life to Maturity” means, on any date and with respect to the
aggregate amount of the Term Loans or any applicable Class(es) of Term Loans, an
amount equal to (a) the scheduled repayments of such Term Loans (or Class(es) of
Term Loans) to be made after such date, multiplied by the number of days from
such date to the date of such scheduled repayments divided by (b) the aggregate
principal amount of such Term Loans (or Class(es) of Term Loans).
“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
Equity Interests (other than directors’ qualifying shares, nominee shares or
other similar securities) are directly or indirectly owned or controlled by such
Person. Unless the context clearly requires otherwise, all references to any
Wholly Owned Subsidiary means a Wholly Owned Subsidiary of the Borrower.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party, the Administrative Agent and any other
applicable withholding agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, modified, supplemented,
extended, renewed, refunded, replaced or refinanced from time to time in one or
more agreements (in each case with the same or new lenders, institutional
investors or agents); including any agreement extending the maturity thereof or
otherwise restructuring all or any portion of the Indebtedness thereunder,
(ii) any reference herein


44

--------------------------------------------------------------------------------




to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vii) the word “lease” shall be construed to mean any lease, sublease, franchise
agreement, license, occupancy or concession agreement.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis (except as otherwise disclosed in such financial statements)
as in effect from time to time.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Required Revolving Lenders shall so request,
the Administrative Agent, the Required Revolving Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Revolving Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Accounting Standards Codification 810
“Consolidation,” as if such variable interest entity were a Subsidiary as
defined herein.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum


45

--------------------------------------------------------------------------------




stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
1.07    Pro Forma Compliance; Financial Ratio Calculations.
(a)    Notwithstanding anything to the contrary herein, the Financial Ratios
shall be calculated in the manner prescribed by this Section 1.07; provided that
notwithstanding anything to the contrary in clause (b) or (c) of this
Section 1.07, when calculating the Financial Ratios, as applicable, for purposes
of determining actual compliance (and not Pro Forma Compliance or compliance on
a Pro Forma Basis) with the financial covenant pursuant to Section 8.11, the
events described in this Section 1.07 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.
(b)    For purposes of calculating the Financial Ratios, Specified Transactions
(and the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (i) during the applicable Test Period and
(ii) except as set forth in Section 1.07(a), subsequent to such Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Net Income, EBITDA,
Borrower Group EBITDA or Adjusted Total Assets and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary of the Borrower or was merged, amalgamated or consolidated with or
into the Borrower or any of its Restricted Subsidiaries since the beginning of
such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.07, then the Financial Ratios
shall be calculated to give pro forma effect thereto in accordance with this
Section 1.07.
(c)    In the event that the Borrower or any of its Restricted Subsidiaries
incurs (including by assumption or guarantees) or repays (including by
redemption, repayment, prepayment, retirement, exchange or extinguishment or
discharge) any Indebtedness included in the calculations of any of the Financial
Ratios (in each case, other than Indebtedness incurred or repaid under any
revolving credit facility), (i) during the applicable Test Period and/or
(ii) except as set forth in Section 1.07(a), subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then the Financial Ratios shall be
calculated giving pro forma effect to such incurrence or repayment or discharge
of Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period in the case of the Total Net Debt to Adjusted
Total Assets Ratio and the Senior Secured Net Debt to Adjusted Total Assets
Ratio.
(d)    When used in reference to the calculation of Financial Ratios for
purposes of determining actual compliance with Section 8.11 (and not Pro Forma
Compliance or compliance on a Pro Forma Basis), references to the date of
determination shall mean the last day of the relevant Fiscal Quarter then being
tested. When used in reference to the calculation of Financial Ratios for
purposes of determining Pro Forma Compliance or compliance on a Pro Forma Basis
(other than for purposes of actual compliance with Section 8.11), references to
the date of determination shall mean the calculation of Financial Ratios as of
the last day of the most recent Test Period on a Pro Forma Basis. For purposes
of determining Pro Forma Compliance or compliance on a Pro Forma Basis with the
financial covenant set forth in Section 8.11 prior to the date on which such
covenant would otherwise apply, the financial covenant set forth in Section 8.11
shall be deemed to be applicable for purposes of such test.
1.08    Timing of Conditions Related to Limited Condition Transactions.
Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when determining compliance with any applicable conditions to the consummation
of any Limited Condition Transaction (including, without limitation, any Default
or Event of Default condition), the date of determination of such applicable
conditions shall, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”). If on a
Pro Forma Basis after giving effect to such Limited Condition Transaction and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) such applicable
conditions are calculated as if such Limited Condition Transaction and other
related transactions had occurred at the beginning of the most recent Test
Period ending prior to the LCT Test Date for which financial statements are


46

--------------------------------------------------------------------------------




available to the Administrative Agent, the Borrower or applicable Restricted
Subsidiary could have taken such action on the relevant LCT Test Date in
compliance with the applicable conditions thereto, such applicable conditions
shall be deemed to have been complied with, unless an Event of Default pursuant
to Section 9.01(a) or 9.01(i) shall be continuing on the date such Limited
Condition Transaction is actually consummated. For the avoidance of doubt, if an
LCT Election is made, the applicable conditions thereto shall not be tested at
the time of consummation of such Limited Condition Transaction. If the Borrower
has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to any other Specified Transaction on or following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction, any such ratio or basket shall be calculated
both (x) on a Pro Forma Basis assuming such Limited Condition Transaction and
other related transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated and (y) on a
Pro Forma Basis assuming such Limited Condition Transaction and other related
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated, and the applicable
action shall only be permitted if there is sufficient availability under the
applicable ratio or basket under both of the calculations pursuant to clauses
(x) and (y).
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans.
(a)    [Reserved].
(b)    The Term B Borrowing. Subject to the terms and conditions set forth
herein, on the Closing Date, the Lenders will make Term B Loans to the Borrower
in the aggregate principal amount of $2,200,000,000 in Dollars. Amounts borrowed
under this Section 2.01(b) and repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.
(c)    The Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower from time to time in Dollars, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
that after giving effect to any Revolving Borrowing, (i) the Revolving Exposure
of any Revolving Lender shall not exceed such Revolving Lender’s Revolving
Commitment, (ii) the Revolving Class Exposure of any Revolving Lender in respect
of any Class shall not exceed such Revolving Lender’s Revolving Commitment of
such Class, (iii) the Revolving Class Exposure of all Revolving Lenders in
respect of any Class of Revolving Commitments shall not exceed the aggregate
outstanding Revolving Commitments of such Class, (iv) the aggregate Revolving
Exposures shall not exceed the total Revolving Commitments and (v) the Total
Revolving Outstandings shall not exceed the aggregate outstanding Revolving
Commitments. Within the limits of each Revolving Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(c), prepay under Section 2.04, and reborrow under this
Section 2.01(c). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Borrowing, each conversion of Term
Loans or Revolving Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephone notice must be confirmed
promptly by delivery to the Administrative Agent of a Committed Loan Notice.
Each such notice must be received by the Administrative Agent not later than
10:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, or (ii) on the requested date of
any Borrowing of Base Rate Loans; provided that, if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months or one week in duration as provided in the definition of
“Interest Period,” the


47

--------------------------------------------------------------------------------




applicable notice must be received by the Administrative Agent not later than
10:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them, and not later than 10:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all Appropriate Lenders. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c) (ii), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, and the Class of Loans to be
borrowed, converted or continued, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in Section 2.02(a). In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower, as
specified in such Committed Loan Notice, on the books of Goldman Sachs with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, that if, on the date a Committed
Loan Notice with respect to a Revolving Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Revolving
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. Upon the occurrence and during the continuation of an
Event of Default, the Required Lenders may require by notice to the Borrower
that no Loans may be converted to or continued as Eurodollar Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Goldman Sachs’ prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Term Borrowings, all conversions of Term B
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than 8 Interest Periods in effect in respect
of the Term B Facility. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than 8 Interest
Periods in effect in respect of the Revolving Facility. The maximum number of
Interest Periods in respect of


48

--------------------------------------------------------------------------------




any other Facility shall be set forth in the relevant Incremental Joinder
Agreement, Refinancing Amendment or Extension Amendment, as applicable.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars for the account of the Borrower or any
of its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit issued by it; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued under this Agreement and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (1) the Total Revolving Outstandings shall not
exceed the aggregate outstanding Revolving Commitments, (2) the Revolving
Exposure of any Revolving Lender shall not exceed such Lender’s Revolving
Commitment, (3) the Outstanding Amount of all L/C Obligations shall not exceed
the Letter of Credit Sublimit, (4) the Revolving Class Exposure of any Revolving
Lender in respect of any Class shall not exceed such Revolving Lender’s
Revolving Commitment of such Class, (5) the Revolving Class Exposure of all
Revolving Lenders in respect of any Class of Revolving Commitments shall not
exceed the aggregate outstanding Revolving Commitments of such Class and (6) no
L/C Issuer shall be required to (but may in its sole discretion) issue, amend or
extend a Letter of Credit if, after giving effect to such issuance, amendment or
extension, the aggregate amount of all Letters of Credit issued by such L/C
Issuer would exceed the amount equal to the Letter of Credit Sublimit multiplied
by the Applicable Revolving Percentage of such L/C Issuer. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Lenders and the
L/C Issuer have approved such expiry date or (y) such Letter of Credit is Cash
Collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer; provided that, in the case of any such Letter of Credit
that is so Cash Collateralized, the obligations of the Revolving Lenders to
participate in such Letter of Credit pursuant to Section 2.03(c) shall terminate
upon the Letter of Credit Expiration Date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or


49

--------------------------------------------------------------------------------




expense which was not applicable on the Closing Date and which such L/C Issuer
in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $250,000;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    the L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(G)    a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless such L/C Issuer has entered into satisfactory arrangements,
including the delivery of Cash Collateral in an amount equal to 103% of L/C
Obligations with respect to any such Letter of Credit or otherwise in an amount
and/or in a manner reasonably acceptable to such L/C Issuer, with the Borrower
or such Lender to eliminate such L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.18(a) (iii)) with respect to such
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its reasonable
discretion.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall have any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application, signed by a
Responsible Officer. Such Letter of Credit Application may be sent by facsimile,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to such L/C Issuer. Such Letter of Credit Application
must be received by the applicable L/C Issuer and the Administrative Agent not
later than 12:00 p.m. at least three Business Days (or such later date and time
as the Administrative Agent and such L/C Issuer may agree in a particular
instance in their reasonable discretion) prior to the proposed issuance date or
date of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to such L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be


50

--------------------------------------------------------------------------------




a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
such L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary), as specified in such Letter of Credit Application, or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by such L/C Issuer, the Borrower shall not be required
to make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (unless (x) all the Revolving Lenders and
the L/C Issuer have approved such expiry date or (y) such Letter of Credit is
Cash Collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer); provided, that such L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise); or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected to not
permit such extension or (2) from the Administrative Agent, any Revolving Lender
or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment (or, in the case of the Administrative Agent, a report in form and
detail satisfactory to the Administrative Agent relating to such Letter of
Credit or amendment, which shall include, without limitation, the amount
thereof, the expiration date thereof and the name of the beneficiary thereof).


51

--------------------------------------------------------------------------------




(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall
examine drawing documents within the period stipulated by terms and conditions
of Letter of Credit. After such examination the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m. on the date of any payment by such L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse such L/C Issuer by such time, the
applicable L/C Issuer shall promptly notify the Administrative Agent who shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by such L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving Lender (including each Revolving Lender that is an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral for this
purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolving Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of such L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse each L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse such L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of any L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this


52

--------------------------------------------------------------------------------




Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of such L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the satisfaction of the Termination Conditions and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit issued by such L/C
Issuer and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


53

--------------------------------------------------------------------------------




(vi)    any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP;
(vii)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit; or any payment made by such L/C Issuer under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of such
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of such L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, that this assumption is not intended
to, and shall not, preclude the Borrower from pursuing such rights and remedies
as it may have against the beneficiary or transferee at law or under any other
agreement. None of such L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of
such L/C Issuer shall be liable or responsible for any of the matters described
in clauses (i) through (viii) of Section 2.03(e); provided, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against such L/C Issuer, and such L/C Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct (as opposed to consequential,
exemplary, special, indirect or punitive) damages suffered by the Borrower which
the Borrower proves (as determined by a final non-appealable judgment of a court
of competent jurisdiction) were caused by such L/C Issuer’s willful misconduct
or gross negligence. In furtherance and not in limitation of the foregoing, such
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit. Notwithstanding the foregoing, no L/C
Issuer shall be responsible to the Borrower for, and no L/C Issuer’s rights and
remedies against the Borrower shall be impaired by, any action or inaction of
any L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where any L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for


54

--------------------------------------------------------------------------------




Finance and Trade - International Financial Services Association (BAFT-IFSA); or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate with respect to the Revolving
Facility times the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (A) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and
(B) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the applicable fee letter between the Borrower and such L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the last Business Day of each March, June, September and December in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
(l)    Additional L/C Issuers. From time to time, the Borrower may by notice to
the Administrative Agent with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) and the applicable Revolving
Lender designate such Revolving Lender to act as an L/C Issuer hereunder. In the
event that there shall be more than one L/C Issuer hereunder, each reference to
“the L/C Issuer” hereunder with respect to any L/C Issuer shall refer to the
Person that issued such Letter of Credit and each such additional L/C Issuer
shall be entitled to the benefits of this Agreement as an L/C Issuer to the same
extent as if it had been originally named as the L/C Issuer hereunder. Promptly
after its delivery of any Letter of Credit or any amendment to a Letter of
Credit to an advising bank with respect thereto or to the beneficiary thereof,
each L/C Issuer (other than Goldman Sachs) will also deliver to the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On the last Business Day of each March, June, September and December
(and on such other dates as the Administrative Agent may request), each L/C
Issuer shall provide the Administrative Agent a list of all Letters of Credit
issued by it that are outstanding at such time together with such other
information as the Administrative Agent may reasonably request.


55

--------------------------------------------------------------------------------




2.04    Prepayments.
(a)    Optional. Subject to the last sentence of this Section 2.04(a), the
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay any Class or Classes of Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 9:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Types and Classes of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Periods of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of outstanding Term Loans pursuant to this
Section 2.04(a) shall be applied (x) to the Class or Classes of Term Loans as
directed by the Borrower and (y) to the principal repayment installments thereof
as directed by the Borrower, and each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities. Notwithstanding anything to the contrary
contained herein, any prepayment of the Term B Facility made after the Closing
Date but on or prior to the six (6) month anniversary of the Closing Date in
connection with a Repricing Event shall be accompanied by the payment of the fee
described in Section 2.08(c). Notwithstanding the foregoing, if such notice of
prepayment indicates that such prepayment is to be funded with the proceeds of a
new financing that would result in the repayment of all Obligations in
connection therewith, the termination of the Loans and Commitments under this
Agreement and the release or termination of all Liens securing the Obligations
hereunder (a “New Financing”), such notice of prepayment may be revoked if such
New Financing is not consummated.
(b)    Mandatory.
(i)    Within ten Business Days after receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds from any Asset Sale or series of
related Asset Sales permitted by Section 8.01(d), (k), (l) or (m), the Borrower
shall either (1) prepay an aggregate principal amount of Loans or (2) commit to
prepay, redeem, purchase, defease or otherwise satisfy other term Indebtedness
of the Borrower to the extent permitted by Section 8.05 (other than Section
8.05(i)) (and thereafter consummate such prepayment, redemption, purchase,
defeasance or satisfaction within an additional 45 days), or any combination of
the foregoing in an aggregate amount equal to 100% of such Net Available
Proceeds (with any prepayments of the Loans to be applied as set forth in
clauses (iv) and (vi) below); provided, that at the election of the Borrower (as
notified by the Borrower to the Administrative Agent within ten Business Days
following the date of receipt of such Net Available Proceeds of such Asset
Sale), the Borrower and its Restricted Subsidiaries may reinvest all or any
portion of such Net Available Proceeds in assets that are used or useful in the
business of the Borrower and the Restricted Subsidiaries (including by way of
merger or Investment) (x) within 365 days following the date of receipt of such
Net Available Proceeds of such Asset Sale or (y) if the Borrower and its
Restricted Subsidiaries enter into a legally binding commitment to use such Net
Available Proceeds before the expiration of the 365-day period referred to in
preceding clause (x), within 180 days after the end of such 365-day period;
provided further, however, that any Net Available Proceeds not subject to such
legally binding commitment or so reinvested within such 365-day period (as such
period may be extended as permitted above) (or, in either case, such earlier
date, if any, as the Borrower or such Restricted Subsidiary determines not to
reinvest the Net Available Proceeds from such Asset Sale as set forth
above) shall be immediately applied to the prepayment of the Loans or other term
Indebtedness as set forth in this Section 2.04(b)(i).
(ii)    Within five days after the receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds from any Debt Issuance or incurrence of
Credit Agreement Refinancing Indebtedness, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all such Net Available
Proceeds (such prepayments to be applied as set forth in clauses (iv) and
(vi) below).


56

--------------------------------------------------------------------------------




(iii)    Within ten days after the receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds of any Casualty Event, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Available Proceeds received therefrom (such prepayments to be applied as set
forth in clauses (iv) and (vi) below); provided, that, with respect to any Net
Available Proceeds realized with respect to any such Casualty Event, (A) at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent within ten days following the date of receipt of such Net Available
Proceeds of such Casualty Event), the Borrower and its Restricted Subsidiaries
may reinvest all or any portion of such Net Available Proceeds in the
replacement or restoration of any properties or assets in respect of which such
Net Available Proceeds were paid or in assets that are used or useful in the
business of the Borrower and the Restricted Subsidiaries (including by way of
merger or Investment) (x) within 365 days following the date of receipt of such
Net Available Proceeds of such Casualty Event or (y) if the Borrower and its
Restricted Subsidiaries enter into a legally binding commitment to use such Net
Available Proceeds before the expiration of the 365-day period referred to in
preceding clause (x), within 180 days after the end of such 365-day period; and
provided further, however, that any Net Available Proceeds not subject to such
legally binding commitment or so reinvested within such 365-day period (as such
period may be extended as permitted above) (or, in either case, such earlier
date, if any, as the Borrower or such Restricted Subsidiary determines not to
reinvest such Net Available Proceeds as set forth above) shall be immediately
applied to the prepayment of the Loans as set forth in this
Section 2.04(b)(iii); and provided further, however, that with respect to any
such replacement or restoration of property or assets constituting Collateral,
the Borrower shall take all actions specified in Section 6.09 in order that such
property or asset shall constitute Collateral upon the acquisition or
construction thereof and (B) if the Borrower and its Restricted Subsidiaries are
required to apply any such Net Available Proceeds under the applicable Master
Lease to any other purpose, such Net Available Proceeds may be applied to such
purpose in lieu of making the prepayment of the Loans required by this
Section 2.04(b)(iii); provided, however, that any Net Available Proceeds not
subject to any such requirements under the applicable Master Lease, or that are
subsequently released from such use, shall be immediately applied to the
prepayment of the Loans as otherwise set forth in this Section 2.04(b)(iii).
(iv)    Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.04(b) shall be applied first (a) ratably to each Class of Term Loans
(or, in the case of New Term Loans, Extended Term Loans and Other Term Loans, on
a less than pro rata basis if elected in the applicable Incremental Joinder
Agreement, Extension Amendment or Refinancing Amendment) and (b) (x) for the
Term Loans, to the principal repayment installments thereof in forward order of
maturity and (y) for any other Class of Term Loans, as set forth for such Class
in the applicable Extension Amendment, Refinancing Amendment or Incremental
Joinder Agreement and second, to the Revolving Facility in the manner set forth
in clause (vi) below; provided that, notwithstanding the foregoing, each
prepayment pursuant to Section 2.04(b)(ii) above with the proceeds of Credit
Agreement Refinancing Indebtedness shall be applied solely to the applicable
Refinanced Debt. Any prepayment of the Term Facility on or prior to the first
anniversary of the Closing Date pursuant to Section 2.04(b)(ii) in connection
with a Repricing Event described in clause (i) of the definition thereof shall
be accompanied by the payment of the fee described in Section 2.08(c).
(v)    If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Facility at such time, the Borrower shall immediately prepay Revolving
Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations (other
than the L/C Borrowings) in an aggregate amount equal to such excess.
(vi)    Prepayments of the Revolving Facility made pursuant to this
Section 2.04(b), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Loans, and, third, shall
be used to Cash Collateralize the remaining L/C Obligations, and, in the case of
prepayments of the Revolving Facility required pursuant to clauses (i), (ii) or
(iii) of this Section 2.04(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings and Revolving Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full may
be retained by the Borrower for use in the ordinary course of their business.
Upon the drawing of any Letter of Credit that has been Cash Collateralized, the
funds held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the
applicable L/C Issuer or the Revolving Lenders, as applicable.
(c)    If the terms of any agreement, instrument or indenture pursuant to which
any Indebtedness (other than the Obligations) pari passu with or junior in right
of payment to the Loans is outstanding (or pursuant to which such Indebtedness
is guaranteed) require prepayment of such Indebtedness out of the Net Available
Proceeds of any


57

--------------------------------------------------------------------------------




Asset Sale unless such Net Available Proceeds are used to prepay other
Indebtedness, then, to the extent not otherwise required by this
Section 2.04(c), if the Borrower and the Restricted Subsidiaries shall not have
reinvested the Net Available Proceeds thereof as permitted by
Section 2.04(b)(i) within the time frame permitted thereby (but prior to the
date required to be applied to such Indebtedness), the Loans shall be repaid in
an amount not less than the minimum amount that would be required to be prepaid
not later than the latest time as, and upon such terms, so that such other
Indebtedness will not be required to be prepaid pursuant to the terms of the
agreement, indenture or instrument or guarantee governing such other
Indebtedness.
(d)    Right to Decline Proceeds. The Borrower shall deliver to the
Administrative Agent (who will notify each Appropriate Lender) notice signed by
a Responsible Officer of each prepayment required under Section 2.04(b) not less
than three Business Days prior to the date such prepayment shall be made (each
such date, a “Mandatory Prepayment Date”). Such notice shall set forth (i) the
Mandatory Prepayment Date, (ii) the principal amount of each Class of Loan (or
portion thereof) to be prepaid, (iii) the Type of each Loan being prepaid and
(iv) the calculation of the amount of such prepayment in reasonable detail. The
Administrative Agent will promptly notify each Lender holding the applicable
Class of Loans of the contents of the Borrower’s prepayment notice and of such
Lender’s pro rata share of any prepayment. Except for prepayments made pursuant
to Section 2.04(b)(ii), each Term B Lender (and each Other Term Lender, Lender
of New Term Loans and Extended Term Lender, if permitted by the applicable
Refinancing Amendment, Incremental Joinder Agreement or Extension Amendment) may
reject all or a portion of its pro rata share of any mandatory prepayment of the
applicable Class of Term Loans required to be made pursuant to
Section 2.04(b) (such declined amounts, the “Declined Proceeds”) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m. (New York City time) on the Business Day after
the date of such Lender’s receipt of notice from Administrative Agent regarding
such prepayment. Each Rejection Notice shall specify the principal amount of the
mandatory prepayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver such Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans to which such Lender is otherwise entitled. Any Declined Proceeds
remaining thereafter shall be retained by the Borrower.
2.05    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility or the Letter of Credit Sublimit, or from time
to time permanently reduce the Revolving Facility or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 9:00 a.m. three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Revolving Facility, or (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit. Notwithstanding the
foregoing, if such notice of reduction indicates that such reduction is to be
funded with the proceeds of a New Financing, such notice of reduction may be
revoked if such New Financing is not consummated.
(b)    Mandatory.
(i)    [Reserved].
(ii)    The aggregate Term B Commitments shall be automatically and permanently
reduced to zero after giving effect to the Term B Loans borrowed (if any) on the
Closing Date.
(iii)    If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.


58

--------------------------------------------------------------------------------




(iv)    With respect to any New Term Loans, Other Term Facility, Extended Term
Facility, Other Revolving Facility or Extended Revolving Facility, the
commitments therefor shall be reduced and/or terminated as provided in the
applicable Incremental Joinder Agreement, Refinancing Amendment or Extension
Amendment.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Revolving Commitment under this Section 2.05.
Upon any reduction of the Revolving Commitments, the Revolving Commitment of
each Revolving Lender shall be reduced by such Lender’s Applicable Revolving
Percentage of such reduction amount. All fees in respect of the Revolving
Facility accrued until the effective date of any termination of the Revolving
Facility shall be paid on the effective date of such termination.
2.06    Repayment of Loans.
(a)    [Reserved].
(b)    Term B Loans. The Borrower shall repay to the Term B Lenders on the last
Business Day of each calendar quarter from and after March 31, 2018, an amount
equal to 0.25% of the aggregate principal amount of the Term B Loans outstanding
as of the Closing Date; provided, that (i) such principal repayment installments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.04, (ii) such principal
installments shall be increased as a result of the incurrence of any Increase
Term Loans that comprise an increase to the Term B Loans as set forth in the
applicable Incremental Joinder Agreement (which shall include such adjustments
as are necessary in order to provide for the “fungibility” of such Increase Term
Loans) and (iii) the final principal repayment installment of the Term B Loans
shall be repaid on the Maturity Date for the Term B Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term B
Loans outstanding on such date.
(c)    Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.
(d)    Incremental Term Loans; Extended Term Loans; Other Term Loans. New Term
Loans shall mature in installments as specified in the related Incremental
Joinder Agreement pursuant to which such New Term Loans were made, subject,
however, to Section 2.13(b). Extended Term Loans shall mature in installments as
specified in the applicable Extension Amendment pursuant to which such Extended
Term Loans were established, subject, however, to Section 2.15(a). Other Term
Loans shall mature in installments as specified in the related Refinancing
Amendment pursuant to which such Other Term Loans were made, subject, however,
to Section 2.14(a).
(e)    Extended Revolving Loans; Other Revolving Loans. The Borrower shall repay
to the Extending Lenders and the Other Revolving Lenders, as applicable, the
aggregate principal amount of all Extended Revolving Loans and Other Revolving
Loans outstanding on the Maturity Date for such Extended Revolving Facility or
such Other Revolving Facility, as applicable, as specified in the applicable
Extension Amendment or Refinancing Amendment.
2.07    Interest.
(a)    Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility, and
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility.
(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


59

--------------------------------------------------------------------------------




(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods); whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.08    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Fee Rate times the actual
daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations (the “Revolving Commitment Fee”). The Revolving Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the Revolving
Facility. The commitment fee shall be calculated quarterly in arrears.
(b)    Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(c)    Repricing Fee. If a Repricing Event is consummated on or prior to the six
(6) month anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of (i) each Term B Lender with
Term B Loans that are repaid and (ii) each Term B Lender that withholds its
consent to such Repricing Event and is replaced or terminated as a Term B Lender
under Section 11.13, a fee in an amount equal to 1.00% of (x) in the case of a
Repricing Event described in clause (i) of the definition thereof, the aggregate
principal amount of all Term B Loans of such Term B Lender that are prepaid in
connection with such Repricing Event and (y) in the case of a Repricing Event
described in clause (ii) of the definition thereof, the aggregate principal
amount of all Term B Loans of such Term B Lender that are so assigned or
terminated and repaid under Section 11.13. Such fees shall be earned, due and
payable upon the date of the effectiveness of such Repricing Event.
(d)    Upfront Fees. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, an upfront fee of 50 basis points. The Term B Loan shall be funded
on the closing date with an original issue discount of 0.25% of the stated
principal amount of the Term B Loan.
(e)    Ticking Fees. The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, a ticking fee equal to (a) initially, 0% on and
after the date of allocation of the Revolving Facility and Term B Facility (the
“Allocation Date”) and until the date that is 30 days after the Allocation Date,
(b) from the date that is 31 days after the Allocation Date and until the date
that is 60 days after the Allocation Date, a rate equal to 50% of the interest
margin applicable to Eurodollar Rate Loans and (c) from the date that is 61 days
after the Allocation Date and until the date that is 90 days after the
Allocation Date, a rate equal to 100% of the interest margin applicable to
Eurodollar Rate Loans, payable in each case quarterly in arrears and upon the
termination of the Commitments hereunder (including by the borrowing of Loans
hereunder on the Closing Date), calculated based on the number of days elapsed
in a 360-day year. The Commitments of the Lenders hereunder to fund the
Revolving Facility and Term B Facility or issue


60

--------------------------------------------------------------------------------




Letters of Credit shall terminate on the date that is 91 days after the
Allocation Date if the Closing Date has not occurred on or before the date that
is 90 days after the Allocation Date.
2.09    Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Goldman Sachs’ “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.10    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable); amount and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.10(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
2.11    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 12:00 p.m., in the case of payments in Dollars
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected on computing interest or fees, as the case may be.
(b)    (b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the


61

--------------------------------------------------------------------------------




time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or such L/C Issuer, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or such L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.


62

--------------------------------------------------------------------------------




2.12    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section 2.12 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.12 shall apply except in connection with assignments permitted
by Section 11.06(l) and purchases of Term Loans permitted by Section 2.16).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.13    Incremental Facilities.
(a)    Borrower Request. The Borrower may, at any time, or from time to time on
one or more occasions, by written notice to the Administrative Agent, request:
(i)    the establishment of one or more additional revolving credit commitments
with terms and conditions identical to the terms and conditions of any existing
Class of Revolving Commitments hereunder (“Increase Revolving Commitments”);
provided, that, upfront fees may be paid to Lenders providing such Increase
Revolving Commitments;
(ii)    the establishment of one or more new tranches of revolving credit
commitments (a “New Revolving Commitment” and, together with any Increase
Revolving Commitments, the “Incremental Revolving Commitments”);
(iii)    the establishment of one or more additional Term Loans with terms and
conditions identical to the terms and conditions of any existing Class of Term
Loans hereunder (“Increase Term Loans” and the related commitments, the
“Increase Term Loan Commitments”); provided, that, upfront fees or original
issue discount may be paid to Lenders providing such Increase Term Loans; and/or


63

--------------------------------------------------------------------------------




(iv)    the establishment of one or more new tranches of term loans (“New Term
Loans” and the related commitments, “New Term Loan Commitments”);
in an aggregate principal amount not to exceed (x) $1,200,000,000 to be used
solely to finance the acquisition of Real Estate and Gaming Assets (reduced on a
dollar for dollar basis for any Indebtedness incurred to acquire Real Estate and
Gaming Assets pursuant to Section 8.04(aa)); plus (y) an unlimited amount,
provided, that immediately after giving effect to any such Incremental Revolving
Commitments and Incremental Term Loans and the use of proceeds thereof
(including any related acquisition or Investment permitted hereunder); on a Pro
Forma Basis,  (1) the Senior Secured Net Debt to Adjusted Total Assets Ratio
would not exceed 0.45 to 1.00 and (2) the Total Net Debt to Adjusted Total
Assets Ratio would not exceed 0.75 to 1.00 (provided, however, if such
Incremental Commitments are being incurred in connection with a Significant
Acquisition, the Total Net Debt to Adjusted Total Assets Ratio shall not exceed
0.80 to 1.00) (provided, that, for the purposes of any such calculation, (A) any
such Incremental Revolving Commitments shall be treated as fully drawn and
(B) the cash proceeds of such Incremental Revolving Commitments and Incremental
Term Loans shall not be taken into account for any cash netting), and any such
request for Incremental Term Loan Commitments or Incremental Revolving
Commitments shall be in a minimum amount of $50,000,000. Each such notice shall
specify the identity of each Eligible Assignee (and any existing Lender) to whom
the Borrower proposes any portion of such Incremental Commitments be allocated
and the amounts of such allocations; provided, that (A) any existing Lender
approached to provide all or a portion of the Incremental Commitments may elect
or decline, in its sole discretion, to provide all or any portion of such
Incremental Commitment offered to it and (B) any Eligible Assignee that is not
an existing Lender which agrees to make available an Incremental Commitment
shall be approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) (each Incremental Lender or existing Lender
which agrees to make available an Incremental Commitment shall be referred to as
an “Incremental Lender”). Any ratio calculated under this proviso to this clause
for purposes of determining the amount of Incremental Revolving Commitments and
Incremental Term Loans permitted hereunder shall be calculated subject to
Section 1.07 to the extent applicable and, if the proceeds of the relevant
Incremental Commitments will be applied to finance a Limited Condition
Transaction, compliance with the Senior Secured Net Debt to Adjusted Total
Assets Ratio and Total Net Debt to Adjusted Total Assets Ratio will be
determined in accordance with Section 1.08.
(b)    Incremental Effective Date. The Incremental Commitments shall be effected
by a joinder agreement to this Agreement (an “Incremental Joinder
Agreement”) and, as appropriate, the other Loan Documents, executed by the
Borrower, the Administrative Agent and each Incremental Lender making or
providing such Incremental Commitment, reasonably satisfactory to each of them
(including, without limitation, such technical amendments as may be necessary or
advisable, in the reasonable opinion of the Administrative Agent and the
Borrower, to give effect to the terms and provisions of any Incremental
Commitments (and any Loans made in respect thereof)); subject, however, to the
satisfaction of the conditions precedent set forth in this Section 2.13. Each
Incremental Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.13. If the Incremental Commitments
are provided in accordance with this Section 2.13, the Borrower shall determine
the effective date (each, an “Incremental Effective Date”) and the final
allocation of such Incremental Commitments. As a condition precedent to any such
Incremental Commitments the following shall have been satisfied:
(i)    (A) no Event of Default exists or would exist after giving effect to such
Incremental Commitments and (B) the representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (or, in the case of any representation and warranty qualified by
“Material Adverse Effect” or “materiality”, true and correct in all respects) on
and as of the effective date of such Incremental Commitments, except to the
extent that such representations and warranties refer to an earlier date, in
which case they shall be true and correct in all material respects (or, in the
case of any representation and warranty qualified by “Material Adverse Effect”
or “materiality”, true and correct in all respects) as of such earlier date, and
except that for purposes of this Section 2.13, the representations and
warranties contained in Section 5.05 and Section 5.06 shall be deemed to refer
to the most recent financial statements furnished pursuant to Sections
7.01(a) and (b);


64

--------------------------------------------------------------------------------




(ii)    all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid;
(iii)    the Borrower shall deliver or cause to be delivered any legal opinions
reasonably requested by the Administrative Agent covering matters similar to
those covered in the opinions delivered on the Closing Date; and
(iv)    an Incremental Joinder Agreement shall have been duly executed and
delivered by the Borrower, the Administrative Agent and each applicable
Incremental Lender making or providing such Incremental Commitment.
Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.13, any Incremental Lender that was not a Lender hereunder at such
time shall become a Lender hereunder. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of any Incremental Commitments, and
(i) any Incremental Term Loans (to the extent funded) shall be deemed to be Term
Loans hereunder, (ii) any Increase Term Loans (to the extent funded) shall be
deemed to be Term Loans of the applicable Class hereunder, (iii) any Incremental
Revolving Commitments shall be deemed to be Revolving Commitments hereunder and
(iv) any Increase Revolving Commitments shall be deemed to be Revolving
Commitments of the applicable Class hereunder. Notwithstanding anything to the
contrary contained herein, the Borrower and the Administrative Agent may (and
the Administrative Agent is authorized by each Lender to) execute such
amendments and/or amendments and restatements of any Loan Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.13.
Notwithstanding anything to the contrary in this Section 2.13 or in any other
provisions of any Loan Document, if the proceeds of any Incremental Term Loan
Commitments are intended to be applied to finance an acquisition and the Lenders
or additional Lenders providing such Incremental Term Loan Commitments so agree,
the availability thereof may be subject to customary “SunGard” or “certain
funds” conditionality; provided that in any event such Incremental Term Loan
Commitments shall be subject to there being no Default or Event of Default under
Section 9.01(a) or (i) on the effective date thereof.
(c)    Terms of Incremental Commitments and Loans. The terms and provisions of
the Incremental Commitments and Loans made pursuant thereto shall be as follows:
(i)    the terms and provisions of any Increase Revolving Commitments shall be
substantially identical to the terms of the existing Revolving Commitments of
the relevant Class; provided, however, that upfront fees may be paid to Lenders
providing such Increase Revolving Commitments as agreed by such Lenders and the
Borrower. Interest Periods applicable to Revolving Loans advanced pursuant to
Incremental Revolving Commitments may, at the election of the Administrative
Agent and the Borrower, be made with Interest Period(s) identical to the
Interest Period(s) applicable to existing Revolving Loans of the applicable
Class (and allocated to such Interest Period(s) on a proportional basis);
(ii)    the maturity date of any New Revolving Commitments shall not be earlier
than the Maturity Date of the Amendment No. 3 Effective Date Revolving Facility
and such New Revolving Commitments shall not have any scheduled commitment
reductions or amortization prior to the Maturity Date of the Amendment No. 3
Effective Date Revolving Facility;
(iii)    the terms and provisions of Increase Term Loans shall be substantially
identical to the existing Term Loans of the relevant Class, with appropriate
adjustments to the amortization schedule set forth in Section 2.06(a) and/or
Section 2.06(b), as applicable, to address such Increase Term Loans (which shall
in any event include such adjustments as necessary to provide for the
“fungibility” of such Increase Term Loans with the existing Term Loans of such
Class); provided, however, that upfront fees or original issue discount may be
paid to Lenders providing such Increase Term Loans as agreed by such Lenders and
the Borrower. Interest Periods applicable to Increase Term Loans may, at the
election of the Administrative Agent and the Borrower, be made with Interest
Period(s) identical to the Interest Period(s) applicable to existing Term Loans
of the relevant Class (and allocated to such Interest Period(s) on a
proportional basis);


65

--------------------------------------------------------------------------------




(iv)    the Weighted Average Life to Maturity of any Class of New Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the Term B
Facility as of the effective date of such Class of New Term Loans;
(v)    [reserved];
(vi)    the maturity date of any New Term Loans shall not be earlier than the
Maturity Date of the Term B Facility;
(vii)    [reserved];
(viii)    the commitment fees and yield applicable to the New Revolving
Commitments shall be determined by the Borrower and the applicable Lenders and
shall be set forth in each applicable Incremental Joinder Agreement;
(ix)    the yield applicable to any Incremental Term Loans shall be determined
by the Borrower and the applicable Lenders and shall be set forth in each
applicable Incremental Joinder Agreement; provided, that, with respect to any
Incremental Term Loans made on or prior to the date that is six (6) months after
the Closing Date, the yield applicable to Incremental Term Loans shall not be
greater than the yield payable with respect to existing Term Loans pursuant to
the terms of this Agreement (as amended through the date of such calculation
with respect to existing Term Loans); plus 50 basis points per annum unless the
interest rate margins with respect to the existing Term Loans are increased so
as to cause the then applicable yield on the existing Term Loans under this
Agreement to equal the yield then applicable to such Incremental Term Loans
minus 50 basis points; provided, further, that in determining the applicable
yield: (w) original issue discount or upfront fees paid by the Borrower in
connection with the Term Loans incurred on the Closing Date, as applicable, or
such Incremental Term Loans on the closing date thereof (based on a four-year
average life to maturity); shall be included, any amendments to the Applicable
Rate for the Term Loans that became effective subsequent to the Closing Date but
prior to the time of the addition of such Incremental Term Loans shall be
included, (y) arrangement, commitment, structuring and underwriting fees and any
amendment fees paid or payable to the Arrangers (or their Affiliates) in their
respective capacities as such in connection with the Term Loans incurred on the
Closing Date, as applicable, or to one or more arrangers (or their
Affiliates) in their capacities as such applicable to such Incremental Term
Loans shall be excluded and (z) if such Incremental Term Loans include any
“LIBOR” interest rate floor greater than that applicable to the existing Term
Loans and such “LIBOR” floor is applicable at the time such Incremental Term
Loans are incurred, such excess amount shall be equated to interest margin for
determining the increase; provided further, the Borrower and the Administrative
Agent shall determine the yield payable with respect to Term Loans and each
Class of such Incremental Term Loans for purposes of the foregoing calculation
and such determination shall be conclusive absent manifest error;
(x)    New Term Loans may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any optional or mandatory
prepayments or prepayment of Term Loans hereunder; and
(xi)    except as expressly provided in clauses (i) through (x) above, any New
Revolving Commitments and New Term Loans shall have terms, covenants and events
of default that, taken as a whole, are no more favorable (as reasonably
determined by the Borrower in good faith) to the Lenders providing such new
Revolving Commitments and New Term Loans than those under the Amendment No. 3
Effective Date Revolving Facility or Term B Facility, as applicable, except for
those terms, covenants and events of default applicable solely after the
then-latest Maturity Date under the Amendment No. 3 Effective Date Revolving
Commitments and Term B Facility.
(d)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this Section 2.13 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty and the security interests created by the Collateral
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any Incremental
Commitments or the funding of Loans thereunder.


66

--------------------------------------------------------------------------------




(e)    Reallocations. Upon the effectiveness of any Incremental Revolving
Commitments pursuant to this Section 2.13, (x) each Revolving Lender immediately
prior to the relevant Incremental Effective Date will automatically and without
further act be deemed to have assigned to each Incremental Lender providing a
portion of such Incremental Revolving Commitment (each, an “Incremental
Revolving Lender”), and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit (but not, for the avoidance of doubt, the related Revolving
Commitments) such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Revolving Lender
(including each such Incremental Revolving Lender) will equal the percentage of
the aggregate Revolving Commitments of all Revolving Lenders represented by such
Revolving Lender’s Revolving Commitment and (y) in the case of the provision of
any Increase Revolving Commitments, the Borrower shall prepay any Revolving
Loans of the applicable Class held by Revolving Lenders immediately prior to the
relevant Incremental Effective Date with proceeds of such Increase Revolving
Commitments (which may be effected through assignments of funded Revolving Loans
of such Class from Revolving Lenders immediately prior to such increase to the
relevant Incremental Lenders); as directed by the Administrative Agent such that
after giving effect to such prepayment or assignments the percentage of the
aggregate outstanding Revolving Loans of such Class held by each Revolving
Lender holding Revolving Commitments of such Class (including Incremental
Lenders holding Increase Revolving Commitments of such Class) will equal the
percentage of the aggregate Revolving Commitments of such Class of all Revolving
Lenders holding Revolving Commitments of such Class (including Incremental
Lenders with Increase Revolving Commitments of such Class) represented by such
Revolving Lender’s Revolving Commitment of such Class (including Increase
Revolving Commitments of such Class). In addition, in connection with the
incurrence of any Increase Term Loans, the Administrative Agent is hereby
authorized to make such adjustments necessary to ensure that such Increase Term
Loans are included ratably in each applicable Term Borrowing and each Lender’s
Applicable Percentage of the applicable Class of Term Loans is adjusted to
reflect the increased size of such Class. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentences, and
such transactions shall not be required to be effected in accordance with
Section 11.06. For the avoidance of doubt, Revolving Loans and participations in
Letters of Credit assigned pursuant to this Section 2.13(e) shall, upon receipt
thereof by the relevant Incremental Revolving Lenders, be deemed to be Revolving
Loans and participations in Letters of Credit in respect of the Incremental
Revolving Commitments acquired by such Incremental Revolving Lenders on the
applicable Incremental Effective Date, and the terms of such Revolving Loans and
participation interests (including without limitation the interest rate and
maturity applicable thereto) shall be adjusted accordingly. The Letter of Credit
Sublimit may be increased as part of any Incremental Revolving Commitments in an
amount not to exceed the amount of such Incremental Revolving Commitments,
subject to consent of each L/C Issuer.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or Section 11.01 to the contrary.
2.14    Refinancing Amendments.
(a)    At any time after the Closing Date, the Borrower may obtain Credit
Agreement Refinancing Indebtedness advanced hereunder in respect of all or any
portion of the Term Loans and the Revolving Loans (or unused Revolving
Commitments) of any Class then outstanding under this Agreement, in the form of
one or more Classes of Other Term Loans, Other Term Commitments, Other Revolving
Loans or Other Revolving Commitments pursuant to a Refinancing Amendment;
provided that, notwithstanding anything to the contrary in this Section 2.14 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Other Revolving Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments (subject to clause (3) below)) of Loans
with respect to Other Revolving Commitments after the date of obtaining any
Other Revolving Commitments shall be made on a pro rata basis with all other
Revolving Commitments, (2) the permanent repayment of Revolving Loans with
respect to, and termination of, Other Revolving Commitments after the date of
obtaining any Other Revolving Commitments shall be made on a pro rata basis with
all other Revolving Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such Class on a greater than
pro rata basis as compared to any other Class with a later maturity date than
such Class


67

--------------------------------------------------------------------------------




and (3) assignments and participations of Other Revolving Commitments and Other
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to the existing Revolving Commitments and Revolving Loans.
The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02, and to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of legal opinions reasonably
requested by the Administrative Agent relating to the matters described above
covering matters similar to those covered in the opinions delivered on the
Closing Date. No Lender shall have any obligation to participate in any
Refinancing Amendment. Each issuance of Credit Agreement Refinancing
Indebtedness under this Section 2.14(a) shall be in an aggregate principal
amount that is (x) not less than $5,000,000 and (y) an integral multiple of
$1,000,000 in excess thereof.
(b)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as a Class of Other Term Loans, Other Revolving
Loans, Other Term Commitments and Other Revolving Commitments, as applicable).
Any Refinancing Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.14.
(c)    The Loans and Commitments established pursuant to this Section 2.14 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranties
and the Liens created by the Collateral Documents. The Loan Parties shall take
any actions reasonably requested by the Administrative Agent to ensure and/or
demonstrate that the Liens and security interests granted by the Collateral
Documents continue to secure all Obligations and continue to be perfected under
the UCC or otherwise after giving effect to the applicable Refinancing
Amendment.
(d)    To the extent the Revolving Commitments are being refinanced on the
effective date of any Refinancing Amendment, then each of the Revolving Lenders
having a Revolving Commitment prior to the effective date of such Refinancing
Amendment (such Revolving Lenders the “Pre-Refinancing Revolving Lenders”) shall
assign or transfer to any Revolving Lender which is acquiring an Other Revolving
Commitment on the effective date of such amendment (the “Post-Refinancing
Revolving Lenders”), and such Post-Refinancing Revolving Lenders shall purchase
from each such Pre-Refinancing Revolving Lender, at the principal amount
thereof, such interests in Revolving Loans and participation interests in
Letters of Credit (but not, for the avoidance of doubt, the related Revolving
Commitments) outstanding on the effective date of such Refinancing Amendment as
shall be necessary in order that, after giving effect to all such assignments or
transfers and purchases, such Revolving Loans and participation interests in
Letters of Credit will be held by Pre-Refinancing Revolving Lenders and
Post-Refinancing Revolving Lenders ratably in accordance with their Revolving
Commitments and Other Revolving Commitments, as applicable, after giving effect
to such Refinancing Amendment (and after giving effect to any Revolving Loans
made on the effective date of such Refinancing Amendment). Such assignments or
transfers and purchases shall be made pursuant to such procedures as may be
designated by Administrative Agent and shall not be required to be effectuated
in accordance with Section 11.06. For the avoidance of doubt, Revolving Loans
and participation interests in Letters of Credit assigned or transferred and
purchased pursuant to this Section 2.14(d) shall, upon receipt thereof by the
relevant Post-Refinancing Revolving Lenders, be deemed to be Other Revolving
Loans and participation interests in Letters of Credit in respect of the
relevant Class of Other Revolving Commitments acquired by such Post-Refinancing
Revolving Lenders on the relevant amendment effective date and the terms of such
Revolving Loans and participation interests (including, without limitation, the
interest rate and maturity applicable thereto) shall be adjusted accordingly.
(e)    This Section shall supersede any provisions in Section 2.12,
Section 11.01 or Section 11.08 to the contrary.


68

--------------------------------------------------------------------------------




2.15    Extensions of Loans and Commitments.
(a)    The Borrower may, at any time request that all or a portion of the Term
Loans of any Class (an “Existing Term Loan Class”) be modified to constitute
another Class of Term Loans in order to extend the scheduled final maturity date
thereof (any such Term Loans which have been so modified, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.15. In
order to establish any Extended Term Loans, the Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders of the applicable Existing Term Loan Class) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to those applicable to the Term
Loans of the Existing Term Loan Class from which they are to be modified except
(i) the scheduled final maturity date shall be extended to the date set forth in
the applicable Extension Amendment, (ii) (A) the yield with respect to such
Extended Term Loans may be higher or lower than the yield for the Term Loans of
such Existing Term Loan Class and/or (B) additional fees may be payable to the
Lenders providing such Extended Term Loans in addition to or in lieu of any
increased yield contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Extension Amendment, (iii) any Extended Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any optional or mandatory prepayments or
prepayment of Term Loans hereunder in each case as specified in the respective
Extension Amendment, (iv) the amortization schedule set forth in Section 2.06 or
the applicable Incremental Joinder Agreement or Refinancing Amendment applicable
to such Existing Term Loan Class shall be adjusted to reflect the scheduled
final maturity date of such Extended Term Loans and the amortization schedule
(including the principal amounts payable pursuant thereto) in respect of such
Extended Term Loans set forth in the applicable Extension Amendment; provided,
that the Weighted Average Life to Maturity of such Extended Term Loans shall be
no shorter than the Weighted Average Life to Maturity of the Term Loans of such
Existing Term Loan Class and (v) the covenant set forth in Section 8.11 may be
modified in a manner acceptable to the Borrower, the Administrative Agent and
the Lenders party to the applicable Extension Amendment, such modifications to
become effective only after the Final Maturity Date of the applicable Existing
Term Loan Class in effect immediately prior to giving effect to such Extension
Amendment (it being understood that each Lender providing Extended Term Loans,
by executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 2.12 or Section 11.08).
Each Lender holding Extended Term Loans shall be entitled to all the benefits
afforded by this Agreement (including, without limitation, the provisions set
forth in Section 2.04(a) and 2.04(b) (iv) applicable to Term Loans) and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranties and the Liens created by the Collateral
Documents. The Loan Parties shall take any actions reasonably requested by the
Administrative Agent to ensure and/or demonstrate that the Liens and security
interests granted by the Collateral Documents continue to secure all Obligations
and continue to be perfected under the UCC or otherwise after giving effect to
the extension of any Term Loans. No Lender shall have any obligation to agree to
have any of its Term Loans of any Existing Term Loan Class modified to
constitute Extended Term Loans pursuant to any Term Loan Extension Request. Any
Extended Term Loans of any Extension Series shall constitute a separate Class of
Term Loans from the Existing Term Loan Class from which they were modified.
(b)    The Borrower may, at any time, request that all or a portion of the
Revolving Commitments of any Class (an “Existing Revolving Class” and any
related Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Class of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.15. In order to establish any Extended Revolving Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Revolving
Class) (a “Revolving Extension Request”) setting forth the proposed terms of the
Extended Revolving Commitments to be established, which terms shall be identical
to those applicable to the Revolving Commitments of the Existing Revolving Class
from which they are to be modified except (i) the scheduled termination date of
such Extended Revolving Commitments and the related scheduled maturity date of
the related Extended Revolving Loans shall be extended to the date set forth in
the applicable Extension Amendment, (ii) (A) the yield with respect to such
Extended Revolving Loans may be higher or lower than the yield for the Revolving
Loans of such Existing Revolving Class and/or (B) additional fees may be payable
to the Lenders providing such Extended Revolving Commitments in addition to or
in lieu of any increased yield contemplated by the preceding clause (A); in each
case, to the extent provided in the applicable Extension Amendment, (iii) the
Revolving Commitment Fee with respect to such Extended Revolving


69

--------------------------------------------------------------------------------




Commitments may be higher or lower than the Revolving Commitment Fee for the
Revolving Commitments of such Existing Revolving Class and (iv) the financial
covenant set forth in Section 8.11 may be modified in a manner acceptable to the
Borrower, the Administrative Agent and the Lenders party to the applicable
Extension Amendment, such modifications to become effective only after the Final
Maturity Date of the applicable Existing Revolving Class in effect immediately
prior to giving effect to such Extension Amendment (it being understood that
each Lender providing Extended Revolving Commitments, by executing an Extension
Amendment, agrees to be bound by such provisions and waives any inconsistent
provisions set forth in Section 2.12 or Section 11.08). Each Lender holding
Extended Revolving Commitments shall be entitled to all the benefits afforded by
this Agreement (including, without limitation, the provisions set forth in
Section 2.04(a) and 2.04(b) (iv) applicable to Existing Revolving Loans) and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranties and security interests created by the Collateral
Documents. The Loan Parties shall take any actions reasonably requested by the
Administrative Agent to ensure and/or demonstrate that the Liens and security
interests granted by the Collateral Documents continue to secure all Obligations
and continue to be perfected under the UCC or otherwise after giving effect to
the extension of any Revolving Commitments. No Lender shall have any obligation
to agree to have any of its Revolving Commitments of any Existing Revolving
Class modified to constitute Extended Revolving Commitments pursuant to any
Revolving Extension Request. Any Extended Revolving Commitments of any Extension
Series shall constitute a separate Class of Revolving Commitments from the
Existing Revolving Class from which they were modified. If, on any Extension
Date, any Revolving Loans of any Extending Lender are outstanding under the
applicable Existing Revolving Class, such Revolving Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Loans (and
related participations) and Existing Revolving Loans (and related
participations) in the same proportion as such Extending Lender’s Extended
Revolving Commitments bear to its remaining Revolving Commitments of the
Existing Revolving Class. In addition, if so provided in the relevant Extension
Amendment and with the consent of the applicable L/C Issuer, participations in
Letters of Credit expiring on or after the latest Maturity Date for any
Revolving Loans then in effect shall be re-allocated from Lenders of the
Existing Revolving Class to Lenders holding Extended Revolving Commitments in
accordance with the terms of such Extension Amendment; provided, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Extended Revolving Commitments, be deemed to be participation interests
in respect of such Extended Revolving Commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.
(c)    Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the existing Class are
requested to respond. Any Lender wishing to have all or a portion of its Term
Loans or Revolving Commitments of the existing Class subject to such Extension
Request modified to constitute Extended Loans/Commitments (an “Extending
Lender”) shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans or Revolving Commitments of the existing Class which it has elected to
modify to constitute Extended Loans/Commitments. In the event that the aggregate
amount of Term Loans or Revolving Commitments of the existing Class subject to
Extension Elections exceeds the amount of Extended Loans/Commitments requested
pursuant to the Extension Request, Term Loans or Revolving Commitments subject
to such Extension Elections shall be modified to constitute Extended
Loans/Commitments on a pro rata basis based on the amount of Term Loans or
Revolving Commitments included in such Extension Elections. The Borrower shall
have the right to withdraw any Extension Request upon written notice to the
Administrative Agent in the event that the aggregate amount of Term Loans or
Revolving Commitments of the existing Class subject to such Extension Request is
less than the amount of Extended Loans/Commitments requested pursuant to such
Extension Request.
(d)    Extended Loans/Commitments shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement. Each Extension Amendment shall be
executed by the Borrower, the Administrative Agent and the Extending Lenders (it
being understood that such Extension Amendment shall not require the consent of
any Lender other than the Extending Lenders with respect to the Extended
Loans/Commitments established thereby). An Extension Amendment may, subject to
Sections 2.15(a) and (b); without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
advisable, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15 (including, without
limitation, such technical amendments as may be necessary or advisable, in the
reasonable opinion of the Administrative Agent and the Borrower, to give effect
to the terms and provisions of any Extended Loans/Commitments); provided


70

--------------------------------------------------------------------------------




that each Lender whose Loans or Commitments are affected by such Extension
Amendment shall have approved such Extension Amendment.
(e)    This Section shall supersede any provisions in Section 2.12 or
Section 11.01 to the contrary.
2.16    Reverse Dutch Auction Repurchases.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, the Borrower may, at any time and from time to time
after the Closing Date, conduct reverse Dutch auctions in order to purchase Term
Loans with respect to any Term Facility (each, an “Auction”), each such Auction
to be managed exclusively by an investment bank of recognized standing selected
by the Borrower following consultation with the Administrative Agent in such
capacity (the “Auction Manager”), so long as the following conditions are
satisfied:
(i)    each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section 2.16 and Schedule 2.16;
(ii)    no Event of Default shall have occurred and be continuing on the date of
the delivery of each auction notice and at the time of purchase of any Term
Loans in connection with any Auction;
(iii)    the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Borrower offers to purchase in any such Auction shall be
no less than $25,000,000 (unless another amount is agreed to by the
Administrative Agent) and the offered purchase price shall be at a discount to
par;
(iv)    the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans so purchased by the Borrower shall automatically be
cancelled and retired by the Borrower on the settlement date of the relevant
purchase (and may not be resold);
(v)    each Auction shall be open and offered to all Lenders of the relevant
Term Facility on a pro rata basis and shall be revocable and/or conditional at
the Borrower’s option;
(vi)    no proceeds of any Revolving Facility shall be used to effect such
purchase of Term Loans; and
(vii)    at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager and the Administrative
Agent an officer’s certificate of a Responsible Officer certifying compliance
with preceding clause (ii).
(b)    With respect to all purchases of Term Loans made by the Borrower pursuant
to this Section 2.16, (x) the Borrower shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loan up to, but not including (if paid prior to 12:00 p.m.) the settlement date
of such purchase and (y) such purchases (and the payments made by the Borrower
and the cancellation of the purchased Term Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of this Agreement (including Sections 2.04(a); 2.04(b); 2.12 and
11.03) (although the par principal amount of Term Loans of the respective Class
so purchased pursuant to this Section 2.16 shall be applied to reduce the
remaining scheduled amortization payments with respect to such Term Facility of
the applicable Lenders being repaid on a pro rata basis).
(c)    The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section 2.16 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.04(a), 2.04(b), 2.12 and 11.03 (it being understood and
acknowledged that purchases of the Term Loans by the Borrower contemplated by
this Section 2.16 shall not constitute Investments by the Borrower)) or any
other Loan Document that may otherwise prohibit or conflict with any Auction or
any other transaction contemplated by this Section 2.16 or result in an Event of
Default as a result of the Auction or purchase of Term Loans pursuant to this


71

--------------------------------------------------------------------------------




Section 2.16. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article X and Section 11.04
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.
2.17    Cash Collateral.
(a)    Certain Credit Support Events. If (i) any L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 9.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the applicable L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.18 (a)(iv) and any Cash
Collateral provided by the Defaulting Lender). If at any time the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Revolving Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or any L/C Issuer or Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in one or
more blocked, non-interest bearing deposit accounts at Wells Fargo Bank. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vii)) ) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuers that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the


72

--------------------------------------------------------------------------------




Loan Documents, and (y) the Person providing Cash Collateral and the applicable
L/C Issuers may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
2.18    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each L/C Issuer hereunder; third, to Cash
Collateralize each L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.17; fourth, as the Borrower may
request (so long as no Default or Event of Default shall have occurred and be
continuing); to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each L/C Issuer’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.17; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuers as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default shall have occurred and be continuing, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or reimbursement obligations with respect to
Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and reimbursement obligations with respect to Letters of
Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or reimbursement obligations with
respect to Letters of Credit owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letters of Credit are held
by the Lenders pro rata in accordance with the applicable Commitments without
giving effect to Section 2.18(a)(iii). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(ii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender); provided such
Defaulting Lender shall be entitled to receive fees pursuant to Section 2.08 for
any period during which that Lender is a Defaulting Lender only to extent
allocable to its pro rata portion of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.17.
(B)    With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s


73

--------------------------------------------------------------------------------




participation in Letters of Credit that have been reallocated to such
Non-Defaulting Lender pursuant to clause (iii) below, (y) pay to the applicable
L/C Issuer the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iii)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata portion of the L/C Obligations but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(iv)    Cash Collateral. If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize L/C Issuer’s Fronting Exposure in accordance with the procedures
set forth in Section 2.17.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each L/C Issuer agrees in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral); that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the applicable Commitments (without giving effect
to Section 2.18(a)(iii)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
L/C Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that the participations in any existing Letters of
Credit as well as the new, extended, renewed or increased Letter of Credit have
been or will be fully allocated among the Non-Defaulting Lenders in a manner
consistent with clause (a)(iii) above and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with Section 2.17.
2.19    Additional Borrowers. Upon 30 days’ prior notice to the Administrative
Agent (or such shorter period of time to which the Administrative Agent may
agree) and subject to the written consent of the Revolving Lenders, which
consent of each Revolving Lender shall not be unreasonably withheld (it being
understood that a Revolving Lender shall be deemed to have acted reasonably in
withholding its consent if (i) it is unlawful for such Revolving Lender to make
Revolving Loans under this Agreement to the proposed additional Borrower,
(ii) if such Revolving Lender cannot or has not determined that it is lawful to
do so, (iii) the making of a Revolving Loan to the proposed additional Borrower
might subject such Lender to adverse tax consequences, (iv) such Lender is
required or has determined that it is prudent to register or file in the
jurisdiction of formation or organization of the proposed additional Borrower
and it does not wish to do so or (v) such Lender is restricted by operational or
administrative procedures or other applicable internal policies from extending
credit under this Agreement to Persons in the jurisdiction in which the proposed
additional Borrower is located), the Borrower may designate one or more
Guarantors to be additional joint and several direct borrowers hereunder by
written request to the Administrative Agent accompanied by (a) an executed
Assumption Agreement and appropriate Notes (to the extent requested by any
Lender) executed by the designated Guarantor and the Borrower, (b) a certificate
of good standing of the designated Guarantor in the jurisdiction


74

--------------------------------------------------------------------------------




of its incorporation or organization, (c) certified resolutions of such
Guarantor’s board of directors or other governing body authorizing the execution
and delivery of the Assumption Agreement and such Notes, (d) a written consent
to the Assumption Agreement executed by each Guarantor, (e) appropriate written
legal opinions reasonably requested by the Administrative Agent with respect to
such new Borrower and the Assumption Agreement covering matters similar to those
covered in the opinions delivered on the Closing Date and (f) such documentation
and other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under the USA PATRIOT Act and under similar regulations
and is not otherwise prohibited by Law from making Loans to such new Borrower.
The Obligations of any additional borrower designated pursuant to this
Section 2.19, in its capacity as a Borrower, may be limited as to amount as
directed by the Borrower; provided, however, that any such limitation shall not
reduce such Person’s obligations as a Guarantor of the Obligations, if
applicable, unless required by a Gaming Authority. The Administrative Agent
shall promptly notify the Lenders of such request, together with copies of such
of the foregoing as any Lender may request, and upon receipt of the written
consents of the Revolving Lenders and satisfaction of the conditions set forth
above in this Section, the designated Guarantor shall become a Borrower
hereunder.
2.20    MIRE Event. Notwithstanding anything to the contrary herein, the making,
increasing, extension or renewal of any Loans pursuant to this Agreement shall
be subject to flood insurance due diligence and flood insurance compliance in
accordance with Section 6.03 hereto and shall otherwise be reasonably
satisfactory to the Administrative Agent and the Lenders.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws, be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require a Withholding Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Withholding Agent in its good faith
discretion.
(ii)    If the applicable Withholding Agent shall be required by applicable Laws
to withhold or deduct any Taxes from any payment, then (A) such Withholding
Agent shall withhold or make such deductions as are determined by such
Withholding Agent in its good faith discretion, (B) the applicable Withholding
Agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(iii)    For purposes of this Section 3.01, the term “Lender” includes any L/C
Issuer and the term “applicable Laws” includes FATCA.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of clause (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications.


75

--------------------------------------------------------------------------------




(i)    Without limiting the provisions of clause (a) or (b) above, the Loan
Parties shall, and do hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) withheld or deducted by a Withholding Agent or paid or payable by
such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to the
Borrower by any Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of any Lender, shall be
conclusive absent manifest error.
(ii)    Each Lender shall severally indemnify, within 10 days after demand
therefor, (A) the Administrative Agent for any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so); (B) the Administrative
Agent for any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(e) relating to the maintenance of a Participant
Register and (C) the Administrative Agent and the Borrower for any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or the Borrower (as applicable) shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent and the Borrower to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent or the Borrower (as applicable) to the Lender from any
other source against any amount due to the Administrative Agent or the Borrower
(as applicable) under this clause (c)(ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii) (A) and (ii) (B) and
Section 3.01(g) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative


76

--------------------------------------------------------------------------------




Agent) executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty,
(II)    executed originals of IRS Form W-8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c) (3) (A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c) (3) (B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c) (3) (C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E,
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner; and
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (including any amount in
respect of any such refund that is applied to offset future Taxes payable) (but
only to the


77

--------------------------------------------------------------------------------




extent of indemnity payments made under this Section 3.01 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause (f) shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    FATCA. If a payment made to the Administrative Agent or any Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if the Administrative Agent or such Lender were to fail to comply with
FATCA (including those contained in Section 1471(b) or Section 1472(b) of the
Code, as applicable); the Administrative Agent or such Lender, as the case may
be, shall deliver to the Borrower (and in the case of a Lender, the
Administrative Agent) at the time or times prescribed by Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b) (3) (C) (i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that the Administrative Agent or such
Lender has complied with the Administrative Agent’s or such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the satisfaction of the Termination
Conditions and the termination of this Agreement.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate); either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.


78

--------------------------------------------------------------------------------




3.03    Inability to Determine Rates. If the Administrative Agent determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)     Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve (whether for liquidity,
capital adequacy or otherwise), special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or any L/C Issuer;
(ii)    subject any Recipient to any Tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurodollar Rate Loan made by it, or change the basis of taxation of payments
to such Recipient in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Recipient); or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered; provided that
(x) the Borrower shall not be treated less favorably with respect to such
amounts than how other similarly situated borrowers of such Lender or L/C Issuer
are generally treated (it being understood that this provision shall not be
construed to obligate any Lender or L/C Issuer to make available any information
that, in its sole discretion, it deems confidential), (y) the Borrower shall not
be liable for such compensation if the relevant Change in Law occurs on a date
prior to the date such Lender becomes a party hereto and (z) such circumstances
in the case of requests for reimbursement under clause (iii) above resulting
from a market disruption are not generally affecting the banking market, or the
applicable request has not been made by Lenders constituting Required Lenders.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations


79

--------------------------------------------------------------------------------




in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such L/C Issuer, to a level below that which such Lender or such L/C Issuer or
such Lender’s or such L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy); then from time to time the Borrower will pay
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered; provided that
(x) the Borrower shall not be treated less favorably with respect to such
amounts than how other similarly situated borrowers of such Lender or L/C Issuer
are generally treated (it being understood that this provision shall not be
construed to obligate any Lender or L/C Issuer to make available any information
that, in its sole discretion, it deems confidential) and (y) the Borrower shall
not be liable for such compensation if the relevant Change in Law occurs on a
date prior to the date such Lender becomes a party hereto.
(c)    Certificates for Reimbursement. A certificate of a Lender or any L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 3.04 and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 30 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 30 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 30 days from receipt of such
notice.
3.05    Compensation for Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any actual loss,
cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
(c)    any failure by the Borrower to make payment of any drawing under any
Letter of Credit (or interest due thereon) on its scheduled due date or any
payment thereof in a currency other than Dollars; or


80

--------------------------------------------------------------------------------




(d)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13, including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender as specified in this Section 3.05
and delivered to the Borrower shall be conclusive absent manifest error.
For purposes of calculating amounts payable by the Borrower to such Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the applicable interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 11.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive the satisfaction of the Termination Conditions and the termination of
this Agreement. Notwithstanding the foregoing, (a) the Borrower shall not be
required to make any payments to any Lender under Section 3.01, 3.02 or 3.04 for
any costs or reductions incurred more than nine months prior to the date that
such Lender notifies the Borrower of the circumstances giving rise to such costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided that if the event giving rise to such costs or reductions is given
retroactive effect, then the nine month period referred to above shall be
extended to include the period of retroactive effect therefor, and (b) the
Borrower shall not be obligated to compensate any Lender under Section 3.05 for
any such losses, expenses or liabilities attributable to any such circumstance
occurring prior to the date that is 30 days prior to the date on which such
Lender requested such compensation from the Borrower.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of the L/C
Issuers and the Lenders to make the initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles unless otherwise specified, each executed by a
Responsible Officer on behalf of the signing Loan Party to the extent execution
thereof is contemplated thereby (and, if applicable, by the Administrative Agent
and/or the Lenders) each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and reasonably
satisfactory to the Administrative Agent:
(i)    executed counterparts of this Agreement and the Guaranty;


81

--------------------------------------------------------------------------------




(ii)    executed counterparts of a joinder to each Existing Intercreditor
Agreement;
(iii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iv)     a collateral agreement (together with each other collateral agreement
and collateral agreement supplement delivered pursuant to Section 6.09, in each
case as amended, the “Collateral Agreement”), duly executed by each Loan Party,
together with:
(A)    to the extent certificated, certificates representing the “Pledged
Equity” referred to therein accompanied by undated stock powers executed in
blank,
(B)    proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Collateral Agreement, covering the Collateral described in the Collateral
Agreement, and
(C)    evidence of the completion of all other searches, actions, recordings and
filings of or with respect to the Collateral Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby (including receipt of duly executed payoff letters and UCC-3 termination
statements) free and clear of all other Liens other than Permitted Encumbrances
and Liens permitted by Section 8.03;
(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each such Responsible Officer authorized to act on behalf of each Loan Party
in connection with this Agreement and the other Loan Documents;
(vi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;
(vii)    a favorable opinion of Kramer, Levin, Naftalis & Frankel LLP, counsel
to the Loan Parties, and of local counsel to the Loan Parties in each
jurisdiction in which the Loan Parties are formed, addressed to the
Administrative Agent and each Lender, reasonably satisfactory to the
Administrative Agent;
(viii)    a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there has been no event or condition since December 31, 2016 that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, (C) the accuracy of the representation and warranty set
forth in Section 5.16 and the extent of the inquiry made by such Responsible
Officer in connection therewith, (D) as to the absence of any action, suit,
investigation or proceeding relating to the Transactions pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect and (E) that Parent will elect to be treated as a REIT commencing
with its taxable year ending December 31, 2017 and, commencing with its taxable
year ending December 31, 2017, Parent will be organized and operate in
conformity with the requirements for qualification and taxation as a REIT, and
its proposed method of operation will enable Parent to meet the requirements for
qualification as a REIT;
(ix)    environmental assessment reports in respect of the Mortgaged Real
Properties reasonably satisfactory to the Administrative Agent (which reports
the Administrative Agent has received and acknowledges being satisfied with);
and
(x)    evidence that the Administrative Agent, on behalf of the Lenders, has
been named as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets


82

--------------------------------------------------------------------------------




and properties of the Loan Parties that constitute Collateral pursuant to
endorsements reasonably satisfactory to the Administrative Agent.
(b)    The Administrative Agent shall have received evidence that all
indebtedness and other obligations under the Exit Credit Agreement and the First
Lien Secured Notes have been paid in full and all Guaranty Obligations and Liens
thereunder have been released.
(c)    All fees required to be paid to the Administrative Agent and the
Arrangers on the Closing Date pursuant to the Fee Letters and reasonable
out-of-pocket expenses required to be paid on the Closing Date, to the extent
invoiced at least three (3) Business Days prior to the Closing Date (except as
otherwise reasonably agreed by the Borrower), such amounts may, at the option of
the Borrower, be offset against the proceeds of the initial Credit Extension.
(d)    Unless waived by the Administrative Agent, the Borrower shall have paid
all Attorney Costs of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced at
least three Business Days prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
(e)    The HLV Lease shall be in full force and effect and shall have not been
amended, terminated, supplemented, waived or modified in any manner materially
adverse to the Lenders in their capacity as such; provided that a reduction in
the aggregate monthly cash rent payable under such HLV Lease of 10% or more
shall be deemed to be materially adverse to the Lenders.
(f)    The Borrower shall have delivered to the Administrative Agent and each
Lender at least two (2) Business Days prior to the Closing Date such reasonable
documentation and other information about the Loan Parties reasonably requested
in writing by them at least seven (7) Business Days prior to the Closing Date in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, to the
extent reasonably requested in writing by the Administrative Agent or any
Lender.
(g)    The Project Claudine Acquisition shall have been or, substantially
concurrently with the initial Credit Extension shall be, consummated in all
material respects in accordance with the terms of the Project Claudine
Acquisition Agreement, without giving effect to any modifications, amendments or
express waivers or consents thereto that are materially adverse to the Lenders
in their capacities as such without the consent of the Joint Lead Arrangers (not
to be unreasonably withheld, conditioned or delayed) (it being understood and
agreed that (a) any change to the definition of “Material Adverse Effect”
contained in the Project Claudine Acquisition Agreement shall be deemed to be
materially adverse to the Lenders and (b) any reduction of not more than 15% or
increase in the purchase price shall be deemed to not be materially adverse to
the Lenders so long as (i) any increase is not funded with additional
indebtedness and (ii) any such reduction is allocated to reduce the initial
Credit Extension). It is agreed and understood that no purchase price or similar
adjustment provisions set forth in the Project Claudine Acquisition Agreement
shall constitute any decrease or increase in the purchase price.
(h)    Parent shall not have modified, amended, waived or terminated in any
respect the Common Stock Purchase Agreement, dated as of November 29, 2016,
between Parent and each purchaser identified therein (the “Common Stock Purchase
Agreement”), and the transactions contemplated by the Common Stock Purchase
Agreement shall have been or, substantially concurrently with the initial Credit
Extension shall be, consummated in all material respects in accordance with the
terms of the Common Stock Purchase Agreement.
Without limiting the generality of the provisions of Section 10.03(a), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


83

--------------------------------------------------------------------------------




4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    Except as provided in the last paragraph of Section 2.13(b), the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, in the case of any
representation or warranty qualified by “Material Adverse Effect” or
“materiality”, true and correct in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
refer to an earlier date, in which case they shall be true and correct in all
material respects (or, in the case of any representation or warranty qualified
by “Material Adverse Effect” or “materiality”, true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05 and
Section 5.06 shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 7.01(a) and (b).
(b)    Except as provided in the last paragraph of Section 2.13(b); no Default
or Event of Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence and Qualification; Power; Compliance with Laws.
(a)    The Borrower is a limited liability company duly organized, validly
existing and in good standing under the Laws of Delaware and each Guarantor is a
limited liability company or corporation, as applicable, duly organized, validly
existing and in good standing under the Laws of Delaware or the Laws of
Louisiana, as applicable.
(b)    The Borrower and each Guarantor and each other Restricted Subsidiary is
duly qualified or registered to transact business and is in good standing in
each other jurisdiction in which the conduct of its business or the ownership or
leasing of its Properties makes such qualification or registration necessary,
except where the failure so to qualify or register and to be in good standing
would not constitute a Material Adverse Effect. The Borrower and each Guarantor
has all requisite corporate or other organizational power and authority to
conduct its business, to own and lease its Properties and to execute and deliver
each Loan Document to which each is a party and to perform the Obligations,
except where the failure to have such power and authority would not constitute a
Material Adverse Effect.
(c)    All outstanding Equity Interests of the Borrower and each Guarantor are
duly authorized, validly issued, fully paid and non-assessable, and no holder
thereof has any enforceable right of rescission under any applicable state or
federal securities Laws. To the extent any Equity Interests constitute
Collateral, such Equity Interests are free and clear of Liens other than Liens
securing the Obligations and other Liens permitted pursuant to Section 8.03.
(d)    The Borrower and each Guarantor is in compliance with all Requirements of
Law applicable to its business as at present conducted, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Authority that are
necessary for the transaction of its business as at present conducted, except


84

--------------------------------------------------------------------------------




where the failure so to comply, file, register, qualify or obtain exemptions
would not constitute a Material Adverse Effect.
(e)    Neither the Borrower nor any other Loan Party is an EEA Financial
Institution.
5.02    Authority; Compliance with Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by the Borrower
and each Guarantor of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not:
(a)    require any consent or approval not heretofore obtained of any member,
partner, director, stockholder, security holder or creditor of such party;
(b)    violate or conflict with any provision of such party’s charter, articles
of incorporation, operating agreement or bylaws, as applicable;
(c)    violate or conflict with any provision of the indentures governing the
public Indebtedness of the Borrower and the Restricted Subsidiaries, except to
the extent that such violation or conflict could not reasonably be expected to
have a Material Adverse Effect;
(d)    result in or require the creation or imposition of any Lien upon or with
respect to any Property of the Borrower, and the Restricted Subsidiaries, other
than Permitted Encumbrances and other Liens permitted by Section 8.03; or
(e)    violate any Requirement of Law applicable to such Party, except to the
extent that such violation could not reasonably be expected to have a Material
Adverse Effect.
5.03    No Governmental Approvals Required. Except as obtained or made on or
prior to the Closing Date, no authorization, consent, approval, order, license
or permit from, or filing, registration or qualification with, any Governmental
Authority is or will be required to authorize or permit under applicable Laws
the execution, delivery and performance by the Borrower, any Guarantor or any
other Restricted Subsidiary of the Loan Documents to which it is a party or for
the legality, validity or enforceability hereof or thereof or for the
consummation of the Transactions.
5.04    Subsidiaries.
(a)    As of the Closing Date, Schedule 5.04 correctly sets forth the names,
form of legal entity, ownership and jurisdictions of organization of all
Restricted Subsidiaries, all Unrestricted Subsidiaries and all Unconsolidated
Affiliates.
(b)    As of the Closing Date, each Guarantor and each other Restricted
Subsidiary is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of organization, is duly qualified or registered to
transact business and is in good standing as such in each jurisdiction in which
the conduct of its business or the ownership or leasing of its Properties makes
such qualification or registration necessary, and has all requisite corporate or
other organizational power and authority to conduct its business and to own and
lease its Properties, except where the failure to qualify or register, to be in
good standing or to have such power and authority would not constitute a
Material Adverse Effect.
(c)    As of the Closing Date, each Restricted Subsidiary is in compliance with
all Requirements of Law applicable to its business as at present conducted, has
obtained all authorizations, consents, approvals, orders, licenses, and permits
from, and has accomplished all filings, registrations, and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental
Authority that are necessary for the transaction of its business as at present
conducted, except where the failure to so comply, file, register, qualify or
obtain exemptions would not constitute a Material Adverse Effect.


85

--------------------------------------------------------------------------------




5.05    Financial Statements. Each of the most recent unaudited quarterly and
audited annual financial statements filed by Parent with the SEC or provided to
the Lenders fairly present in all material respects the financial condition,
results of operations and changes in financial position of the Borrower and its
Restricted Subsidiaries as of their respective dates and for the covered periods
in conformity with GAAP (except, in the case of quarterly financial statements,
for the absence of certain footnotes and other informational disclosures
customarily omitted from interim financial statements).
5.06    No Other Liabilities. The Borrower and its Subsidiaries do not have any
material liability or material contingent liability required under GAAP to be
reflected or disclosed and not reflected or disclosed in the most recent
financial statements filed by Parent with the SEC, other than liabilities and
contingent liabilities arising in the ordinary course of business since the date
of such financial statements.
5.07    Litigation. As of the Closing Date, except as disclosed in Parent’s Form
10 registration statement as filed with the SEC on or prior to the Closing Date,
there are no actions, suits, proceedings or investigations pending as to which
the Borrower or the Restricted Subsidiaries have been served or have received
notice or, to the best knowledge of the Borrower, threatened against or
affecting the Borrower or the Restricted Subsidiaries or any Property of any of
them before any Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.
5.08    Binding Obligations. This Agreement and each other Loan Document has
been duly and validly executed and delivered by each Loan Party party thereto.
Each of the Loan Documents to which any Loan Party is a party will, when
executed and delivered by such Person, constitute the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, except as enforcement may be limited by Debtor Relief Laws, Gaming
Laws or equitable principles relating to the granting of specific performance
and other equitable remedies as a matter of judicial discretion.
5.09    No Default. No Default has occurred and is continuing or would result
from the consummation of the Transactions.
5.10    ERISA. Each Pension Plan complies with ERISA, the Code and any other
applicable Laws, except to the extent that such non-compliance could not
reasonably be expected to have a Material Adverse Effect and no ERISA Event has
occurred or is reasonably likely to occur that could reasonably be expected to
have a Material Adverse Effect. As of the Closing Date that the Borrower is not
and will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments;
5.11    Use of Proceeds; Regulations T, U and X; Investment Company Act.
(a)    The proceeds of the Loans and Letters of Credit are intended to be and
shall be used solely for the purposes set forth in and permitted by
Section 6.07.
(b)    None of the Borrower or any Restricted Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
Margin Stock. No part of the proceeds of any extension of credit (including any
Loans and Letters of Credit) hereunder will be used directly or indirectly and
whether immediately, incidentally or ultimately to purchase or carry any Margin
Stock or to extend credit to others for such purpose or to refund Indebtedness
originally incurred for such purpose or for any other purpose, in each case,
that entails a violation of, or is inconsistent with, the provisions of
Regulation T, Regulation U or Regulation X.
(c)    Neither Borrower nor any of the Restricted Subsidiaries is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.
5.12    Disclosure. As of the Closing Date, all written statements (other than
the Projections, other forward-looking information and information of a general
economic or industry specific nature) made by a Responsible Officer to the
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of


86

--------------------------------------------------------------------------------




the date thereof, taken as a whole, and when taken as a whole together with the
periodic, current and other reports filed with the SEC with respect to Parent,
the Borrower and the Restricted Subsidiaries, do not contain any untrue
statement of a material fact or omit a material fact necessary to make the
statements made not materially misleading in light of all the circumstances
existing at the date any statement was made; provided that, with respect to the
Projections, the Borrower only makes the representations set forth in
Section 5.14.
5.13    Tax Liability. Except as would not, individually or in the aggregate,
have a Material Adverse Effect, the Borrower and the Restricted Subsidiaries
have filed all tax returns which are required to be filed, and have paid, or
made provision for the payment of, all taxes with respect to the periods,
Property or transactions covered by said returns, or pursuant to any assessment
received by the Borrower and the Restricted Subsidiaries (including, in each
case, in their capacity as a withholding agent); except such taxes, if any, as
are being contested in good faith by appropriate proceedings and as to which
adequate reserves have been established and maintained, and so long as no
Property of the Borrower and the Restricted Subsidiaries is in jeopardy of being
seized, levied upon or forfeited. As of the Closing Date, there are no Tax
sharing agreements or similar arrangements (including Tax indemnity
arrangements) with respect to or involving the Borrower or the Restricted
Subsidiaries, other than (i) those that are between the Borrower and its
Restricted Subsidiaries and (ii) those that would not, individually or in the
aggregate, have a Material Adverse Effect.
5.14    Projections. As of the date of the preparation of any of the projections
and pro forma financial information furnished at any time by or on behalf of any
Loan Party (other than information of a general economic or industry specific
nature) to the Administrative Agent or any Lenders pursuant to this Agreement
(collectively, the “Projections”), to the best knowledge of the Borrower, the
assumptions set forth in such Projections were believed by the preparers thereof
to be reasonable and consistent with each other and with all facts known to the
Borrower and the Restricted Subsidiaries as of that date, and such Projections
were prepared in good faith and were reasonably based on such assumptions. As of
the Closing Date, no fact or circumstance has come to the attention of the
Borrower since the preparation of the Projections delivered to the
Administrative Agent on November 29, 2017 that is in material conflict with the
assumptions set forth in the Projections. Nothing in the Loan Documents shall be
construed as a representation or covenant that any Projections in fact will be
achieved. The Administrative Agent, Lenders and L/C Issuers acknowledge that the
Projections are forward-looking statements and that actual financial results for
the Borrower and the Restricted Subsidiaries could differ materially from those
set forth in the Projections.
5.15    Hazardous Materials. There has been no Release of Hazardous Materials
on, at, under or from any property currently or, to the best knowledge of the
Borrower, formerly owned, leased or operated by the Borrower or any Restricted
Subsidiary in violation of Environmental Law or that would reasonably be likely
to result in an Environmental Liability, and to the actual knowledge of the
Borrower, no condition exists that violates any Environmental Law affecting any
Real Property, except for such Releases or violations that would not
individually or in the aggregate be reasonably likely to have a Material Adverse
Effect.
5.16    Solvency. As of the Closing Date, immediately after giving effect to any
Credit Extension on such date, the Borrower (on a consolidated basis with the
Restricted Subsidiaries) is and will be Solvent.
5.17    Material Adverse Effect. Since the Closing Date, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have, Material Adverse Effect.
5.18    REIT Status. Parent will elect or has elected to be treated as a REIT
commencing with its taxable year ending December 31, 2017. Parent is organized
and operates in conformity with the requirements for qualification and taxation
as a REIT, and its proposed method of operation enables Parent to meet the
requirements for qualification and taxation as a REIT.
5.19    Ownership of Property; Liens. The Borrower and the Restricted
Subsidiaries each have good and valid title to, or valid leasehold interest in,
all material Property owned or leased by it (including Mortgaged Real Property
and Mortgaged Vessels), and all such assets and Property are subject to no Liens
other than Permitted Encumbrances and other Liens permitted by Section 8.03. The
Borrower and each of the Restricted Subsidiaries have good record and marketable
title in fee simple with respect to owned Real Property that is Mortgaged Real
Property.


87

--------------------------------------------------------------------------------




5.20    Security Interest; Absence of Financing Statements; Etc. The Collateral
Documents, once executed and delivered, will create, in favor of Administrative
Agent for the benefit of the Secured Parties, as security for the obligations
purported to be secured thereby, a valid and enforceable security interest in
and Lien upon all of the Collateral, and upon (i) filing, recording, registering
or taking such other actions as may be necessary with the appropriate
Governmental Authorities (including payment of applicable filing and recording
taxes), (ii) the taking of possession or control by the Administrative Agent of
the Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Collateral Agreement) and (iii) delivery of the
applicable documents to the Administrative Agent in accordance with the
provisions of the applicable Collateral Documents, for the benefit of the
Secured Parties, such security interest shall be a perfected security interest
in and Lien upon all of the Collateral (subject to any applicable provisions set
forth in the Collateral Agreement with respect to limitations as to perfection
of Liens on the Collateral described therein) prior to all Liens other than
(x) Permitted Encumbrances and (y) any other Liens permitted by Section 8.03, in
each case having priority by operation of Law.
5.21    Licenses and Permits. The Borrower and the Restricted Subsidiaries hold
all material governmental permits, licenses, authorizations, consents and
approvals necessary for the Borrower and the Restricted Subsidiaries to own,
lease, and operate (to the extent applicable) their respective Properties and
(to the extent applicable) to operate their respective businesses as now being
conducted (collectively, the “Permits”), except for Permits the failure of which
to obtain would not reasonably be expected to have a Material Adverse Effect.
None of the Permits has been modified in any way since the Closing Date that
would reasonably be expected to have a Material Adverse Effect. All Permits are
in full force and effect except where the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of the Restricted Subsidiaries has received written notice that
any Gaming Authority has commenced proceedings to suspend, revoke or not renew
any such Permits where such suspensions, revocations or failure to renew would
reasonably be expected to have a Material Adverse Effect.
5.22    Subordinated Debt. The Obligations are senior debt with respect to all
Indebtedness that is contractually subordinated in right of payment to any other
Indebtedness of the Borrower and entitled to the full benefits of all
subordination provisions therein and such subordination provisions are in full
force and effect.
5.23    Intellectual Property. The Borrower and each of the Restricted
Subsidiaries own or possesses adequate valid licenses or otherwise have the
valid right to use all of the patents, patent applications, trademarks,
trademark applications, service marks, service mark applications, trade names,
URLs, copyrights, computer software, trade secrets, know-how and processes
(collectively, “Intellectual Property”) that are necessary for the operation of
their business as presently conducted except where failure to own or have such
right would not reasonably be expected to have a Material Adverse Effect. No
claim is pending or, to the knowledge of any Responsible Officer, threatened to
the effect that the Borrower or the Restricted Subsidiaries infringes or
conflicts with the asserted rights of any other Person under any material
Intellectual Property, nor is there, to the knowledge of any Responsible
Officer, any basis for such a claim, except for such claims that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No claim is pending or, to the knowledge of any Responsible
Officer, threatened to the effect that any such material Intellectual Property
owned by the Borrower or the Restricted Subsidiaries, nor is there, to the
knowledge of any Responsible Officer, any basis for such a claim, except for
such claims that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
5.24    Insurance.
(a)    The properties of the Borrower and the Restricted Subsidiaries are
insured with financially sound and reputable insurance companies (which are not
Loan Parties and, to the extent prohibited by the applicable Master Lease, are
not Affiliates of the tenant thereunder), in such amounts, subject to such
deductibles and against such risks as are carried by responsible companies
engaged in similar businesses and owning similar assets in the general areas in
which the Borrower and the Restricted Subsidiaries operate (it being agreed that
the Borrower and the Restricted Subsidiaries shall have satisfied this
representation with respect to a Real Property if the tenant under the
applicable Master Lease for such Real Property maintains insurance satisfying
the requirements of such Master Lease without giving effect to any consent or
waiver by the landlord thereunder).


88

--------------------------------------------------------------------------------




(b)    Except for the Real Property listed on Schedule 5.24 attached hereto, as
of the Closing Date, no Mortgage encumbers improved real property which is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.
(c)    As to all Real Property located in the United States which is subject to
a Mortgage, on or prior to the granting of such Mortgage thereon, the
Administrative Agent has received all flood hazard insurance policies required
pursuant to Section 6.03(b) with respect to any such Real Property and such
flood hazard insurance policies shall remain in full force and effect to the
extent required by such Section.
5.25    Mortgaged Real Property; No Casualty.
(a)    With respect to each Mortgaged Real Property, as of the Closing Date, to
the knowledge of the Borrower (i) there has been issued a valid and proper
certificate of occupancy or other local equivalent, if any, for the use then
being made of such Mortgaged Real Property to the extent required by applicable
Requirements of Law and there is no outstanding written citation, notice of
violation or similar notice indicating that the Mortgaged Real Property contains
conditions which are not in compliance with local codes or ordinances relating
to building or fire safety or structural soundness and (ii) there are no
material disputes regarding boundary lines, location, encroachment or possession
of such Mortgaged Real Property.
(b)    As of the Closing Date, except as would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect, no
Casualty Event has occurred.
5.26    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a)    The Borrower has implemented, and maintains and enforces, policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws and applicable Sanctions. No Loan Party or any of its
Subsidiaries or, to the knowledge of the Borrower, any of their respective
officers, directors, employees or agents that will act in any capacity in
connection with or benefit from the Loans is a Sanctioned Person.
(b)    The Borrower will not use, directly or indirectly, any part of the
proceeds of the Loans: (i) to make any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of applicable Anti-Corruption Laws; (ii) to fund or facilitate dealings with a
Sanctioned Person, or in any Designated Jurisdiction, in violation of applicable
Sanctions; or (iii) in any other manner that would constitute or give rise to a
violation any Sanctions by any party hereto, including any Lender.
(c)    To the extent applicable, the Borrower is in compliance, in all material
respects, with the USA PATRIOT Act.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall cause each of the Restricted Subsidiaries to:
6.01    Preservation of Existence. (1) Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of their respective business except (a) where the
failure to so preserve and maintain the existence of any Restricted Subsidiary
or any such authorizations, rights, franchises, privileges, consents, approvals,
orders, licenses, permits, or registrations would not constitute or be
reasonably expected to constitute a Material Adverse Effect, and (b) that a
merger or Asset Sale permitted by Section 8.01 shall not constitute a violation
of this covenant, and (2) qualify and remain qualified to transact business in
each jurisdiction in which such qualification is necessary in view of their
respective business or the ownership or


89

--------------------------------------------------------------------------------




leasing of their respective Properties except where the failure to so qualify or
remain qualified would not constitute a Material Adverse Effect.
6.02    Maintenance of Properties.
(a)    Maintain (or cause the applicable tenants under the Master Leases to
maintain), preserve and protect all of their respective material Properties in
good order and condition, subject to wear and tear in the ordinary course of
business, and not permit any waste of their respective Properties, except that
the failure to maintain, preserve and protect a particular item of Property that
is not of significant value, either intrinsically or to the operations of the
Borrower and the Restricted Subsidiaries, taken as a whole, shall not constitute
a violation of this covenant or where the failure to do so would not constitute
a Material Adverse Effect (it being agreed that the Borrower and the Restricted
Subsidiaries shall have satisfied this covenant with respect to a Real Property
if the tenant under the applicable Master Lease for such Real Property
maintains, preserves and protects such Real Property in a manner satisfying the
requirements of such Master Lease without giving effect to any consent or waiver
by the landlord thereunder). In respect of any Mortgaged Real Property, the
Borrower and the Restricted Subsidiaries shall not (a) initiate or acquiesce in
any change in zoning or any other land classification in a manner that would
prohibit any casino, gaming, hotel business or Related Business conducted on
such Mortgaged Real Property or would otherwise materially impact the value of
such Mortgaged Real Property as collateral, or (b) demolish any of the primary
gaming or hotel features of such Mortgaged Real Property (except in connection
with refreshments or remodeling thereof and temporary construction disruption
which is reasonable in relation to the anticipated benefits of the development
or redevelopment thereof); provided that the Borrower and the Restricted
Subsidiaries shall be permitted to demolish any portion of such Mortgaged Real
Property in connection with the expansion or renovation of such Mortgaged Real
Property or the construction of adjacent or adjoining features, provided that
the Borrower has determined in good faith that such expansion, renovation,
construction or similar project would not be expected to unreasonably interfere
with the business conducted at such Mortgaged Real Property or materially impair
its value as Collateral (it being understood that temporary construction
disruption which is reasonable in relation to the anticipated benefits of the
expansion, renovation, construction or similar project would not be considered
an unreasonable interference).
(b)    The Borrower shall, and shall cause each of the Restricted Subsidiaries
to, do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, privileges, licenses,
permits, franchises, authorizations and Intellectual Property used in the
conduct of its business except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided, however, that nothing in this Section 6.02(a) and (b) shall
prevent (A) sales, conveyances, transfers or other dispositions of assets,
consolidations or mergers by or any other transaction permitted hereunder;
(B) the withdrawal of qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; or (C) the abandonment of any
rights, permits, authorizations, franchises, licenses and Intellectual Property
that the Borrower reasonably determines are not necessary to its business.
6.03    Maintenance of Insurance.
(a)    Maintain liability, casualty and other insurance (subject to customary
deductibles and retentions), including with respect to each Mortgaged Real
Property, with insurance companies in such amounts and against such risks as may
be customarily carried by companies engaged in similar businesses and owning
similar assets in the general areas in which the Borrower and the Restricted
Subsidiaries operate (it being agreed that the Borrower and the Restricted
Subsidiaries shall have satisfied this covenant with respect to a Real Property
if the tenant under the applicable Master Lease for such Real Property maintains
insurance satisfying the requirements of such Master Lease without giving effect
to any consent or waiver by the landlord thereunder). The Administrative Agent
shall be named as an additional insured on all liability insurance policies of
each Loan Party (other than directors and officers liability insurance,
insurance policies relating to employment practices liability, crime or
fiduciary duties, kidnap and ransom insurance policies, and insurance as to
fraud, errors and omissions) and the Administrative Agent shall be named as a
mortgagee/loss payee on all property insurance policies of each such Person
relating to Property which is Collateral.


90

--------------------------------------------------------------------------------




(b)    Prior to the time of delivery of the applicable Mortgage, if any portion
of any Mortgaged Real Property at any time is located in an area identified by
the Federal Emergency Management Agency (or any successor agency) as a special
flood hazard area with respect to which flood insurance has been made available
under the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto); then the Borrower shall, or shall cause the applicable
Loan Party to (i) maintain, or cause to be maintained, with a financially sound
and reputable insurer (determined at the time such insurance is obtained); flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance reasonably
acceptable to the Administrative Agent or as otherwise required by the Lenders.
6.04    Compliance With Laws. Comply, within the time period, if any, given for
such compliance by the relevant Governmental Authority with enforcement
authority, with all Requirements of Law (including ERISA, applicable Tax laws
and Gaming Laws and any and all zoning, building, ordinance, code or approval or
any building permits or any restrictions of record or agreements affecting the
Real Property) except to the extent that such non-compliance with such
Requirements of Law would not constitute a Material Adverse Effect, except that
the Borrower and the Restricted Subsidiaries need not comply with a Requirement
of Law then being contested by any of them in good faith by appropriate
proceedings.
6.05    Inspection Rights; Quarterly Lender Calls.
(a)    Upon reasonable notice, at any time during regular business hours and as
often as reasonably requested (but not so as to materially interfere with the
business of the Borrower or the Restricted Subsidiaries) permit the
Administrative Agent or any Lender, or any authorized employee, agent or
representative thereof, to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the Properties of, the
Borrower and the Restricted Subsidiaries (provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (x) only
the Administrative Agent on behalf of the Lenders may exercise such visitation
and inspection rights and (y) the Administrative Agent shall not exercise such
rights more often than one time during any Fiscal Year; it being understood that
the Administrative Agent may make such additional visits and inspections in each
Fiscal Year during regular business hours of the Borrower and the Restricted
Subsidiaries at its own expense as it reasonably requests) and to discuss the
affairs, finances and accounts of the Borrower and the Restricted Subsidiaries
with any of their officers, managers, key employees and accountants (subject to
such accountants’ customary policies and procedures) and, upon request, furnish
promptly to the Administrative Agent, any Lender or any advisor of the
Administrative Agent or any Lender true copies of all financial information made
available to the board of directors or audit committee of the board of directors
of the Borrower, provided that no Borrower Party will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
document, information or other matter in respect of which disclosure is then
prohibited by Law or any binding agreement. Notwithstanding anything to the
contrary in this Agreement, none of the Borrower or the Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter with any Disqualified Lender that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.
(b)    The Borrower shall cause appropriate members of its management to
participate in one conference call with the Lenders per Fiscal Quarter at a time
to be mutually agreed by the Borrower and the Administrative Agent (provided
that, this Section 6.05(b) may be satisfied by the holding of a quarterly
earnings call by Parent).
6.06    Keeping of Records and Books of Account. Keep adequate records and books
of account in conformity with GAAP and in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or any Restricted Subsidiary.
6.07    Use of Proceeds.


91

--------------------------------------------------------------------------------




(a)    Use the proceeds of Loans made on the Closing Date to consummate the
Transactions and to pay fees and expenses in connection therewith provided that,
the Borrower shall not borrow more than $300,000,000 under the Revolving
Facility on the Closing Date.
(b)    Use the proceeds of each Loan and other credit extension made hereunder
after the Closing Date for working capital, capital expenditures, Permitted
Acquisitions and other Investments permitted hereunder, Restricted Payments
permitted hereunder and for other lawful corporate purposes.
6.08    Additional Loan Parties. Upon (i) any Loan Party creating or acquiring
any Subsidiary that is a wholly-owned Restricted Subsidiary (other than an
Immaterial Subsidiary, a FSHCO or a Foreign Subsidiary) after the Closing Date,
(ii) any Subsidiary that is a Restricted Subsidiary of a Loan Party ceasing to
be an Immaterial Subsidiary, ceasing to be a FSHCO or ceasing to be a Foreign
Subsidiary, or (iii) any Subsidiary that is an Unrestricted Subsidiary becoming
a wholly-owned Restricted Subsidiary (other than an Immaterial Subsidiary, a
FSHCO or a Foreign Subsidiary) pursuant to Section 6.11, such Loan Party shall,
to the extent that it does not violate any Gaming Law or, if necessary, has
received the approval of the applicable Gaming Authority, (A) cause each such
Restricted Subsidiary (other than an Immaterial Subsidiary, a FSHCO or a Foreign
Subsidiary) to promptly (but in any event within 90 days after the later of such
event described in clause (i); (ii) or (iii) above or receipt of such approval
(or such longer period of time as Administrative Agent may agree to in its
reasonable discretion or as required to obtain any necessary Gaming Approval)),
execute and deliver a Guaranty and all such other documents and certificates as
Administrative Agent may reasonably request in order to have such Restricted
Subsidiary become a Guarantor and (B) deliver to the Administrative Agent all
legal opinions reasonably requested by the Administrative Agent relating to the
matters described above covering matters similar to those covered in the
opinions delivered on the Closing Date with respect to such Guarantor; provided
that, notwithstanding anything in this Section 6.08 to the contrary, any
Immaterial Subsidiary that is a guarantor of any Material Indebtedness of the
Borrower or the Restricted Subsidiaries shall be required to be a Guarantor
until such time as its guaranty of such Material Indebtedness is released (at
which time it shall be released by the Administrative Agent from the Guaranty on
the request of the Borrower without further action by the Creditor Parties). To
the extent approvals of any Gaming Authorities for any actions required by this
Section are required by applicable Gaming Laws, the Borrower and/or applicable
Loan Party shall, at their own expense, use commercially reasonable efforts to
promptly (as reasonably determined by the Borrower in good faith) apply for and
to pursue such approvals.
6.09    Collateral Matters; Pledge or Mortgage of Real Property and Vessels.
Subject to compliance with applicable Gaming Laws, if any Grantor shall acquire
any Property (other than any Excluded Assets) after the Closing Date as to which
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien and as to which the Collateral Documents purport to grant a Lien
or the Loan Documents require the grant of a Lien, that Grantor shall (subject
to any applicable provisions set forth in the Collateral Agreement with respect
to limitations on grant of security interests in certain types of assets or
Collateral and perfection of Liens on such assets or Collateral) promptly (and
in any event within 90 days or such longer period of time as Administrative
Agent may agree to in its reasonable discretion or as required to obtain any
necessary Gaming Approval) (i) execute and deliver to the Administrative Agent
such amendments to the Collateral Documents or such other documents (including
(i) upon at least 45 days’ prior written notice to the Administrative Agent and
subject to flood insurance due diligence and flood insurance compliance in
accordance with Section 6.03(b) hereto, additional Mortgages with respect to
each fee owned Real Property with a fair market value in excess of $50,000,000
and, solely with respect to ground leases, each leasehold in Real Property with
a fair market value in excess of $50,000,000 and (ii) additional Ship Mortgages
with respect to each owned Vessel with a fair market value in excess of
$10,000,000, and, in connection with each such Mortgage or Ship Mortgage, each
of the items described in Section 6.16, as applicable) as Administrative Agent
deems reasonably necessary in order to grant to the Administrative Agent, for
the benefit of the Secured Parties, security interests in such Property and
(ii) take all actions reasonably necessary to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected First Priority Lien. To the
extent approvals of any Gaming Authorities for any actions required by this
Section are required by applicable Gaming Laws, the Borrower and/or applicable
Loan Party shall, at their own expense, promptly (as reasonably determined by
the Borrower in good faith) apply for and thereafter use commercially reasonable
efforts to pursue such approvals.
6.10    Security Interests; Further Assurances. Each Grantor shall, promptly,
upon the reasonable request of Administrative Agent, and assuming the request
does not violate any Gaming Law or, if necessary, is approved by the


92

--------------------------------------------------------------------------------




Gaming Authority, at the Borrower’s expense, execute, acknowledge and deliver,
or cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any mortgage, deed of trust (or similar instrument),
assignment of leases and rents or financing statement, or deliver to the
Administrative Agent any certificates representing Equity Interests, which are
reasonably necessary to create, protect or perfect or for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
(subject to any applicable provisions set forth in the Collateral Documents with
respect to limitations on grant of security interests in certain types of
Collateral and perfection of Liens on such Collateral) subject to no Liens other
than Permitted Encumbrances and other Liens permitted pursuant to Section 8.03.
With respect to the Collateral Agreement, to the extent approvals of any Gaming
Authorities for any actions required by the Collateral Agreement are required by
applicable Gaming Laws, the Borrower and/or applicable Loan Party shall, at
their own expense, promptly (as reasonably determined by the Borrower in good
faith) apply for and thereafter pursue such approvals. Upon the exercise by the
Administrative Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Loan Document following the occurrence and during the
continuation of an Event of Default which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority, the
Borrower and the Restricted Subsidiaries shall use commercially reasonable
efforts to execute and deliver all applications, certifications, instruments and
other documents and papers that Administrative Agent or the Lenders may be so
required to obtain.
Notwithstanding anything to the contrary in this Agreement or in any Collateral
Document, no Grantor shall be required to (a) perfect any security interests, or
make any filings or take any other actions necessary or desirable to perfect and
protect security interests, in (i) Excluded Assets, (ii) any motor vehicles and
other assets subject to certificates of title (other than to the extent
perfection can be achieved with the filing of UCC financing statements),
(iii) any letter of credit rights (except to the extent constituting supporting
obligations for other Collateral as to which perfection may be accomplished
solely by filing of UCC financing statements) or (iv) any commercial tort claims
with a value of less than $10,000,000, (b) enter into any control agreement or
control or similar arrangement with respect to deposit or securities accounts,
(c) grant any Lien in, those assets as to which (A) the cost, burden, difficulty
or consequence of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) outweighs the
benefit to the Lenders of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent or (B) the granting of a Lien on
such asset would violate any enforceable anti-assignment provisions of contracts
binding on such assets at the time of their acquisition and not entered into in
contemplation of such acquisition or applicable law or, in the case of assets
consisting of licenses, agreements or similar contracts, to the extent the
granting of such Lien therein would violate the terms of such license, agreement
or similar contract relating to such asset (in each case, after giving effect to
the applicable anti-assignment provisions of the UCC or other applicable law),
(d) no actions shall be required to be taken in order to create, grant or
perfect any security interest in any assets located outside of the U.S. and no
foreign law security or pledge agreements, foreign law mortgages or deeds or
foreign intellectual property filings or searches shall be required, or (e) no
Lien on Real Property shall be required except in respect of Mortgaged Real
Property (provided that if a mortgage tax will be owed upon the granting of any
Mortgage required hereunder on the entire amount of the Secured Obligations (as
defined in the Collateral Agreement) evidenced hereby, then, to the extent
permitted by, and in accordance with, applicable law, the amount of such
mortgage tax shall be calculated based on the lesser of (x) the amount of the
Secured Obligations allocated to the applicable Mortgaged Real Property and
(y) the estimated fair market value of the Mortgaged Real Property at the time
the Mortgage is entered into and determined in a manner reasonably acceptable to
Administrative Agent and the Borrower (which in the case of clause (y) will
result in a limitation of the Secured Obligations secured by the Mortgage to
such amount)). Notwithstanding anything contained in Section 6.09 or this
Section 6.10 to the contrary, this Section 6.10 shall not require the creation,
perfection or maintenance of pledges of or security interests in, or the
obtaining of title insurance, surveys, abstracts or appraisals with respect to,
Excluded Assets, or the taking of any actions to perfect security interests in
Excluded Assets apart from the filing of financing statements under the UCC.
Furthermore, the Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that perfection cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the Collateral Documents.


93

--------------------------------------------------------------------------------




6.11     Limitation on Designations of Unrestricted Subsidiaries.
(a)    The Borrower may hereafter designate (or re-designate) any Restricted
Subsidiary as an “Unrestricted Subsidiary” under this Agreement (a
“Designation”) only if: (i) no Event of Default shall have occurred and be
continuing at the time of or immediately after giving effect to such
Designation; (ii) such Designation shall be deemed to be an Investment in the
amount equal to its direct or indirect pro rata ownership interest in the fair
market value (as reasonably determined by the Borrower) of the net assets of
such Subsidiary at the time of such Designation; (iii) such Investment is
permitted by Section 8.06; and (iv) after giving effect to such Designation, the
Borrower would be in Pro Forma Compliance with the financial covenant in
Section 8.11 as of the last day of the Test Period ended immediately preceding
the date of such Designation (regardless of whether or not the Revolving
Facility is then in effect). If the Borrower designates a Guarantor as an
Unrestricted Subsidiary in accordance with this Section 6.11, the Obligations of
such Guarantor under the Loan Documents shall terminate and be of no further
force and effect without any action required by the Administrative Agent; and,
at the Borrower’s request, the Administrative Agent will execute and deliver any
instrument evidencing such termination.
(b)    The Borrower may hereafter designate (or re-designate) any Unrestricted
Subsidiary as a “Restricted Subsidiary” under this Agreement or revoke any
Designation of a Subsidiary as an Unrestricted Subsidiary (in either case, a
“Revocation”), whereupon such Subsidiary shall then constitute a Restricted
Subsidiary, if: (i) no Event of Default shall have occurred and be continuing at
the time and immediately after giving effect to such Revocation; (ii) after
giving effect to such Revocation, the Borrower would be in Pro Forma Compliance
with the financial covenant in Section 8.11 (regardless of whether or not the
Revolving Facility is then in effect) as of the last day of the Test Period
ended immediately preceding the date of such Revocation; and (iii) all Liens and
Indebtedness of such Unrestricted Subsidiary and its Subsidiaries outstanding
immediately following such Revocation would, if incurred at the time of such
Revocation, have been permitted to be incurred for all purposes of this
Agreement.
(c)    All Designations and Revocations must be evidenced by an Officer’s
Certificate of the Borrower delivered to the Administrative Agent with the
Responsible Officer so executing such certificate certifying compliance with the
foregoing provisions of this Section 6.11.
(d)    Notwithstanding anything to the contrary in this Section 6.11, no
Subsidiary may be Designated as an Unrestricted Subsidiary for so long as such
Subsidiary directly or indirectly owns or leases a Real Property subject to the
Initial Master Lease.
6.12    Taxes. Except as would not, individually or in the aggregate, have a
Material Adverse Effect, the Borrower and the Restricted Subsidiaries shall
timely file all Tax returns, statements, reports and forms or other documents
(including estimated Tax or information returns and including any required,
related or supporting information) required to be filed by it and pay and
discharge promptly when due all Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property (including, in each case, in its capacity as a withholding agent),
before the same shall become delinquent or in default; provided, however, that
such payment and discharge shall not be required with respect to any such tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower and
the Restricted Subsidiaries shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP and such contest operates to
suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien and, in the case of Collateral, the Borrower and the
Restricted Subsidiaries shall have otherwise complied with the provisions of the
applicable Collateral Document in connection with such nonpayment.
6.13    Compliance with Environmental Law. The Borrower and the Restricted
Subsidiaries shall: (a) comply with Environmental Laws and will keep or cause
all Real Property to be kept free of any Liens under Environmental Law, unless,
in each case, failure to do so would not reasonably be expected to have a
Material Adverse Effect, (b) in the event of any Release of Hazardous Material
at, on, under or emanating from any Real Property which would result in
liability under or a violation of any Environmental Law, in each case which
would reasonably be expected to have a Material Adverse Effect, undertake,
and/or take reasonable efforts to cause any of their respective tenants or
occupants to undertake, at no cost or expense to Administrative Agent or any
Creditor Party, any action required pursuant to Environmental Law to mitigate
and eliminate such condition; provided, however, that no Borrower Party shall be


94

--------------------------------------------------------------------------------




required to comply with any order or directive then being contested by any of
them in good faith by appropriate proceedings, and (c) if a Release of Hazardous
Materials has occurred at any Mortgaged Real Property that reasonably could be
expected to form the basis of an Environmental Liability against the Borrower or
applicable Restricted Subsidiary or Mortgaged Real Property and which would
reasonably be expected to have a Material Adverse Effect, provide, at the
written request of Administrative Agent, in its reasonable discretion, and at no
cost or expense to Administrative Agent or any Creditor Party, an environmental
site assessment (including, without limitation, the results of any soil or
groundwater or other testing conducted at Administrative Agent’s
request) concerning such Mortgaged Real Property, conducted by an environmental
consulting firm proposed by the Borrower and approved by Administrative Agent in
its reasonable discretion, indicating the presence or absence of Hazardous
Material and the potential cost of any required action in connection with any
Hazardous Material on, at, under or emanating from such Mortgaged Real Property.
6.14    Maintenance of REIT Status. The Borrower shall cause Parent to elect to
be treated as a REIT commencing with its taxable year ending December 31, 2017.
The Borrower shall cause Parent to meet the requirements for qualification and
taxation as a REIT for its taxable year ending on December 31, 2017 and
thereafter (after taking into account any cure provisions set forth in the Code
that are complied with by the REIT).
6.15    Maintenance of Credit Ratings. The Borrower shall use commercially
reasonable efforts to cause Parent at all times to maintain (a) a public
corporate credit rating (but not any particular rating) from S&P and a public
corporate family rating (but not any particular rating) from Moody’s, in each
case, in respect of Parent and (b) a public rating (but not any particular
rating) in respect of the Loans from each of S&P and Moody’s.
6.16    Post-Closing. The Borrower hereby agrees to (i) use reasonable best
efforts to obtain the consent of the landlord with respect to such portions of
the leasehold parcels of Real Property identified on Part 2 of Schedule 1.01(a)
that are subject to a ground lease pursuant to which such consent is required in
order to subject such portions of the leasehold parcels of Real Property to a
leasehold mortgage and (ii) complete and/or deliver to the Administrative Agent,
or cause to be completed or so delivered, in form and substance reasonably
satisfactory to the Administrative Agent (and with respect of each Mortgaged
Real Property, subject to flood insurance due diligence and flood insurance
compliance in accordance with Section 6.03(b) hereto):
(a)    Within 60 days after the Closing Date with respect to each Mortgaged Real
Property (or such later date as the Administrative Agent may agree in its
reasonable discretion), the Administrative Agent shall have received (i)
counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Real Property duly executed and delivered by the record owner of such
Mortgaged Real Property and suitable for recording or filing, together with the
payment of any taxes or fees required in connection with the recording or filing
of each such Mortgage and (ii) such other documents including, but not limited
to, fixture filings, any consents, agreements and confirmations of third
parties, as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Real Property.
(b)    Within 60 days after the Closing Date with respect to each Mortgaged Real
Property (or such later date as the Administrative Agent may agree in its
reasonable discretion):
(i)    a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Mortgaged Real Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto),
(ii)    a copy of, or a certificate as to coverage under, and a declaration page
relating to, the insurance policies required hereunder (including, without
limitation, flood insurance policies), each of which shall (A) be endorsed or
otherwise amended to include a “standard” lender’s loss payable or mortgagee
endorsement (as applicable), (B) name the Collateral Agent, on behalf of the
Secured Parties, as additional insured, (C) in the case of flood insurance, (1)
identify the addresses of each property located in a special flood hazard area,
(2) indicate the applicable floodzone designation, the flood insurance coverage
and the deductible relating thereto, and (3) if available, provide that the
insurer will give the Collateral Agent forty-five (45) days’ written notice of
cancellation (or such shorter period reasonably acceptable to the Collateral
Agent),


95

--------------------------------------------------------------------------------




(iii)    customary opinions addressed to the Administrative Agent for its
benefit and for the benefit of the Secured Parties of (A) local counsel for the
Loan Parties in each jurisdiction where the Mortgaged Real Property is located
with respect to the enforceability of the Mortgages and other matters
customarily included in such opinions and (B) counsel for the Loan Parties
regarding due authorization, execution and delivery of the Mortgages,
(iv)    a policy or policies or marked-up unconditional binder of title
insurance, as applicable, paid for by the Borrower or the Subsidiaries, issued
by a nationally recognized title insurance company insuring the Lien of each
Mortgage to be entered into on the Closing Date or thereafter in accordance with
this Agreement as a valid Lien on the Mortgaged Real Property described therein,
free of any other Liens except Permitted Liens, together with such customary
endorsements (including zoning endorsements where reasonably appropriate and
available or, in lieu of such zoning endorsements, where available at
commercially reasonable rates in the jurisdiction where the applicable Mortgaged
Real Property is located, a zoning report from a recognized vendor or a zoning
compliance letter from the applicable municipality in a form reasonably
acceptable to the Administrative Agent), coinsurance and reinsurance as the
Administrative Agent may reasonably request and which are available at
commercially reasonable rates in the jurisdiction where the applicable Mortgaged
Real Property is located,
(v)    if the finalization of the title insurance policies pursuant to clause
(iv) hereof and the Surveys (as hereinafter defined) pursuant to clause (v)
hereof occurs after delivery of any Mortgage pursuant to clause (g), then, to
the extent required to correct and/or confirm the Mortgaged Real Property
encumbered by such Mortgage is consistent with that so insured and surveyed
and/or confirm the Administrative Agent’s mortgage Lien on and security
interests in such Mortgaged Real Property, (A) an amendment to any such
applicable Mortgage (or to the extent required, a new Mortgage) duly authorized,
executed and acknowledged, in recordable form and otherwise in form and
substance reasonably acceptable to the Administrative Agent with respect to each
such applicable Mortgaged Real Property and (B) such other documents, including,
but not limited to, any supplemental consents, agreements and/or confirmations
of third parties, and supplemental local counsel opinions, as Administrative
Agent may reasonably request in order to effectuate the same, and
(vi)    a survey of each Mortgaged Real Property (including all improvements,
easements and other customary matters thereon reasonably required by the
Collateral Agent), as applicable, for which all necessary fees (where
applicable) have been paid (such surveys, collectively, the “Surveys”), which
Surveys shall be certified in writing to Borrower, Collateral Agent and the
title insurance company, and shall meet minimum standard detail requirements for
ALTA/ACSM Land Title Surveys in all material respects and shall be sufficient
and satisfactory to the title insurance company so as to enable the title
insurance company to issue coverage over all general survey exceptions; all such
Surveys shall be dated (or redated) not earlier than six months prior to the
date of delivery thereof (unless otherwise reasonably acceptable to the title
insurance company issuing the title insurance).
(c)    Within 120 days after the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), with respect to
each Mortgaged Vessel:
(i)    a Ship Mortgage granting to the Collateral Agent for the benefit of the
Secured Parties a valid, binding and enforceable (subject to (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law)) first preferred mortgage on such Mortgaged
Vessel under the Ship Mortgage Act subject only to Permitted Liens and
(ii)    an Earnings Assignment and Insurance Assignment with respect to such
Mortgaged Vessel each in favor of the Collateral Agent, executed and deliver, in
each case, by a duly authorized officer of the appropriate Loan Party, together
with such certificates, notices and affidavits ancillary to such Ship Mortgage,
Earnings Assignment and Insurance Assignment; together with customary opinions
addressed to the Collateral Agent for its benefit and for the benefit of the
Secured Parties of Jones Walker LLP, special maritime counsel for the Loan
Parties, with respect to the enforceability of the Ship Mortgages and other
matters customarily included in such opinions relative to casino riverboats.


96

--------------------------------------------------------------------------------




ARTICLE VII
INFORMATION AND REPORTING COVENANTS
So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall cause each of the Restricted Subsidiaries to:
7.01    Financial Statements, Etc. Deliver to the Administrative Agent (for
distribution by the Administrative Agent to the Lenders):
(a)    Quarterly Financials. As soon as practicable, and in any event within 60
days (or, in the case of the first two Fiscal Quarters for which quarterly
financial statements are required to be delivered hereunder, within 75 days
following the end of such Fiscal Quarter) after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter in any Fiscal Year); the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter and the consolidated statement of operations for such Fiscal Quarter,
and its consolidated statement of cash flows for the portion of the Fiscal Year
ended with such Fiscal Quarter (which shall include supplemental schedules
reconciling the financial statements of the Borrower and the Guarantors, on the
one hand, and the Subsidiaries that are not Guarantors on the other hand).
(b)    Annual Financials. Commencing with the Fiscal Year ending December 31,
2017, as soon as practicable, and in any event within 120 days after the end of
each Fiscal Year (or in the case of the Fiscal Year ending December 31, 2017,
within 135 days after the end of such Fiscal Year), the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such Fiscal Year and
the consolidated statements of operations, shareholders’ equity and cash flows,
in each case of the Borrower and its Subsidiaries for such Fiscal Year, in each
case as at the end of and for the Fiscal Year (in each case, which shall include
supplemental schedules reconciling the financial statements of the Borrower and
the Guarantors, on the one hand, and the Subsidiaries that are not Guarantors on
the other hand), all in reasonable detail. Such financial statements shall be
prepared in accordance with GAAP and such consolidated balance sheet and
consolidated statements shall be accompanied by a report of one of the four
largest public accounting firms in the United States or other independent public
accountants of recognized national standing selected by the Borrower and
reasonably satisfactory to the Administrative Agent, which report shall be
prepared in accordance with generally accepted accounting standards as at such
date, and shall not be subject to any qualification or exception expressing
substantial doubt about the ability of the Borrower and its Subsidiaries to
continue as a “going concern” (or like qualification or exception) or any
exception as to the scope of such audit (other than a going concern
qualification resulting from (i) an upcoming maturity date under any
Indebtedness occurring within one year from the time such opinion is delivered,
(ii) any prospective financial covenant default under Section 8.11 or any other
financial covenant under any other Indebtedness, or (iii) the financial
condition, results of operations or prospects of Unrestricted Subsidiaries).
(c)    Annual Budgets. As soon as practicable, and in any event within 120 days
after the commencement of each Fiscal Year (commencing with the Fiscal Year
ending December 31, 2017), a budget and projection by Fiscal Quarter for that
Fiscal Year and by Fiscal Year for the next two succeeding Fiscal Years,
including for the first such Fiscal Year, projected consolidated balance sheets,
statements of operations and statements of cash flow and, for the second and
third such Fiscal Years, projected consolidated condensed balance sheets and
statements of operations and cash flows, of the Borrower and its Subsidiaries
(which shall include supplemental schedules reconciling the financial statements
of the Borrower and the Guarantors, on the one hand, and the Subsidiaries that
are not Guarantors on the other hand), all in reasonable detail.
(d)    SEC Filings. Promptly after the same are available, copies of all annual,
regular, periodic and special reports and registration statements which the
Parent may file or be required to file with the SEC under Section 13 or 15(d) of
the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant to other provisions of this Section 7.01.
(e)    Environmental Matters. Promptly after the assertion or occurrence
thereof, written notice of any Environmental Liability or Release of Hazardous
Material which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


97

--------------------------------------------------------------------------------




(f)    Default. Promptly after a Responsible Officer becomes aware of the
existence of any condition or event which constitutes an Event of Default,
written notice specifying the nature and period of existence thereof and
specifying what action the Borrower or the Restricted Subsidiaries are taking or
propose to take with respect thereto.
(g)    [Reserved].
(h)    Mandatory Prepayment Events. Promptly after the (i) occurrence of any
Asset Sale for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.04(b)(i), (ii) incurrence or issuance of any Indebtedness
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(ii), or (iii) receipt of any Net Available Proceeds with respect
to any Casualty Event for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.04(b)(iii), written notice thereof.
(i)    ERISA Information. Promptly after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to have, individually or in the aggregate a Material
Adverse Effect, a written notice specifying the nature thereof.
(j)    Tenant Information. If requested by the Administrative Agent, to the
extent required to be provided to the Borrower or a Restricted Subsidiary under
a Master Lease, quarterly or annual financial statements of the applicable
Tenant or the parent company of the applicable Tenant to the extent provided to
the Borrower or such Restricted Subsidiary under such Master Lease.
(k)    Copies of Documents. (i) Promptly after the effectiveness thereof (and in
any event within ten (10) Business Days (or such longer period as the
Administrative Agent shall agree in its sole discretion)), copies of any
amendment or modification to, or waiver of, any Master Lease, which amendment,
modification or waiver is material and adverse to the interests of the Lenders,
(ii) promptly upon the request of the Administrative Agent, copies of any other
amendment or modification to, or waiver of, any Master Lease and (iii) promptly
upon receipt thereof by the Borrower or a Restricted Subsidiary, copies of any
notice of default delivered or received under any Master Lease; and
(l)    Other Information. Such other material data and information as from time
to time may be reasonably requested by the Administrative Agent or any Lender
(through the Administrative Agent) or by the Required Lenders.
Documents required to be delivered pursuant to Section 7.01(a),
Section 7.01(b) or Section 7.01(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent posts such documents, or provides a link
thereto on the Parent’s website on the Internet at the website address listed on
Schedule 11.02, or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent (by facsimile or electronic mail) of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that so long as Parent, the
Borrower or any of its Subsidiaries is the issuer of any outstanding debt or
equity securities that are registered or issued pursuant to a private offering
or is actively contemplating issuing any such securities it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be


98

--------------------------------------------------------------------------------




clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof, (x) only
by marking Borrower Materials “PUBLIC” (or by expressly authorizing their
posting as such in writing), will the Borrower be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its Affiliates or their respective securities for purposes of United States
Federal and state securities laws (provided, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07), (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”, and (z) the Administrative Agent and the Arrangers shall treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.
Notwithstanding anything to the contrary in this Section 7.01, (a) neither
Parent, the Borrower nor its Subsidiaries will be required to make any
disclosure to any Creditor Party that (i) is prohibited by law or any bona fide
confidentiality agreement in favor of a Person (other than the Borrower or any
of its Subsidiaries or Affiliates) (the prohibition contained in which was not
entered into in contemplation of this provision); or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iii) in the case of Section 7.01(l) only, creates an unreasonably excessive
expense or burden on Parent, the Borrower or any of its Subsidiaries to produce
or otherwise disclose, and (b) (i) in the event that the Borrower delivers (or
posts) to the Administrative Agent an Annual Report for Parent on Form 10-K for
any Fiscal Year, as filed with the SEC, within 120 days after the end of such
Fiscal Year, such Form 10-K shall satisfy all requirements of paragraph (b) of
this Section 7.01 with respect to such Fiscal Year and (ii) in the event that
the Borrower delivers (or posts) to the Administrative Agent a Quarterly Report
for Parent on Form 10-Q for any Fiscal Quarter, as filed with the SEC, within 75
days after the end of such Fiscal Quarter, such Form 10-Q shall satisfy all
requirements of paragraph (a) of this Section 7.01 with respect to such Fiscal
Quarter to the extent that it contains the information required by such
paragraph (b); in each case to the extent that information contained in such
Form 10-K or Form 10-Q satisfies the requirements of paragraphs (b) or (a) of
this Section 7.01, as the case may be.
7.02    Compliance Certificates. Commencing with the delivery of the financial
statements required pursuant to Section 7.01(a), deliver to the Administrative
Agent for distribution to the Lenders within the required time period for
delivery of financial statements required pursuant to Section 7.01(a) and
Section 7.01(b), Compliance Certificates signed by a Responsible Officer.
ARTICLE VIII
NEGATIVE COVENANTS
So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall cause each of the Restricted Subsidiaries to comply with the
following covenants:
8.01    Mergers, Consolidations and Asset Sales. Neither the Borrower nor any
Restricted Subsidiary shall wind up, liquidate or dissolve its affairs, enter
into any transaction of merger or consolidation, divide (or otherwise split)
itself into two or more limited liability companies or other entities or make
any Asset Sale, except for:
(a)    Asset Sales of obsolete, surplus or worn out personal property, whether
now owned or hereafter acquired, in the ordinary course of business and Asset
Sales of personal property no longer used, useful or economically practicable to
maintain in the conduct of the business of the Borrower and the Restricted
Subsidiaries, and the termination or assignment of Contractual Obligations
(other than the Initial Master Lease or any Similar Leases) to the extent such
termination or assignment does not have a Material Adverse Effect;
(b)    Asset Sales of inventory and other property in the ordinary course of
business;
(c)    Asset Sales of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Asset Sale are applied to the purchase price of
such replacement property, in each case within 180 days of receiving the
proceeds of such Asset Sale;


99

--------------------------------------------------------------------------------




(d)    Asset Sales not otherwise permitted under this Section 8.01; provided
that (i) immediately prior to and after giving effect to such Asset Sale, no
Event of Default exists and is continuing or would result from such Asset Sale,
(ii) immediately after giving effect thereto, the Borrower would be in
compliance with the financial covenant set forth in Section 8.11 on a Pro Forma
Basis (including after giving effect to such Asset Sale) as of the last day of
the most recent Test Period ended prior to such Asset Sale (regardless of
whether or not the Revolving Facility is then in effect), (iii) such Asset Sale
shall be, in the good faith determination of the Borrower, for fair market
value, (iv) if the consideration for such Asset Sale is in excess of
$20,000,000, the Borrower or the Restricted Subsidiaries shall receive not less
than 75% of such consideration in the form of cash or Cash Equivalents (provided
that, where the property subject to such Asset Sale is Real Property
constituting Collateral, the Borrower may, instead of receiving 75% of such
consideration in cash or Cash Equivalents, contemporaneously exchange such Real
Property for Real Property constituting Collateral the Investment in which is
permitted by Section 8.06 so long as (A) the fair market value (as determined on
or about the date of such exchange) of the Real Property received in such an
exchange is equal to at least 100% of the fair market value (as determined on or
about the date of such exchange) of the Real Property disposed of in such
exchange (the fair market value of the Real Property transferred and received in
such exchange shall be determined with reference to appraisals reasonably
satisfactory to the Administrative Agent conducted by appraisal firms reasonably
satisfactory to the Administrative Agent) (taking into account the amount of
cash or Cash Equivalents received by the Borrower or the Restricted Subsidiaries
in such transaction) and (B) all Real Property received in such exchange shall
concurrently become Collateral as provided in Section 6.09 (and the Person
owning such Real Property shall become a Grantor)), and (v) the Net Available
Proceeds therefrom shall be applied as specified in Section 2.04(b)(i);
(e)    leases and subleases entered into in the ordinary course of business
(which, for the avoidance of doubt, includes operating subleases);
(f)    dispositions of cash and Cash Equivalents;
(g)    any Restricted Subsidiary may merge with (i) the Borrower; provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Restricted Subsidiaries; provided that if one of such Restricted
Subsidiaries is a Loan Party then either (x) the surviving Person of such merger
must be a Loan Party or (y) if the surviving Person is not a Loan Party, then
the merger shall be deemed to be an Investment which must be incurred in
accordance with Section 8.06;
(h)    mergers and consolidations to effect a mere change in the jurisdiction or
form of organization of the Borrower or any Restricted Subsidiary; provided
that, after giving effect to any such merger or consolidation involving any
Borrower or Guarantor, the surviving Person shall be organized under the laws of
the United States of America, any state thereof or the District of Columbia;
provided, further, that if such merger or consolidation involves the Borrower
and the Borrower is not the surviving Person, the surviving Person shall
expressly assume all the obligations of the Borrower hereunder and under the
other Loan Documents pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent, and such
Person shall become the Borrower for all purposes hereunder;
(i)    dissolutions and liquidations of Restricted Subsidiaries; provided that
if the transferor of any assets subject to such dissolution and liquidation is a
Loan Party, then (x) the transferee must be a Loan Party, (y) if the transferee
is a Restricted Subsidiary that is not a Loan Party, then the transfer pursuant
to such dissolution or liquidation shall be deemed to be an Investment which
must be incurred in accordance with Section 8.06 or (z) if the transferee is not
a Restricted Subsidiary, then the transfer pursuant to such dissolution or
liquidation shall be deemed to be an Asset Sale and must be made in accordance
with another clause of this Section 8.01;
(j)    the Borrower or any Restricted Subsidiary may merge with any Person;
provided that (i) (x) if the Borrower is a party to any such transaction, the
Borrower is the surviving Person and (y) otherwise, a Restricted Subsidiary is
the surviving Person, (ii) such merger is otherwise permitted as an Investment
under Section 8.06, (iii) no Event of Default shall have occurred and be
continuing or result therefrom, (iv) the financial condition of the Borrower and
its Subsidiaries is determined by the Borrower in good faith to not be adversely
affected thereby, as evidenced by a certificate of a Responsible Officer and
(v) the Borrower and the Restricted Subsidiaries execute such amendments


100

--------------------------------------------------------------------------------




to the Loan Documents as may be requested by the Administrative Agent to assure
the continued effectiveness of the Guarantee and the continued priority and
perfection of any Liens granted in favor of the Administrative Agent by such
Persons;
(k)    Asset Sales of (x) assets hereafter acquired pursuant to a Permitted
Acquisition or Investment which assets are not used or useful to the principal
business of the Borrower and the Restricted Subsidiaries or (y) any existing
assets of the Borrower or its Restricted Subsidiaries which are divested in
order to effectuate a Permitted Acquisition or Investment; provided, that not
less than 75% of the aggregate consideration received therefrom shall be paid in
cash or Cash Equivalents and the Net Available Proceeds thereof shall be applied
as set forth in Section 2.04(b)(i);
(l)    any sale, transfer or other Asset Sales required pursuant to any Transfer
Agreement; provided, that the Net Available Proceeds thereof shall be applied as
set forth in Section 2.04(b)(i);
(m)    any Asset Sales by the Borrower or any Restricted Subsidiary of property
pursuant to a Permitted Sale Leaseback; provided, that the Net Available
Proceeds thereof shall be applied as set forth in Section 2.04(b)(i);
(n)    any Asset Sale by the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary, provided, that if any of the foregoing is
owned by a Loan Party, such Asset Sale must be made to a Loan Party;
(o)    any sale, transfer or other Asset Sales of any aircraft and any assets
directly related to the operation thereof and any limited liability company or
other special purpose vehicle that has been organized solely to own any aircraft
and related assets, provided, that if any of the foregoing is owned by a Loan
Party, such sale, transfer or other Asset Sales must be made to a Loan Party;
(p)    leases or subleases not interfering in any material respect with the
ordinary conduct of the business of the Loan Parties (which, for the avoidance
of doubt, includes operating subleases) and licenses or sublicenses of
Intellectual Property made in the ordinary course of business;
(q)    Asset Sales consisting of discounting or forgiveness of accounts
receivable in the ordinary course of business or in connection with the
collection or compromise thereof;
(r)    (i) termination of leases (other than the Initial Master Lease) and Swap
Contracts in the ordinary course of business, (ii) the expiration of any option
agreement in respect of real or personal property, (iii) any surrender or waiver
of contractual rights (other than under the Initial Master Lease) or the
settlement, release or surrender of contractual rights (other than under the
Initial Master Lease) or other litigation claims (including in tort) in the
ordinary course of business, and (iv) any surrender or waiver of contract rights
or the settlement, release, recovery on or surrender of contract, tort or other
claims of any kind;
(s)    the settlement or early termination of any Permitted Bond Hedge
Transaction and the settlement or early termination of any related Permitted
Warrant Transaction;
(t)    any Asset Sale consisting of the grant of Acceptable Land Use
Arrangements;
(u)    dedications of, or the granting of easements, rights of way, rights of
access and/or similar rights, to any Governmental Authority, utility providers,
cable or other communication providers and/or other parties providing services
or benefits to any project, any Real Property held by the Borrower or any
Subsidiaries, the Loan Parties or the public at large that would not reasonably
be expected to interfere in any material respect with the operations of the
Borrower and the Subsidiaries;
(v)    sales, transfers, leases or other dispositions contemplated by, pursuant
to, or in connection with the Master Leases, or any tax matters or tax sharing
agreement, employee matters agreement, transition services agreement or other
similar agreement


101

--------------------------------------------------------------------------------




(w)    dispositions in connection with foreclosures and other exercises of
remedies in respect of Liens not prohibited by this Agreement;
(x)    dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;
(y)     (i) the lease, sublease or license of any portion of any project to
persons who, either directly or through Affiliates of such persons, intend to
operate or manage nightclubs, bars, restaurants, recreation areas, spas, pools,
exercise or gym facilities, or entertainment or retail venues or similar or
related establishments or facilities within such project and (ii) the grant of
declarations of covenants, conditions and restrictions and/or easements with
respect to common area spaces and similar instruments benefiting such tenants of
such leases, subleases and licenses generally and/or entered into connection
with a project (collectively, the “Venue Easements,” and together with any such
leases, subleases or licenses, collectively the “Venue Documents”); provided
that (A) no Event of Default shall exist and be continuing at the time any such
Venue Document is entered into or would occur as a result of entering into such
Venue Document, (B) the Loan Parties shall be required to maintain control
(which may be through required contractual standards) over the primary
aesthetics and standards of service and quality of the business being operated
or conducted in connection with any such leased, subleased or licensed space,
(C) no Venue Document or operations conducted pursuant thereto would reasonably
be expected to materially interfere with, or materially impair or detract from,
the operations of the Borrower and its Subsidiaries; provided further that upon
the reasonable request by the Borrower, the Collateral Agent on behalf of the
Secured Parties shall provide the tenant, subtenant or licensee under any Venue
Document with a subordination, non-disturbance and attornment agreement
substantially in the forms of Exhibit J hereto, as applicable, or in such other
form as is reasonably satisfactory to the Collateral Agent and the applicable
Loan Party, and (D) the value of the Property shall not be materially impaired
as a result of such Venue Easements or Venue Documents;
(z)    any exchange of assets (including a combination of assets and cash
equivalents), made in the ordinary course of business, for other assets of
comparable or greater market value or usefulness to the business of the Borrower
and its Subsidiaries as a whole, as determined in good faith by a Responsible
Officer of the Borrower and, to the extent allowable under Section 1031 of the
Code, or any comparable or successor provision, any exchange of like property
for use in a similar business;
(aa)    the dedication of space or other dispositions of undeveloped land for
fair market value in connection with and in furtherance of constructing
structures or improvements reasonably related to the development, construction
and operation of any project; provided that in each case such dedication or
other dispositions are in furtherance of, and do not materially impair or
interfere with the operations of the Borrower and its Subsidiaries;
(bb)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
(cc)    any release of the landlords’ lien on and security interests in any of
the tenants’ furniture, fixtures, inventory, equipment and other personal
property (including, without limitation, any “Tenant’s Pledged Property” as
defined under the Initial Master Lease and any deposit or securities accounts
and property maintained therein) under the Initial Master Lease (including, in
each case, any such release effected in connection with an amendment of the
Initial Master Lease that is not prohibited under Section 8.12);
(dd)    any disposition of property or assets, or the issuance of securities, by
a Subsidiary or the Borrower to another Subsidiary or the Borrower, provided
that any disposition made by a Loan Party to a non-Loan Party shall be permitted
only to the extent permitted as an Investment pursuant to Section 8.06; and
(ee)    any division of any Restricted Subsidiary into two or more limited
liability companies or other entities; provided that (i) if the dividing entity
is a Guarantor, the surviving entity, if any, and each new entity formed as a
consequence of such division becomes a Guarantor and satisfies the requirements
of Section 6.08 substantially concurrently with such division, (ii) such
division shall be effected in accordance with applicable law, (iii) the transfer


102

--------------------------------------------------------------------------------




of any assets in connection with any such division is otherwise permitted as an
Asset Sale under this Section 8.01 and (iv) any Investment made in connection
with any such division is permitted under Section 8.06.
Notwithstanding anything to the contrary herein, the Borrower shall not divide
(or otherwise split) itself into two or more limited liability companies or
other entities in reliance on any exceptions under this Section 8.01, and no
Restricted Subsidiary shall divide (or otherwise split) itself into two or more
limited liability companies or other entities except in reliance on Section
8.01(ee) above.
8.02    Limitation on Lines of Business. Neither the Borrower nor any Restricted
Subsidiary shall make any material change in the general nature of the business
of the Borrower and its Restricted Subsidiaries as conducted on the Closing
Date, including the acquisition, investment in, ownership, development,
redevelopment, leasing, operation, sale and disposition of real estate and real
estate-related assets (it being acknowledged that any similar, complementary,
ancillary or related businesses are not material changes in the general nature
of the business of the Borrower and its Restricted Subsidiaries); provided that
the acquisition, investment in, ownership, development, redevelopment, leasing
and operation of assets that are not currently, and are not expected to be
developed or redeveloped into, Related Businesses shall not exceed 25.0% of
Adjusted Total Assets.
8.03    Liens. Neither the Borrower nor any Restricted Subsidiary shall create,
incur, grant or assume, directly or indirectly, any Lien on any Property now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    Liens securing the Obligations under the Loan Documents, Secured Cash
Management Agreements, Secured Hedge Agreements, and the Overdraft Line;
(c)    Liens in existence on the Closing Date (including with respect to the
Secured Notes) and Liens relating to any refinancing of the obligations secured
by such Liens; provided, that such Liens do not encumber any Property other than
the Property (including proceeds) subject thereto on the Closing Date;
(d)    purchase money Liens securing Indebtedness and Capital Leases permitted
under Section 8.04(d); provided, that any such Liens attach only to the property
being financed pursuant to such purchase money Indebtedness or Capital Leases
(or refinancings thereof and) directly related assets, including proceeds and
replacements thereof;
(e)    Liens granted on the Equity Interests in a Person which is not a
Restricted Subsidiary, including customary rights of first refusal, “tag-along”
and “drag-along” rights, transfer restrictions and put and call arrangements
with respect to the Equity Interests of any Joint Venture pursuant to any Joint
Venture or similar agreement;
(f)    Liens in respect of Permitted Sale Leasebacks, limited to the Property
subject to such Permitted Sale Leaseback;
(g)    Liens on cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;
(h)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed the greater of $50,000,000 and 0.75% of Adjusted Total
Assets;
(i)    Liens on Real Property that the Borrower or its Restricted Subsidiaries
are insured against by title insurance; provided that such Lien would not
reasonably be expected to impair the ability to place mortgage financing on the
Real Property encumbered by such Lien, which mortgage financing includes title
insurance coverage against such Lien;
(j)    Liens on (x) property acquired by the Borrower or any of its Restricted
Subsidiaries after the date hereof that are in place at the time such property
is so acquired and are not created (but may have been amended) in


103

--------------------------------------------------------------------------------




contemplation of such acquisition or (y) property of Persons that are acquired
by the Borrower or any of its Restricted Subsidiaries after the date hereof that
are in place at the time such Person is so acquired and are not created (but may
have been amended) in contemplation of such acquisition;
(k)    Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person;
(l)    Liens securing assignments to a reverse Section 1031 exchange trust;
(m)    [reserved];
(n)    pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance;
(o)    Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations and covering the property (or the
documents of title in respect of such property) financed by such letters of
credit, bank guarantees or similar obligations and the proceeds and products
thereof;
(p)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;
(q)    Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness and obligations of a Subsidiary that is not a
Loan Party permitted under Section 8.04;
(r)    Liens on any amounts held by a trustee (1) under any indenture or other
debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions, and (2) in
the funds and accounts under an indenture or other debt agreement securing any
revenue bonds issued for the benefit of the Borrower or any Subsidiary;
(s)    Liens on the Equity Interests of an Unrestricted Subsidiary securing
Indebtedness of such Unrestricted Subsidiary;
(t)    Liens on Equity Interests in joint ventures (i) securing obligations of
such joint ventures or (ii) pursuant to the relevant joint venture agreement or
arrangement or similar agreement;
(u)    Liens on securities constituting time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250.0 million and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act)) that are the
subject of repurchase agreements;
(v)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 8.04;


104

--------------------------------------------------------------------------------




(w)    in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;
(x)    Liens securing Indebtedness or other obligations (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Loan Party and (ii) of any Subsidiary
that is not Loan Party in favor of any Subsidiary that is not a Loan Party;
(y)    Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums and
proceeds thereof;
(z)    Liens securing Swap Contracts;
(aa)    Permitted Vessel Liens;
(bb)    the filing of a reversion, subdivision or final map(s), record(s) of
survey and/or amendments to any of the foregoing over Real Property held by the
Loan Parties or any of their Subsidiaries designed (A) to merge one or more of
the separate parcels thereof together so long as (i) the entirety of each such
parcel shall be owned by the Loan Parties or any of their Subsidiaries, (ii) no
portion of the Mortgaged Real Property is merged with any Real Property that is
not part of the Mortgaged Real Property, and (iii) the gross acreage and
footprint of the Mortgaged Real Property remains unaffected in any material
respect or (B) to separate one or more of the parcels thereof together so long
as (i) the entirety of each resulting parcel shall be owned by the Loan Parties
or any of their Subsidiaries, (ii) no portion of the Mortgaged Real Property
ceases to be subject to a Mortgage, and (iii) the gross acreage and footprint of
the Mortgaged Real Property remains unaffected in any material respect;
(cc)    Liens on the Collateral securing Indebtedness permitted to be incurred
under Section 8.04(z); provided that (x) any such Lien that is pari passu in
right of security with the Liens on the Collateral securing Indebtedness
incurred under Section 8.04(z) shall be subject to the Permitted Pari Passu
Intercreditor Agreement, and (y) any such Lien that is junior in right of
security to the Liens on the Collateral securing the Obligations securing
Indebtedness incurred under Section 8.04(z) shall be subject to the Permitted
Junior Intercreditor Agreement.
(dd)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by the foregoing clauses; provided, however, that (x) such new Lien
shall be limited to all or part of the same type of property that secured the
original Lien (plus improvements on and accessions to such property, proceeds
and products thereof, customary security deposits and any other assets pursuant
to after-acquired property clauses and, in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender, to
the extent such assets secured (or would have secured) the Indebtedness being
Refinanced), (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount (or accreted value, if applicable) of such Indebtedness or, if greater,
committed amount of the applicable Indebtedness at the time the original Lien
became a Lien permitted hereunder and (B) any unpaid accrued interest and
premium (including tender premiums) thereon and an amount necessary to pay
associated underwriting discounts, defeasance costs, fees, commissions and
expenses related to such refinancing, refunding, extension, renewal or
replacement, and (z) Indebtedness secured by Liens ranking junior to the Liens
securing the Obligations may not be refinanced pursuant to this clause (dd) with
Liens ranking pari passu to the Liens securing the Obligations.
For purposes of determining compliance with this Section 8.03, in the event that
the creation or imposition of any Lien upon or with respect to any Property (or
any portion thereof) meets the criteria of more than one of the categories of
permitted Liens described in clauses (a) through (dd) above, the Borrower may,
in its sole discretion, at the time of creation or imposition, divide or
classify such Lien (or any portion thereof) under any clause under which it
would then be permitted to be created or imposed, and at any future time may
divide, classify or reclassify such Lien (or any portion thereof) under any
clause under which it would be permitted to be created or imposed at such later
time, and in each case will only be required to include the interest encumbered
by such Lien in one or more of the above clauses; provided that Liens securing
the Obligations shall at all times be deemed to have been incurred pursuant to
clause (b) above.


105

--------------------------------------------------------------------------------




8.04    Indebtedness. Neither the Borrower nor any of the Restricted
Subsidiaries shall incur or assume any Indebtedness, except:
(a)    Existing Indebtedness and any Permitted Refinancings thereof;
(b)    obligations (contingent or otherwise) existing or arising under any Swap
Contract (including Secured Hedge Agreements) entered into for the purpose of
mitigating risks associated with fluctuations in interest rates (including both
fixed to floating and floating to fixed contracts), foreign exchange rates or
commodity price fluctuations in a non-speculative manner;
(c)    Indebtedness under the Loan Documents and Secured Cash Management
Agreements;
(d)    (i) Capital Leases and (ii) Indebtedness secured by purchase money Liens,
in an aggregate outstanding principal amount for clauses (i) and (ii) on a
combined basis not to exceed the greater of $50,000,000 and 0.75% of Adjusted
Total Assets at any time;
(e)    Indebtedness incurred in connection with any Permitted Sale Leaseback and
any Permitted Refinancing in respect thereof;
(f)    Indebtedness of the Borrower or any Restricted Subsidiary owed to the
Borrower or any Restricted Subsidiary; provided, that Indebtedness of any
Restricted Subsidiary that is not a Loan Party owing to the Borrower or any Loan
Party shall be subject to Section 8.06(d); provided, further, that (except to
the extent prohibited by applicable Gaming Law) Indebtedness of any Loan Party
owing to a Restricted Subsidiary that is not a Loan Party shall be subordinated
to the Obligations on terms reasonably satisfactory to the Administrative Agent;
(g)    Indebtedness in respect of netting services, overdraft protections
(including, but not limited to, intraday, ACH and purchasing card/T&E services,
established for any of the Borrower and its Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Indebtedness may be
secured under the Collateral Documents) and otherwise in connection with deposit
accounts, commercial credit cards, stored value cards, purchasing cards and
treasury management services, including any obligations pursuant to Cash
Management Agreements, and other netting services, overdraft protections,
automated clearing-house arrangements, employee credit card programs, controlled
disbursement, ACH transactions, return items, interstate depository network
service, Society for Worldwide Interbank Financial Telecommunication transfers,
cash pooling and operational foreign exchange management, and in each case,
similar arrangements and otherwise in connection with cash management, including
cash management arrangements among the Borrower and its Subsidiaries;
(h)    Guaranty Obligations of the Borrower or any Restricted Subsidiary in
respect of any Indebtedness of the Borrower Group not prohibited hereunder;
(i)    Guaranty Obligations of the Borrower pursuant to the matters described in
any indemnity agreement entered into for the benefit of a title company that has
been engaged by the Borrower and its Restricted Subsidiaries;
(j)    subject to the conditions set forth in Section 8.06(l) or (m), as
applicable, Guaranty Obligations of the Indebtedness of Joint Ventures and
Unrestricted Subsidiaries (which Guaranty Obligations shall for the avoidance of
doubt reduce amounts available pursuant to Section 8.06(l) or (m); as
applicable, on a dollar-for-dollar basis), if (i) both before and after giving
effect to the incurrence of such Guaranty Obligations, no Event of Default has
occurred or is continuing, and (ii) the applicable dollar limitations set forth
in Section 8.06(l) or (m); as the case may be, would not be exceeded after
giving effect to such incurrence when aggregated (without duplication) with all
Guaranty Obligation incurred pursuant to this clause (j) in reliance on the
applicable clause of Section 8.06 if such Guaranty Obligation were being
incurred as an Investment thereunder;
(k)    the Second Lien Secured Notes and Permitted Refinancings thereof;
(l)    [reserved];


106

--------------------------------------------------------------------------------




(m)    Indebtedness of any Subsidiary supported by a Letter of Credit in an
aggregate principal amount not to exceed the stated amount of such Letter of
Credit (but which stated amount may include the amount of any anticipated
premiums, expenses (including upfront fees and original issue discount) and any
accretion in the principal amount thereof);
(n)    contractual indemnity obligations entered into in the ordinary course of
business in connection with the normal course of operation of its casinos and
other property;
(o)    (i) Indebtedness (x) of a Person that becomes a Restricted Subsidiary
after the date hereof, that existed at the time such Person became a Restricted
Subsidiary and was not created (but may have been amended) in anticipation or
contemplation thereof and (y) assumed in connection with any Investment
permitted under this Agreement and not created (but may have been amended) in
anticipation or contemplation thereof, in each case under this clause (i), as
long as immediately after giving effect thereto, on a Pro Forma Basis, (1) the
Senior Secured Net Debt to Adjusted Total Assets Ratio would not exceed 0.45 to
1.00 and (2) the Total Net Debt to Adjusted Total Assets Ratio would not exceed
0.75 to 1.00 (provided that if such Indebtedness is assumed in connection with a
Significant Acquisition, the Total Net Debt to Adjusted Total Assets Ratio shall
not exceed 0.80 to 1.00), and (ii) any Permitted Refinancing in respect thereof;
(p)    without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment-in-kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness permitted hereunder;
(q)    (i) Indebtedness of a Restricted Subsidiary that is a non-Loan Party,
together with the Indebtedness incurred by such Restricted Subsidiaries pursuant
to Section 8.01(aa), in an amount not to exceed the greater of $60,000,000 and
1.00% of Adjusted Total Assets in the aggregate for all such Restricted
Subsidiaries, and (ii) Permitted Refinancings thereof;
(r)    [reserved];
(s)    Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions and any acquisition permitted pursuant to Section 8.06, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;
(t)    Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;
(u)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations; provided that
all such Indebtedness is incurred in the ordinary course of business or
consistent with past practice or industry practices, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business or consistent with past practice or industry practice;
(v)    Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;
(w)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;


107

--------------------------------------------------------------------------------




(x)    Indebtedness incurred pursuant to or in connection with the terms of the
Master Leases, any tax matters or tax sharing agreement, employee matters
agreement, transition services agreement, corporate services agreement or other
similar agreement;
(y)    to the extent constituting Indebtedness, agreements to pay service fees
to professionals (including architects, engineers and designers) in furtherance
of and/or in connection with any project, in each case to the extent such
agreements and related payment provisions are reasonably consistent with
commonly accepted industry practices (provided that no such agreements shall
give rise to Indebtedness for borrowed money);
(z)     (i) other Indebtedness, provided, that, immediately after giving effect
to any such Indebtedness, on a Pro Forma Basis, (1) the Senior Secured Net Debt
to Adjusted Total Assets Ratio would not exceed 0.45 to 1.00 and (2) the Total
Net Debt to Adjusted Total Assets Ratio would not exceed 0.75 to 1.00 (provided
that if such Indebtedness is incurred in connection with a Significant
Acquisition, the Total Net Debt to Adjusted Total Assets Ratio shall not exceed
0.80 to 1.00), provided, further, that such Indebtedness incurred by a
Restricted Subsidiary that is a non-Loan Party shall not exceed an aggregate
principal amount of $60,000,000, and (ii) Permitted Refinancings in respect
thereof;
(aa)    (i) any Qualified Non-Recourse Debt and/or any Project Financing in an
aggregate outstanding principal amount not to exceed (a) $450,000,000 in the
aggregate plus (b) $1,200,000,000 in respect of Qualified Non-Recourse Debt
incurred solely to finance the acquisition of Real Estate and Gaming Assets
(reduced on a dollar for dollar basis for any Indebtedness incurred to acquire
Real Estate and Gaming Assets pursuant to Section 2.13), and (ii) any Permitted
Refinancing in respect thereof; and
(bb)    (i) other Indebtedness not to exceed the greater of $100,000,000 and
1.50% of Adjusted Total Assets.
For purposes of determining compliance with this Section 8.04, in the event that
the incurrence of an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the categories of permitted Indebtedness described
in clauses (a) through (bb) above, the Borrower may, in its sole discretion, at
the time of incurrence, divide or classify such item of Indebtedness (or any
portion thereof) under any clause under which it would then be permitted to be
incurred, and at any future time may divide, classify or reclassify such item of
Indebtedness (or any portion thereof) under any clause under which it would be
permitted to be incurred at such later time, and in each case will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents shall at all times be deemed to have been incurred pursuant to clause
(c) above.
8.05    Payments of Certain Indebtedness. Neither the Borrower nor any of the
Restricted Subsidiaries will voluntarily prepay, redeem, purchase, defease or
otherwise satisfy any Prepayment Restricted Indebtedness, except the Borrower
and its Restricted Subsidiaries may make:
(a)    regularly scheduled or required repayments or redemptions of such
Indebtedness;
(b)    to the extent exchanged for Equity Interests in the Borrower or using the
proceeds of the issuance of Equity Interests in the Borrower;
(c)    additional payments in respect of Prepayment Restricted Indebtedness in
an aggregate principal amount not to exceed $100,000,000;
(d)    additional prepayments, redemptions, purchases or defeasances in an
amount not to exceed the Available Excluded Contribution Amount on the date of
such prepayment, redemption, purchase, defeasance or satisfaction that the
Borrower elects to apply to this Section 8.05(d); provided that no Event of
Default has occurred and is continuing or would result therefrom;
(e)    pursuant to refinancings of such Indebtedness permitted under
Section 8.04, including pursuant to Permitted Refinancings;


108

--------------------------------------------------------------------------------




(f)    the prepayment of the Loans in accordance with the terms of this
Agreement;
(g)    [reserved];
(h)    any redemption permitted above shall be permitted to be made within 60
days after the date of a redemption notice with respect thereto, if at the date
of such notice, the prepayment of the Indebtedness specified in the redemption
notice would have complied with the provisions of this Section 8.05; and
(i)    repayments, prepayments or redemptions of the Second Lien Secured Notes.
8.06    Investments, Loans and Advances. Neither Borrower nor any Restricted
Subsidiary shall make any Investment, except for the following:
(a)    Investments consisting of cash and Cash Equivalents at the time made;
(b)    advances to officers, directors and employees of the Borrower or the
Restricted Subsidiaries (i) in the ordinary course of business for travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
respect of payroll payments and expenses in the ordinary course of business, and
(iii) in connection with such Person’s purchase of Equity Interests of the
Borrower (or its direct or indirect parent) solely to the extent that the amount
of such loan and advances shall be contributed to the Borrower in cash as common
equity;
(c)    Investments existing on, or contractually committed as of, the Closing
Date set forth on Schedule 8.06(c) and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (c) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing Date
or otherwise permitted);
(d)    (i) Investments by the Loan Parties in Loan Parties, (ii) Investments by
Restricted Subsidiaries that are not Loan Parties in other Restricted
Subsidiaries that are not Loan Parties, (iii) Investments by the Loan Parties in
Restricted Subsidiaries that are not Loan Parties; provided that, other than
with respect to any Restricted Subsidiaries that are prohibited from becoming
Guarantors by applicable Gaming Laws, the aggregate amount of Investments under
this clause (iii) shall not exceed the greater of $100,000,000 and 1.50% of
Adjusted Total Assets at any time outstanding and (iv) Investments by Restricted
Subsidiaries that are not Loan Parties in Loan Parties;
(e)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable, notes receivable or other advances (including letters of
credit and cash collateral) arising from the grant of trade credit or similar
arrangements with suppliers, distributors, tenants, licensors or licensees in
the ordinary course of business, (ii) Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and
(iii) Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or in settlement
of delinquent or overdue accounts in the ordinary course of business;
(f)    Guaranty Obligations permitted by Section 8.04 (other than pursuant to
clause (j) thereof) and guarantees of obligations not constituting Indebtedness;
(g)    Investments in Swap Contracts permitted under Section 8.04(b);
(h)    Investments in Income Properties and other Property ancillary or
reasonably related to such Income Properties;
(i)    Investments in Redevelopment Property, Development Property and
undeveloped land (including, without duplication, Investments of the type
described in clause (a) and clause (c) (with respect to Indebtedness) of the
definition of “Investment” secured by any such property or utilized in the
redevelopment or development of such property) to be owned or leased by the
Borrower or a Restricted Subsidiary and Investments of the type described in


109

--------------------------------------------------------------------------------




Section 8.06(q)(iii) below; provided that the aggregate book value of all such
Investments outstanding at the time any such Investment is made (after giving
effect to such Investment) does not exceed $75,000,000 (for the avoidance of
doubt, Investments in Redevelopment Property, Development Property and
undeveloped land shall cease to constitute Investments therein for purposes of
this clause (i) at the time such assets cease to constitute Redevelopment
Property, Development Property or undeveloped land, as applicable);
(j)    Permitted Acquisitions;
(k)    Investments made substantially contemporaneously with the issuance by the
Borrower of any Convertible Debt in derivative securities or similar products
purchased by the Borrower in connection therewith linked to Equity Interests
underlying such Convertible Debt;
(l)    Investments in an aggregate outstanding amount not at any time in excess
of the Available Excluded Contribution Amount on the date of such Investment
that the Borrower elects to apply to this Section 8.06(l);
(m)    Investments which do not exceed the greater of $200,000,000 and 3.00% of
Adjusted Total Assets in the aggregate;
(n)    any acquisition or Investment to the extent made using Equity Interests
of the Borrower or the Parent (other than Disqualified Equity Interests and
Equity Interests the net cash proceeds of which are included in the Available
Excluded Contribution Amount);
(o)    to the extent constituting Investments, transactions expressly permitted
under Sections 8.01 (including the receipt of permitted noncash consideration
for the dispositions of assets permitted thereunder); 8.03, 8.04 and 8.07;
(p)    Investments arising as a result of Permitted Sale Leasebacks;
(q)    Investments in tenants and property managers in an amount not to exceed
up to the greater of $45 million and 0.75% Adjusted Total Assets in the
aggregate;
(r)    Investments of a Person that becomes a Restricted Subsidiary after the
date hereof, that existed at the time such Person became a Restricted Subsidiary
and was not created in anticipation or contemplation thereof;
(s)    obligations of the Borrower or any Restricted Subsidiary with respect to
indemnifications of title insurance companies issuing title insurance policies
in relation to construction Liens;
(t)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;
(u)    guarantees by the Borrower or any Restricted Subsidiary of operating
leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case, entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;
(v)    operating leases and subleases of any real or personal property in the
ordinary course of business;
(w)    [reserved];
(x)    Permitted Bond Hedge Transactions which constitute Investments;
(y)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;


110

--------------------------------------------------------------------------------




(z)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or any Subsidiary;
(aa)    Investments in (i) joint ventures and Unrestricted Subsidiaries not in
excess of (x) $75,000,000 in the aggregate plus (y) an aggregate amount equal to
any returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received by
the respective investor in respect of investments theretofore made by it
pursuant to this clause (dd), and (ii) joint ventures established to develop or
operate properties or facilities within a project not to exceed the greater of
(x) $45,000,000 and (y) 0.75% of Adjusted Total Assets in the aggregate at any
time outstanding;
(bb)    any Investment (i) deemed to exist as a result of a Subsidiary that is
not a Loan Party distributing a note or other intercompany debt to a parent of
such Subsidiary that is a Loan Party (to the extent there is no cash
consideration or services rendered for such note), (ii) consisting of
intercompany current liabilities in connection with the cash management, tax and
accounting operations of the Borrower and the Subsidiaries, and (iii) consisting
of intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business;
(cc)    Investments consisting of (i) loans and other extensions of credit to
contractors in the ordinary course of business in order to facilitate the
purchase of machinery and tools by such contractors and (ii) loans and other
extensions of credit to owners and lessors of Property so long as the proceeds
thereof are used to develop such Property and such Property is intended to be
acquired by the Borrower or a Restricted Subsidiary (or the Borrower or such
Restricted Subsidiary has entered into a binding agreement to acquire such
property); and
(dd)    Investments consisting of the ownership interest in, or the transfer of
(whether by a contribution or otherwise) undeveloped land to an Unrestricted
Subsidiary or joint venture formed for the purpose of developing such
undeveloped land, in an amount not to exceed $200 million in the aggregate; and
(ee)    any Investment in secured notes, mortgage, deeds of trust,
collateralized mortgage obligations, commercial mortgage-backed securities,
other secured debt securities, secured debt derivative or other secured debt
instruments, so long as such investment relates directly or indirectly to any
Related Businesses, in an amount not to exceed $250 million in the aggregate;
provided, that in the event such Investment is made in secured notes, mortgage,
deeds of trust, collateralized mortgage obligations, commercial mortgage-backed
securities, other secured debt securities, secured debt derivative or other
secured debt instruments of any Affiliate of the Borrower or any Restricted
Subsidiary, the Borrower or such Restricted Subsidiary shall not consent to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of such instruments or otherwise act on any matter related to any such
instrument in its capacity as a creditor.
For purposes of this Section 8.06, (i) at the time of any Designation of any
Subsidiary as an Unrestricted Subsidiary, the Borrower shall be deemed to have
made an Investment in an amount equal to its direct or indirect pro rata
ownership interest in the fair market value of the net assets of such Subsidiary
at the time of such Designation; provided, however, that to the extent a Joint
Venture becomes a Subsidiary and is substantially concurrently Designated as an
Unrestricted Subsidiary, the amount deemed invested upon such Designation will
not include amounts previously invested in such Joint Venture in compliance with
this Section 8.06 and (ii) at the time of Revocation of any such Designation,
the amount of Investments otherwise then available to be made under clauses
(l) or (m) of this Section 8.06 shall be deemed increased by (x) the amount of
deemed Investment made under such clauses (l) and (m) pursuant to the
immediately preceding clause (i) plus (y) the amount of Investments in such
Subsidiary made since its Designation as an Unrestricted Subsidiary pursuant to
such clauses (l) and (m).
For purposes of determining compliance with this Section 8.06, in the event that
an Investment (or any portion thereof) meets the criteria of more than one of
the categories of permitted Investments described in clauses (a) through
(dd) above, the Borrower may, in its sole discretion, at the time of Investment,
divide or classify such Investment (or any portion thereof) under any clause
under which it would then be permitted to be made, and at any future time may
divide, classify or reclassify such Investment (or any portion thereof) under
any clause under which it would be permitted


111

--------------------------------------------------------------------------------




to be made at such later time, and in each case will only be required to include
the amount and type of such Investment in one or more of the above clauses.
8.07    Restricted Payments. Neither the Borrower nor the Restricted
Subsidiaries shall at any time, directly or indirectly, declare or make any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:
(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
any of the Borrower’s Subsidiaries that are Guarantors and any other Person that
owns a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and its Restricted
Subsidiaries and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests and to the extent
required under the organizational documents of any non-wholly owned Restricted
Subsidiary, based on the formulation required in such organizational documents);
(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person (including, in the case of the Borrower,
its limited liability company units);
(c)    a Restricted Subsidiary may issue Equity Interests to the extent
constituting an Asset Sale permitted by Section 8.01 or Investment permitted by
Section 8.06;
(d)    the Borrower and its Restricted Subsidiaries may declare and make
Restricted Payments not to exceed 95% of Funds from Operations in the aggregate
in any Fiscal Year if, and only if, at the time of such Restricted Payment and
immediately after giving effect thereto, no Event of Default shall exist
hereunder and the Borrower would be in Pro Forma Compliance with the financial
covenant set forth in Section 8.11 as of the last day of the most recent Test
Period ended prior to such Restricted Payment, as applicable (regardless of
whether or not the Revolving Facility is then in effect);
(e)    the Borrower may, in any Fiscal Year, declare and make cash distributions
ratably to the holders of the Borrower’s Equity Interests according to their
respective holdings of the type of Equity Interests in respect of which such
Restricted Payment is being made, to the extent necessary for Parent to (and
only so long as Parent shall) distribute cash dividends to the holders of its
Equity Interests in an amount not to exceed the minimum amount required for
Parent to qualify as, and maintain its qualification as, a REIT and for Parent
to avoid the payment of federal or state income or excise tax; to the extent the
Borrower is unable to fund such distributions, the Borrower’s Subsidiaries may
distribute (directly or indirectly) to Borrower an amount of cash necessary for
Borrower to make the distributions permitted by this Section 8.07(e);
(f)    the Borrower and its Restricted Subsidiaries may make Restricted Payments
in cash in an amount not to exceed the Available Excluded Contribution Amount on
the date of such Restricted Payment that the Borrower elects to apply to this
Section 8.07(f); provided that no Event of Default has occurred and is
continuing or would result therefrom;
(g)    the Borrower may pay any dividend within 60 days after the date of
declaration thereof if at the date of such declaration, the dividend would have
complied with the provisions hereof;
(h)    [reserved];
(i)    the Borrower may make Restricted Payments to CEOC or its Subsidiaries in
connection with the reimbursement of CEOC or its Subsidiaries for any costs and
expenses incurred by CEOC or its Subsidiaries associated with the formation of
the Borrower and its Subsidiaries (including such costs and expenses incurred
prior to the Closing Date);
(j)    Restricted Payments to any direct or indirect parent of any Loan Party to
the extent necessary to permit such Person to pay (i) general administrative
costs and expenses (including corporate overhead, legal or similar


112

--------------------------------------------------------------------------------




expenses, audit and other accounting and reporting expenses and customary wages,
salary, bonus and other benefits payable to directors, officers, employees,
members of management, consultants and/or independent contractors), (ii)
franchise fees, franchise Taxes and similar fees, Taxes and expenses required to
maintain the organizational existence of such Person, in each case, which are
reasonable and customary and incurred in the ordinary course of business (iii)
any reasonable and customary indemnification claims made by current or former
directors, officers, members of management, employees or consultants, in each
case, to the extent attributable to the ownership or operations of the Borrower
and its Subsidiaries, (iv) interest and/or principal on Indebtedness of such
Person, the proceeds of which have been contributed to the Borrower or any
Restricted Subsidiary and that has been guaranteed by, or is otherwise
considered Indebtedness of, the Borrower or Restricted Subsidiaries in
accordance with Section 8.04;
(k)    the making of cash payments in connection with any conversion of
Convertible Debt in an aggregate amount since the Closing Date not to exceed the
sum of (i) the principal amount of such Convertible Debt (less any amounts
thereof that have been included in the Available Excluded Contribution Amount);
plus (ii) any payments received by the Borrower or any of its Restricted
Subsidiaries pursuant to the exercise, settlement or termination of any related
Permitted Bond Hedge Transaction;
(l)    any payments in connection with (i) a Permitted Bond Hedge Transaction
and (ii) the settlement of any related Permitted Warrant Transaction (A) by
delivery of shares of Parent’s common stock upon settlement thereof or (B) by
(1) set-off against the related Permitted Bond Hedge Transaction or (2) payment
of an early termination amount thereof in common stock upon any early
termination thereof; and
(m)    Restricted Payments to Parent the proceeds of which are used to purchase
or redeem the Equity Interests of the Borrower or Parent (including related
stock appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of Parent, the Borrower or any of
the Subsidiaries or by any Pension Plan or any shareholders’ agreement then in
effect upon such Person’s death, disability, retirement or termination of
employment or under the terms of any such Pension Plan or any other agreement
under which such shares of stock or related rights were issued; provided, that
the aggregate amount of such purchases or redemptions under this paragraph (c)
shall not exceed in any fiscal year (1) $9,000,000 which shall increase to
$18,000,000 per fiscal year after a Qualified Initial Public Offering, plus (2)
(x) the amount of net proceeds contributed to the Borrower that were received by
Parent during such calendar year from sales of Equity Interests (other than
Disqualified Equity Interests) of Parent (to the extent contributed to the
Borrower) to directors, consultants, officers or employees of Parent, the
Borrower or any Subsidiary in connection with permitted employee compensation
and incentive arrangements and (y) the amount of net cash proceeds of any
key-man life insurance policies received during such calendar year, which, if
not used in any year, may be carried forward to any subsequent calendar year,
subject, with respect to unused amounts from clause (1) of this proviso that are
carried forward, to an overall limit in any fiscal year of $15,000,000 which
shall increase to $30,000,000 per fiscal year after a Qualified Initial Public
Offering;
(n)    noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;
(o)    Restricted Payments may be made to allow any direct or indirect parent of
any Loan Party to make payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such Person;
(p)    (I) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or subordinated Indebtedness of the
Borrower, any direct or indirect parent of the Borrower or any Loan Party in
exchange for, or out of the proceeds of, the substantially concurrent sale of,
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower or contributions to the equity capital of the Borrower (other than any
Disqualified Equity Interests or any Equity Interests sold to a Restricted
Subsidiary or to the Borrower) (collectively, including any such contributions,
“Refunding Capital Stock”), (II) the declaration and payment of dividends on the
Retired Capital Stock out of the proceeds of the substantially concurrent sale
(other than to a Restricted Subsidiary or to the Borrower) of Refunding Capital
Stock, and (III) the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
any direct or indirect parent of the Borrower) in an aggregate amount no greater
than the aggregate


113

--------------------------------------------------------------------------------




amount of dividends that were declarable and payable on such Retired Capital
Stock immediately prior to such retirement;
(q)    Restricted Payments in respect of Disqualified Equity Interests issued
after the Closing Date in accordance with Section 8.04; and
(r)    additional Restricted Payments in an aggregate amount not to exceed the
greater of $30,000,000 and 0.60% of Adjusted Total Assets.
8.08    Limitation on Certain Restrictions Affecting Subsidiaries. None of the
Borrower or the Restricted Subsidiaries shall enter into or permit to exist any
Contractual Obligation that limits the ability (a) of any Restricted Subsidiary
to make Restricted Payments to the Borrower or (b) of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations; provided that the foregoing
clauses (a) and (b) shall not apply to Contractual Obligations which exist under
or by reason of:
(i)    applicable law, rule, regulation or order (including requirements imposed
by any Gaming Authority, Gaming Laws and any regulations, orders or decrees of
any Gaming Authority or other applicable Governmental Authority);
(ii)    this Agreement, the other Loan Documents, any Secured Hedge Agreement or
any Secured Cash Management Agreement;
(iii)    any documents governing any Permitted Refinancings and any agreement
effecting a refinancing, replacement or substitution, extension, renewal or
restructuring of Indebtedness issued, assumed or incurred pursuant to an
agreement or instrument permitted under this Agreement;
(iv)    customary provisions restricting subletting, transfer, license or
assignment of any lease governing any leasehold interest of the Borrower or any
of its Restricted Subsidiaries or otherwise relating to the assets subject
thereto;
(v)    customary provisions restricting transfer, license or assignment of any
licensing agreement or other contract (or otherwise relating to the assets
subject thereto) entered into by the Borrower or its Restricted Subsidiaries in
the ordinary course of business;
(vi)    restrictions on the transfer of any asset or Subsidiary or the payment
of dividends or other distributions or the making of loans or advances by that
Subsidiary pending the close of the sale of such asset or Subsidiary;
(vii)    restrictions on the transfer of any asset subject to a Lien permitted
by Section 8.03;
(viii)    any agreement or instrument incurred or assumed in connection with a
Permitted Acquisition or other permitted Investment, which encumbrance or
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the properties or assets of the Person acquired
pursuant to the respective Permitted Acquisition or permitted Investment and so
long as the respective encumbrances or restrictions were not created (or made
more restrictive) in connection with or in anticipation of the respective
Permitted Acquisition or permitted Investment;
(ix)    restrictions applicable to any Unrestricted Subsidiary or any Joint
Venture (or the Equity Interests thereof);
(x)    customary negative pledges and restrictions on Liens in favor of any
holder of Indebtedness for borrowed money permitted under Section 8.04;


114

--------------------------------------------------------------------------------




(xi)    encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;
(xii)    Contractual Obligations which (x) exist on the Closing Date and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, or any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing is not (taken as a whole) materially less favorable to the Lenders;
(xiii)    restrictions binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;
(xiv)    restrictions on (x) cash or other deposits constituting Permitted
Encumbrances or otherwise permitted by Section 8.03 or (y) cash earnest money
deposits in favor of sellers in connection with acquisitions not prohibited
hereunder;
(xv)    encumbrances or restrictions contained in the Master Leases; provided
that such encumbrances or restrictions apply solely to the Property subject to
the applicable Master Lease;
(xvi)    customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements that restrict the transfer of ownership interests in such
partnership, limited liability company, joint venture or similar Person or
provisions in agreements or instruments which prohibit the payment of dividends
or the making of other distributions with respect to any class of capital stock
of a Person other than on a pro rata basis;
(xvii)    documents or instruments relating to Indebtedness otherwise permitted
hereunder; provided that the restrictive provisions in any such documents or
instruments are no more onerous, taken as a whole, than the restrictive
provisions in the Loan Documents;
(xviii)    the documents governing the Second Lien Secured Notes and the
documents governing Permitted Refinancings of the Second Lien Secured Notes;
provided that such Permitted Refinancing does not contain restrictions or
encumbrances that, taken as a whole, are more onerous in any material respect
than those contained in the documents governing the Second Lien Secured Notes as
in effect on the date hereof;
(xix)    other restrictions or encumbrances that are, in the good faith judgment
of the Borrower, not materially more restrictive with respect to such
encumbrances and other restrictions, taken as a whole, than the corresponding
restrictions or encumbrances hereunder; and
(xx)    restrictions contained in any agreements related to a Project Financing
or Qualified Non-Recourse Debt.
8.09    Transactions with Affiliates. Neither the Borrower nor any of the
Restricted Subsidiaries shall hereafter enter into any transaction of any kind
with any of their Affiliates (other than transactions between or among the
Borrower and the Restricted Subsidiaries) with a value in excess of $30,000,000
in the aggregate for any transaction or series of related transactions other
than on terms and conditions (taken as a whole) that are not materially less
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, except that the
following in any event shall not be prohibited by this Section 8.09;
(a)    (i) license or lease agreements with any Unrestricted Subsidiary or Joint
Venture on terms which, taken as a whole together with all related transactions
with such Unrestricted Subsidiary or Joint Venture, are commercially reasonable,
(ii) other agreements and transactions in the ordinary course of business (and
reasonable extensions of such course of business) with, or for the benefit of,
any Unrestricted Subsidiary or Joint Venture on terms


115

--------------------------------------------------------------------------------




which are materially consistent with the past practices of the Borrower, and
(iii) any agreement by an Unrestricted Subsidiary or Joint Venture to pay
management, development or other similar fees to the Loan Parties, directly or
indirectly, relating to the provision of management services, overhead, sharing
of customer lists and customer loyalty programs;
(b)    the issuance, sale or transfer of the Equity Interests of the Borrower to
any parent entity, including in connection with capital contributions by such
parent entity to the Borrower or any Restricted Subsidiary;
(c)    transactions related to the issuance, sale or transfer of the Equity
Interests of the Borrower to any parent entity, including in connection with
capital contributions by such parent entity to the Borrower or any Restricted
Subsidiary;
(d)    transactions undertaken for the purpose of improving the consolidated tax
efficiency of any parent entity of the Borrower and/or the Restricted
Subsidiaries (provided that such transactions, taken as a whole, are not
materially adverse to the Borrower and the Restricted Subsidiaries (as
determined by the Borrower in good faith));
(e)    payments of compensation, perquisites and fringe benefits arising out of
any employment or consulting relationship in the ordinary course of business;
(f)    [reserved];
(g)    [reserved];
(h)    employment and severance arrangements between the Borrower or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;
(i)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership, management or operation of
the Borrower and its Subsidiaries;
(j)    transactions contemplated by each applicable Transfer Agreement;
(k)    [reserved];
(l)    Asset Sales or mergers permitted by Section 8.01(g), (h), (i), (k), (n),
(m), and (o); Liens permitted by Section 8.03(a), Indebtedness permitted by
Section 8.04(f), (h), (j), (o), and (q) , Investments permitted by Section
8.06(q) and Restricted Payments permitted by Section 8.07;
(m)    (i) the exercise by the Borrower of rights under derivative securities
linked to Equity Interests underlying Convertible Debt or similar products
purchased by the Borrower in connection with the issuance of Convertible Debt
and (ii) any termination fees or similar payments in connection with the
termination of warrants or other Equity Interests issued in connection with such
Convertible Debt;
(n)    affiliate transactions and agreements disclosed or referred to in
Parent’s Form 10 registration statement as filed with the SEC on or prior to the
Closing Date (in each case, including any amendment, modification or extension
thereto to the extent such amendment, modification or extension, taken as a
whole, is not (i) adverse to the Lenders in any material respect or (ii) more
disadvantageous to the Lenders than the relevant transaction in existence on the
Closing Date in any material respect);
(o)    agreements with Joint Ventures and Unrestricted Subsidiaries to
facilitate arrangements permitted by clauses (d) and (e) of the definition of
“Permitted Encumbrances”;


116

--------------------------------------------------------------------------------




(p)    future leases and subleases between CEOC or its Subsidiaries and the
Borrower or its Restricted Subsidiaries to the extent any such future lease or
sublease is not adverse to the Lenders in any material respect; and
(q)    transactions in excess of $60,000,000 (A) approved by (i) a majority of
the disinterested members of the board of directors of Parent or (ii) a majority
of the conflicts committee of Parent constituted as set forth in the limited
liability company agreement of Parent (as in effect from time to time) or
(B) for which the Borrower or any Restricted Subsidiary delivers to the
Administrative Agent a written opinion of an independent qualified real estate
appraisal firm or a nationally recognized investment banking, accounting or
appraisal firm, stating that the transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view.
8.10    Limitation on Changes to Fiscal Year. The Borrower shall not, and shall
not permit Parent to, change its Fiscal Year end (December 31 of each
year) unless required to do so by law or by then prevailing auditing standards
or at the request of any Governmental Authority.
8.11    Financial Covenants.
(a)    Commencing with the first full Fiscal Quarter ending after the Amendment
No. 3 Effective Date, the Borrower Group shall have or maintain on a
consolidated basis, with respect to the Revolving Facility only, a Total Net
Debt to Adjusted Total Assets Ratio of not more than 0.65 to 1.00 as of the last
day of any such Fiscal Quarter of the Borrower; provided, however, that during a
Significant Acquisition Period, such ratio shall be increased to 0.70:1.00.
(b)    Commencing with the first full Fiscal Quarter ending after the Amendment
No. 3 Effective Date, with respect to the Revolving Facility only, the Borrower
shall not permit the Interest Coverage Ratio as of the last day of any such
Fiscal Quarter of the Borrower to be less than 2.00:1.00.
8.12    Master Leases. Neither the Borrower nor any of the Restricted
Subsidiaries shall (i) amend or modify any of the Master Leases in any manner
materially adverse to the Lenders taken as a whole (as determined in good faith
by the Borrower), (ii) grant any waiver or release (other than the release of
landlords’ liens and security interests pursuant to Section 8.01(cc)) under or
terminate any Master Lease in any manner (if such granting or termination shall
be materially adverse to the Lenders when taken as a whole (as determined in
good faith by the Borrower)) or (iii) enter into any Severance Lease if, after
giving effect to such Severance Lease, the terms and provisions thereof, when
taken as a whole together with (x) all of the terms and provisions of the
Amended Initial Master Lease or, as applicable, such other Master Lease to which
such Severance Lease relates, and (y) all of the terms and provisions of any
other Severance Lease theretofore entered into pursuant to the Amended Initial
Master Lease or, as applicable, such other Master Lease to which such Severance
Lease relates, are materially adverse to the Lenders taken as a whole (as
determined in good faith by the Borrower).
8.13    Use of Proceeds; Anti-Corruption Law; Sanctions. Neither the Borrower
nor any of the Restricted Subsidiaries shall use, directly or indirectly, any
part of the proceeds of the Loans or any Letter of Credit: (i) to make any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of applicable Anti-Corruption Laws; (ii) to
fund or facilitate dealings with a Sanctioned Person in violation of applicable
Sanctions; (iii) in any other manner that would constitute or give rise to a
violation of any Sanctions by any party hereto, including any Lender; or
(iv) for any purpose except for those permitted by Section 5.11.
8.14    Sale Leaseback. Neither the Borrower nor any of the Restricted
Subsidiaries shall enter into any Sale Leaseback except (a) Permitted Sale
Leasebacks, (b) any Sale Leaseback deemed to have occurred solely as a result of
a failed sale under GAAP, and (c) a Sale Leaseback by any Subsidiary that is not
a Loan Party, provided that the fair market value of the assets and property
subject to such Sale Leaseback shall not exceed $50,000,000 in the aggregate.
8.15    Parent Holding Company Covenant. The Borrower shall cause the Parent not
to engage in any activities other than (a) the indirect ownership of the equity
interests of the Borrower, (b) participating in tax, accounting and other
administrative activities as the parent of the consolidated group of companies
including the Loan Parties, (c)


117

--------------------------------------------------------------------------------




any activities required for Parent to qualify as, and maintain its qualification
as, a REIT, and (d) any activities incidental or related to the activities
described in clauses (a) – (c) above.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default. Any of the following shall constitute an “Event of
Default”:
(a)    the Borrower or any other Loan Party fails to pay any amount of principal
on any Loan or any L/C Obligation or deposit any funds as Cash Collateral in
respect of L/C Obligations on the date when due; or
(b)    the Borrower or any other Loan Party fails to pay any interest on any
Loan or L/C Obligation made hereunder, or any fees, or any portion thereof,
within five Business Days after the date when due; or fails to pay any other fee
or amount payable to the Lenders under any Loan Document, or any portion
thereof, within five Business Days following written demand by the applicable
Creditor Party entitled to such payment; or
(c)    the Borrower or any Restricted Subsidiary, or in the case of Section
8.15, the Parent, fails to comply with the covenants contained in Section 6.01
(with respect to the Borrower); Section 6.14, Section 7.01(f) or Article VIII;
provided, that a Default by the Borrower under Section 8.11 (a “Financial
Covenant Event of Default”) shall not constitute a Default with respect to any
Facility (other than the Revolving Facility) unless and until the Required
Revolving Lenders have terminated the Revolving Commitments and declared all
amounts outstanding under the Revolving Facility to be due and payable; or
(d)    the Borrower or any Restricted Subsidiary fails to perform or observe any
other covenant or agreement (not specified in clause (a); (b) or
(c) above) contained in any Loan Document on its part to be performed or
observed within thirty days after notice thereof by the Administrative Agent to
the Borrower; or
(e)    any representation or warranty of the Borrower or any Restricted
Subsidiary made in any Loan Document shall prove to have been incorrect in any
material respect (or in the case of any representation or warranty qualified by
“Material Adverse Effect” or “materiality”, incorrect in any respect) when
deemed made; or
(f)    the Borrower or the Restricted Subsidiaries (i) fail to pay the
principal, or any principal installment, of any present or future Indebtedness
of (A) $75,000,000 or more in the case of Recourse Indebtedness (other than the
Obligations) or (B) $250,000,000 or more in the case of Non-Recourse
Indebtedness, on its part to be paid, when due (or within any stated grace
period); whether at the stated maturity, upon acceleration, by failure to make
any required prepayment or otherwise or (ii) fail to perform or observe any
other term, covenant or agreement on its part to be performed or observed, or
suffer any event or circumstance to occur, in connection with any present or
future Indebtedness of (A) $75,000,000 or more in the case of Recourse
Indebtedness (other than the Obligations) or (B) $250,000,000 or more in the
case of Non-Recourse Indebtedness, if as a result of such failure or sufferance
any holder or holders thereof (or an agent or trustee on its or their
behalf) has the right to declare such Indebtedness due before the date on which
it otherwise would become due or the right to require such Indebtedness to be
redeemed, purchased, prepaid, defeased or otherwise become due (automatically or
otherwise) or to require the Borrower or the Restricted Subsidiaries to make an
offer to prepay, defease, redeem or purchase, all or any portion of such
Indebtedness; or
(g)    any Loan Document, at any time after its execution and delivery and for
any reason other than (i) as expressly permitted hereunder, (ii) the agreement
or action (or omission to act) of the Administrative Agent or any of the
Lenders, or (iii) satisfaction of the Termination Conditions, ceases to be in
full force and effect and, in the reasonable judgment of the Required Lenders,
such circumstance is materially adverse to the interests of the Lenders, or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect which, in any such event in the reasonable opinion
of the Required Lenders, is materially adverse to the interests of the Lenders,
or the Borrower or the Restricted Subsidiaries denies in writing that it has any
or further liability or obligation under any material provision of any Loan
Document, or purports to revoke, terminate or rescind any material provision of
any Loan Document; or


118

--------------------------------------------------------------------------------




(h)    a final judgment against the Borrower or any of its Material Subsidiaries
is entered for the payment of money in excess of $75,000,000 (to the extent not
paid, and not covered by either (x) independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not
dispute coverage or (y) insurance provided by a captive insurance subsidiary to
the extent permitted hereunder) and, absent procurement of a stay of execution,
such judgment remains unsatisfied as of sixty calendar days after the date of
entry of judgment and is not released, discharged, vacated or fully bonded
within sixty calendar days after its issue or levy; or
(i)    Parent, any Loan Party or any Material Subsidiary thereof institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to a substantial part of its property constituting Collateral is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding; or
(j)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events, would reasonably be expected to result in a Material Adverse
Effect; or
(k)    other than in connection with any transaction not prohibited by
Section 8.12, the Initial Master Lease shall have terminated other than in
accordance with its terms; provided that such termination shall not constitute
an Event of Default (and neither the Administrative Agent nor any Lender shall
take any of the actions referred to in the following Section 9.02) if, within 90
days of such termination, (x) the Borrower has entered into one or more
Permitted Replacement Leases, (y) in the case of a Permitted Replacement Lease,
the Borrower shall be in compliance with the financial covenant set forth in
Section 8.11 on a Pro Forma Basis (including after giving effect to such
Permitted Replacement Leases (as if such Permitted Replacement Leases had been
in effect for the most recent Test Period)), and (z) a Responsible Officer shall
have delivered an officer’s certificate to the Administrative Agent certifying
that, in the case of a Permitted Replacement Lease, such Permitted Replacement
Lease is in effect (and attaching executed copies thereof) and that the Borrower
is in compliance with the financial covenant set forth in Section 8.11 as of the
last day of the Test Period immediately preceding the effectiveness of such
Permitted Replacement Lease on a Pro Forma Basis (including after giving effect
to such Permitted Replacement Lease (and, in the case of a replacement guaranty,
such replacement guaranty is in effect, and attaching executed copies thereof));
or
(l)    any Collateral Document after delivery thereof shall for any reason
(other than (i) as expressly permitted hereunder, (ii) the agreement or action
(or omission to act) of the Administrative Agent or any of the Secured Parties,
(iii) the occurrence of the Termination Conditions, (iv) any such loss of
perfection or priority results from the failure of the Administrative Agent or
any Secured Party to take any action within its control, (v) such loss is
covered by a lender’s title insurance policy as to which the insurer has been
notified of such loss and does not deny coverage or (vi) such loss of perfected
security interest may be remedied by the filing of appropriate documentation
without the loss of priority) ceases to create a valid and perfected First
Priority Lien on the Collateral purported to be covered thereby with respect to
any material portion of the Collateral and such cessation shall continue for a
period of 10 consecutive calendar days; or
(m)    a Change of Control occurs.
9.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall at the request of the Required
Lenders (or, if a Financial Covenant Event of Default occurs and is continuing,
at the request of, or with the consent of, the Required Revolving Lenders only,
and in such case, without limiting Section 9.01(d), only with respect to the
Revolving Facility and any Letters of Credit, L/C Credit Extensions and L/C
Obligations), take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


119

--------------------------------------------------------------------------------




(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations in an
amount equal to the Minimum Collateral Amount; and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law; provided, that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of each L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
9.03    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees, but including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer)) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c); amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written


120

--------------------------------------------------------------------------------




notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a “Lender” party hereto.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.
ARTICLE X
ADMINISTRATIVE AGENT
10.01    Appointment of Agents. Goldman Sachs is hereby appointed Collateral
Agent and Administrative Agent hereunder and under the other Loan Documents and
each Lender hereby authorizes Goldman Sachs to act as Collateral Agent and
Administrative Agent in accordance with the terms hereof and the other Loan
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as applicable.
The provisions of this Section 10 are solely for the benefit of Agents and
Lenders and no Loan Party shall have any rights as a third party beneficiary of
any of the provisions thereof. In performing its functions and duties hereunder,
each Agent shall act solely as an agent of Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for the Borrower or any of its Subsidiaries. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
10.02    Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Loan Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Loan Documents except as
expressly set forth herein or therein.
10.03    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Loan Document
or for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Loan Party
to any Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, the Administrative
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the usage of Letter of Credit or the component amounts
thereof.
(b)    Exculpatory Provisions. No Agent (which term shall for the purposes of
this Section 10.3(b) include L/C Issuer) nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Loan Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of


121

--------------------------------------------------------------------------------




competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from the Required
Lenders (or such other Lenders as may be required to give such instruction under
Section 11.01) and, upon receipt of such instructions from the Required Lenders
(or such other Lenders, as the case may be), such Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions, including for the
avoidance of doubt refraining from any action that, in its opinion or the
opinion of its counsel, may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 11.01).
(c)    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 10.3 and of Section 10.6 shall apply to any the
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 10.3 and of Section 10.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by the Administrative Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
10.04    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.
10.05    Lenders’ Representations, Warranties and Acknowledgement.Each Lender
represents and warrants that it has made its own independent investigation of
the financial condition and affairs of the Borrower and its Subsidiaries in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own


122

--------------------------------------------------------------------------------




appraisal of the creditworthiness of the Borrower and its Subsidiaries. No Agent
shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.
(a)    Each Lender, by delivering its signature page to this Agreement and
funding its Term B Loan and/or Revolving Loans on the Closing Date or by the
funding of any Incremental Term Loans, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent, Required Lenders or Lenders, as
applicable on the Closing Date or as of the date of funding of such Incremental
Term Loans.
(b)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(c)    In addition, unless sub-clause (i) in the immediately preceding clause
(c) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (c), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:
(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),


123

--------------------------------------------------------------------------------




(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(d)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing
10.06    [Reserved].
10.07    Successor Administrative Agent, Collateral Agent and L/C Issuer.
(a)    The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to Lenders, L/C Issuer and the Borrower and
the Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Borrower and
the Administrative Agent and signed by the Required Lenders. The Administrative
Agent shall have the right to appoint a financial institution to act as
Administrative Agent and/or Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation (regardless of whether a
successor has been appointed or not), (ii) the acceptance of such successor
Administrative Agent by the Borrower and the Required Lenders or (iii) such
other date, if any, agreed to by the Required Lenders. Upon any such notice of
resignation or any such removal, if a successor Administrative Agent has not
already been appointed by the resigning Administrative Agent, the Required
Lenders shall have the right, upon five Business Days’ notice to the Borrower
and L/C Issuer, to appoint a successor Administrative Agent. If neither the
Required Lenders nor Administrative Agent have appointed a successor
Administrative Agent, the Required Lenders shall be deemed to have succeeded to
and become vested with all the rights, powers, privileges and duties of the
resigning Administrative Agent; provided that, until a successor Administrative
Agent is so appointed by the Required Lenders or the Administrative Agent, any
collateral security held by the Administrative Agent in its role as Collateral
Agent on behalf of the Lenders or L/C Issuer under any of the Loan


124

--------------------------------------------------------------------------------




Documents shall continue to be held by the resigning Collateral Agent as nominee
until such time as a successor Collateral Agent is appointed. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent and the resigning or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder. Except as provided above, any resignation or removal
of Goldman Sachs or its successor as Administrative Agent pursuant to this
Section 10.7 shall also constitute the resignation or removal of Goldman Sachs
or its successor as Collateral Agent. After any resigning or removed
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Section 10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent hereunder.
Any successor Administrative Agent appointed pursuant to this Section 10.7
shall, upon its acceptance of such appointment, become the successor Collateral
Agent for all purposes hereunder.
(b)    In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders, L/C Issuer and the Grantors, and
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
Collateral Agent signed by Required Lenders. The Administrative Agent shall have
the right to appoint a financial institution as Collateral Agent hereunder,
subject to the reasonable satisfaction of the Borrower and the Required Lenders
and Collateral Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation, (ii) the acceptance of such
successor Collateral Agent by the Borrower and the Required Lenders or (iii)
such other date, if any, agreed to by the Required Lenders. Upon any such notice
of resignation or any such removal, Required Lenders shall have the right, upon
five Business Days’ notice to the Administrative Agent, to appoint a successor
Collateral Agent. Until a successor Collateral Agent is so appointed by Required
Lenders or the Administrative Agent, any collateral security held by Collateral
Agent on behalf of the Lenders or L/C Issuer under any of the Loans Documents
shall continue to be held by the resigning Collateral Agent as nominee until
such time as a successor Collateral Agent is appointed. Upon the acceptance of
any appointment as Collateral Agent hereunder by a successor Collateral Agent,
that successor Collateral Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the resigning or removed
Collateral Agent under this Agreement and the Collateral Documents, and the
resigning or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Collateral Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
resigning or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
resigning or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.
(c)    Any resignation or removal of Goldman Sachs or its successor as
Administrative Agent pursuant to this Section 10.7 shall also constitute the
resignation or removal of Goldman Sachs or its successor as L/C Issuer, and any
successor Administrative Agent appointed pursuant to this Section 10.7 shall,
upon its acceptance of such appointment, become the successor L/C Issuer for all
purposes hereunder. In such event, the Borrower shall Cash Collateralize any
Letters of Credit issued in an amount not less than the Minimum Collateral
Amount, by the resigning or removed Administrative Agent in its capacity as L/C
Issuer.
10.08     Collateral Documents and Guaranty.


125

--------------------------------------------------------------------------------




(a)    Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or Collateral Agent, as applicable,
on behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided that neither the Administrative Agent nor
the Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 11.01,
without further written consent or authorization from any Secured Party, the
Administrative Agent or the Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 11.01) have otherwise consented or (ii) release
any Guarantor from the Guaranty pursuant to Section 10.08(d) with respect to
which Required Lenders (or such other Lenders as may be required to give such
consent under Section 11.01) have otherwise consented. In connection with the
release of the landlords’ liens on and security interests permitted under
Section 8.01(cc), the Collateral Agent and/or the Administrative Agent, as
applicable, is authorized to, at the Borrower’s request, enter into any
agreement terminating an applicable intercreditor agreement relating to the
property which is subject to such lien and security interest so released.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by the Administrative Agent or the Collateral
Agent, as applicable, for the benefit of the Secured Parties in accordance with
the terms hereof and thereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by Collateral Agent for the benefit
of the Secured Parties in accordance with the terms thereof, and (ii) in the
event of a foreclosure or similar enforcement action by Collateral Agent on any
of the Collateral pursuant to a public or private sale or other disposition
(including, without limitation, pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), Collateral Agent (or any
Lender, except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities) shall be entitled, upon instructions from Required Lenders, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale or disposition, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale or other
disposition.
(c)    Rights under Secured Cash Management Agreements and Secured Hedge
Agreements. No Secured Cash Management Agreement or Secured Hedge Agreement will
create (or be deemed to create) in favor of any Cash Management Bank or Hedge
Bank that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the Loan
Documents except as expressly provided herein or in any other Loan Document. By
accepting the benefits of the Collateral, such Cash Management Bank or Hedge
Bank shall be deemed to have appointed Collateral Agent as its agent and agreed
to be bound by the Loan Documents as a Secured Party, subject to the limitations
set forth in this clause (c).
(d)    Release of Collateral and Guarantees, Termination of Loan Documents.
Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any Secured
Hedge Agreement) have been paid in full, all Commitments have terminated or
expired and no Letter of Credit shall be outstanding, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Lender, or any affiliate of any Lender that is a party to any Secured
Hedge Agreement) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations provided
for in any Loan Document, whether or not on the date of such release there may
be outstanding Obligations in respect of Secured Hedge Agreements. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the


126

--------------------------------------------------------------------------------




appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.
(e)    The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.
10.09    Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without duplication of the
provisions of Section 3.01, if the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.
10.10    Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation under a Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its
respective agents and counsel and all other amounts due the Lenders, L/C Issuer
and the Administrative Agent under Sections 2.03, 2.08 and 11.04) allowed in
such judicial proceeding; and
(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
(d)    and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04. To the extent that the payment of any such compensation, expenses,
disbursements and advances of the Administrative Agent, its agents and counsel,
and any other amounts due the Administrative Agent under Sections 2.08 and 11.04
out of the estate in any such proceeding, shall be denied for any reason,
payment of the same shall be secured by a Lien on, and shall be paid out of, any
and all distributions, dividends, money, securities and other properties that
the Lenders or L/C Issuer may be entitled to receive in such proceeding whether
in liquidation or under any plan of reorganization or arrangement or otherwise.


127

--------------------------------------------------------------------------------




Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
10.11    Intercreditor Agreements. Each Lender (in its capacity as such and on
behalf of itself and its Affiliates as Cash Management Banks and Hedge Banks)
hereunder (x) agrees that it will be bound by and will take no actions contrary
to the provisions of the Existing Intercreditor Agreements and (y) authorizes
and instructs Goldman Sachs to enter into the Existing Intercreditor Agreements
as “Credit Agreement Agent” on behalf of such Lender. Each Lender (in its
capacity as such and on behalf of itself and its Affiliates as Cash Management
Banks and Hedge Banks) hereby further agrees that (a) the Agents may, from time
to time on and after the Closing Date, without any further consent of any
Lender, enter into amendments to, amendments and restatements of, supplements to
and/or replacements of, any Existing Intercreditor Agreement, and to enter into
any other intercreditor agreement with the collateral agent or other
representatives of the holders of Indebtedness that is permitted to be secured
by a Lien on the Collateral that is permitted under this Agreement, in each
case, in order to effect the relative priority of Liens on the Collateral and to
provide for certain additional rights, obligations and limitations in respect
of, any Liens permitted by the terms of this Agreement to be pari passu with or
junior or senior to the Liens securing the Obligations with respect to part or
all of the Collateral, which are, in each case, incurred in accordance with
Article VIII of this Agreement, and to establish certain relative rights as
between the holders of the Obligations and the holders of the Indebtedness
secured by such Liens, (b) the Agents may rely exclusively on a certificate of a
Responsible Officer of Borrower as to whether any such Liens are permitted, and
(c) such Existing Intercreditor Agreements and any other intercreditor agreement
referred to in the foregoing clause (a) entered into by the Agents shall be
binding on the Secured Parties. Furthermore, each Lender (in its capacity as
such and on behalf of itself and its Affiliates as Cash Management Banks and
Hedge Banks) hereby authorizes the Agents to release or subordinate any Lien on
any property granted to or held by the Agents under any Loan Document as
provided in Section 10.08.
ARTICLE XI
MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (other than with respect to any amendment or waiver
contemplated in clauses (a) and (m) below) and the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no such amendment, waiver or consent
shall:
(a)    (i) amend or otherwise modify Section 8.11 (or for the purposes of
determining whether the Borrower is in compliance with Section 8.11, any defined
term used therein), (ii) waive or consent to any Default or Event of Default
resulting from a breach of Section 8.11 or (iii) alter the rights or remedies of
the Required Revolving Lenders arising pursuant to Article IX as a result of a
breach of Section 8.11, without the written consent of the Required Revolving
Lenders; provided, that (A) notwithstanding the foregoing and for the avoidance
of doubt, the amendments, modifications, waivers and consents described in this
clause (a) shall not require the consent of any Lenders other than the Required
Revolving Lenders and (B) for the avoidance of doubt, any amendment or other
modification of Section 8.11 (or any defined term used therein) for the purpose
of amending, modifying or waiving any requirement for Pro Forma Compliance or
compliance on a Pro Forma Basis with the covenant set forth in Section 8.11
shall require the consent of the Required Lenders;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to a Lender under any Loan Document without the written
consent of the Lender entitled to such payment;


128

--------------------------------------------------------------------------------




(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate or fees that would result in a reduction of any interest rate on
any Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(e)    change (x) Section 9.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender, (y) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.04(b) or 2.05(b), or (z) Section 2.12,
respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of the Required Facility Lenders
for such Facility;
(f)    change (i) definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders,” without the written consent of each
Revolving Lender or (iv) the definition of “Required Facility Lenders,” without
the written consent of each Lender directly and adversely affected thereby;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(h)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 10.8 (in which
case such release may be made by the Administrative Agent acting alone, and
shall be made promptly upon the request of the Borrower);
(i)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Facility Lenders for such Facility;
(j)    waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender directly and adversely affected thereby;
(k)    change any provision of this Section 11.01 without the written consent of
each Lender directly and adversely affected thereby;
(l)    change any provision of Section 2.19 without the written consent of each
Revolving Lender; or
(m)    amend, modify or waive any condition set forth in Section 4.02 with
respect to the making of any Revolving Loans after the Closing Date without the
written consent of the Required Revolving Lenders (such consent being in lieu of
the consent of the Required Lenders or any other group of Lenders);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) any Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iv) the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any other Loan Document to cure any ambiguity,
omission, defect or inconsistency (as reasonably determined by the
Administrative Agent); so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender (or any L/C Issuer, if
applicable) or the Lenders shall have received at least five Business Days’
prior written


129

--------------------------------------------------------------------------------




notice thereof and Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (v) the Administrative Agent and the Borrower shall be permitted to amend
any provision of any Collateral Document to better implement the intentions of
this Agreement and the other Loan Documents and to add Collateral.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders); except that (x) the
Commitment of such Lender may not be increased or extended and the principal
amount of any Loan, and the rate or amount of interest and fees on any Loan of
such Lender may not be decreased without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each adversely affected Lender (or each Lender or each adversely
affected Lender of a particular Class) and that has been approved by the
Required Lenders (or the Required Facility Lenders with respect to the
applicable Class, as the case may be); the Borrower may replace such
non-consenting Lender in accordance with Section 11.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
The Administrative Agent and the Borrower may (without the consent of
Lenders) (1) enter into Incremental Joinder Agreements, Refinancing Amendments
and Extension Amendments and (2) otherwise amend any Loan Document to the extent
(but only to the extent) necessary to reflect the existence and terms of
Incremental Term Loans, Other Term Loans, Extended Term Loans, Incremental
Revolving Commitments, Other Revolving Commitments and Extended Revolving
Commitments (including as may be necessary in order to establish new tranches or
sub-tranches in respect of the Loans and/or Commitments and to make such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection therewith);
in each case, incurred or extended pursuant to Sections 2.13, 2.14 or 2.15, as
applicable. Notwithstanding anything to the contrary contained herein, any such
amendment shall become effective without any further consent of any other party
to such Loan Document.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (1) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.
11.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below); all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent or any L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and


130

--------------------------------------------------------------------------------




(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii); if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and any L/C Issuer may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and any L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


131

--------------------------------------------------------------------------------




(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices and Letter of Credit Applications) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Secured Parties; provided, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as any L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Borrower agrees (a) to pay or reimburse all
reasonable and documented in reasonable detail out-of-pocket expenses incurred
on or after the Closing Date by the Administrative Agent and its Affiliates in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated); limited, in the case of
legal fees and expenses, to the Attorney Costs of one primary counsel and, if
reasonably necessary, one local counsel or gaming counsel in each relevant
jurisdiction material to the interests of the Lenders taken as a whole (which
may be a single local counsel acting in multiple material jurisdictions), and
(b) to pay or reimburse the Administrative Agent, any Lender or any L/C Issuer
for all reasonable and documented in reasonable detail out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all Attorney Costs of one counsel to the
Administrative Agent, the Lenders and the L/C Issuers taken as a whole (and, if
reasonably necessary, one local counsel or gaming counsel in any relevant
material jurisdiction (which may be a single local counsel or gaming counsel
acting in multiple material jurisdictions) and, solely in the event of a
conflict of interest between the Administrative Agent, any Lender or any L/C
Issuer, where the Person or Persons affected by such conflict of interest inform
the Borrower in writing of such conflict of interest, one additional counsel in
each relevant material jurisdiction to each group of affected Persons similarly
situated taken as a whole)). The


132

--------------------------------------------------------------------------------




agreements in this Section 11.04 shall survive the satisfaction of the
Termination Conditions. All amounts due under this Section 11.04 shall be paid
promptly following receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail. If any Loan Party fails to pay
when due any costs, expenses or other amounts payable by it hereunder or under
any Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its reasonable discretion.
(b)    Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof); each Lender, each L/C Issuer, each Arranger,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee); and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
other Loan Party arising out of, in connection with, or as a result of (but
limited, in the case of legal fees and expenses, to the Attorney Costs of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
local counsel or gaming counsel for all Indemnitees taken as a whole in each
relevant jurisdiction that is material to the interests of such Indemnitees
(which may be a single local counsel or gaming counsel acting in multiple
material jurisdictions) and, solely in the case of a conflict of interest
between Indemnitees (where the Indemnitee affected by such conflict of interest
informs the Borrower in writing of such conflict of interest), one additional
counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated taken as a whole) (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions and
the other transactions contemplated hereby or thereby and, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit); (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned, leased or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, and (iv)  any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that a court of competent jurisdiction determines in a
final-non-appealable judgment that any such liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or of any Related Indemnified Person of such Indemnitee, (y) a
material breach of any obligations of such Indemnitee under any Loan Document by
such Indemnitee or (z) any dispute solely among Indemnitees or of any Related
Indemnified Person of such Indemnitee other than any claims against an
Indemnitee in its capacity or in fulfilling its role as Administrative Agent
(and any sub-agent thereof); Lender, L/C Issuer or Arranger under the Facility
and other than any claims arising out of any act or omission of the Borrower or
any of its Affiliates. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 11.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 11.04(b) (after the determination of a court
of competent jurisdiction, if required pursuant to the terms of this
Section 11.04(b)) shall be paid within twenty Business Days after written demand
therefor. The agreements in this Section 11.04(b) shall survive the resignation
of the Administrative Agent, the L/C Issuer, the replacement of any Lender, the
satisfaction of the Termination Conditions. This Section 11.04(b) shall not
apply to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from a non-Tax claim (including a value added tax or similar tax charged
with respect to the supply of legal or other services).


133

--------------------------------------------------------------------------------




(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 11.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof); any L/C Issuer or any Related Party of any of the foregoing, and
without limiting its obligation to do so, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent); such L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such L/C Issuer in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 2.11(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Indemnitee or any Loan Party shall have any liability, and
none of such parties hereto shall assert, and each hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that the foregoing shall not in any way
limit the indemnification and expense reimbursement obligations of the Loan
Parties under this Agreement. No Indemnitee referred to in clause (b) above
shall be liable to the Borrower, any Lender, any L/C Issuer or any other Person
for any losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual losses, claims, damages, liabilities or expenses resulting from
the gross negligence or willful misconduct of such Indemnitee or Related
Indemnified Person as determined by a final and nonappealable judgment of a
court of competent jurisdiction.
(e)    Payments. All amounts due under this Section 11.04 shall be payable not
later than twenty Business Days after demand therefor.
(f)    Survival. The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent and any L/C Issuer, the replacement of any Lender, the
satisfaction of the Termination Conditions.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and each L/C Issuer under clause (b) of the preceding sentence shall survive the
satisfaction of the Termination Conditions.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign


134

--------------------------------------------------------------------------------




or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of Section 11.06(b), (ii) by way
of participation in accordance with the provisions of Section 11.06(d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.06(f) (and, except for any assignment subject to the
terms of Section 11.06(j), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement and the other
Loan Documents, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section 11.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, each L/C Issuer, each Lender and
each Arranger) any legal or equitable right, remedy or claim under or by reason
of this Agreement or the other Loan Documents.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this Section 11.06(b); participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in clause (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of any Term Facility, unless each of the Administrative Agent and,
with respect to the Revolving Facility only and so long as no Event of Default
under Section 9.01(a), (b) or (i) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld, delayed
or conditioned); provided, that concurrent assignments to members of an Assignee
Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice of the proposed assignment.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b) (i) (B) of this Section 11.06 and,
in addition:
(A)(1)    with respect to the Revolving Facility only, the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (x) an Event of Default under Section 9.01(a), (b) or (i) has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Revolving Lender and (2) with respect to the Term Facilities
only, the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default under
Section 9.01(a), (b) or (i) has occurred and is continuing at the


135

--------------------------------------------------------------------------------




time of such assignment, or (y) such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;
(B)(1)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such a Lender or an Approved Fund of such with respect
to such a Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and
(C)(1)    the consent of any L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for (1) any assignment that increases the
obligation of the assignee to participate in exposure under one or more of its
Letters of Credit (whether or not then outstanding) and (2) any assignment with
respect to Revolving Commitment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    Assignments to Borrower. No such assignment shall be made to Parent,
Borrower or any Affiliate or Subsidiary of Parent or Borrower; provided that
(x) purchases by the Borrower shall be permitted in accordance with Section 2.16
and (y) any Lender may, at any time, assign all or a portion of its Loans to
Borrower pursuant to open market purchases pursuant to Section 11.06(l).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).
(vii)    Assignments from Defaulting Lenders. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and Administrative
Agent, the applicable pro rata portion of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent,
each L/C Issuer and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata portion of all Loans
and participations in Letters of Credit. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment;


136

--------------------------------------------------------------------------------




provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d) and, for the avoidance of doubt, such sale shall not be
effective until it is recorded in the applicable Participant Register pursuant
to Section 11.06(e).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and related interest on) the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Lender (with
respect to any entry relating to such Lender’s Loans) and any L/C Issuer (with
respect to any entry relating to such L/C Issuer’s L/C Credit Extension) at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Subject to the requirements of clause (e) of this
Section 11.06, any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent or any L/C Issuer, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, a Defaulting Lender, a Disqualified Lender or the Borrower or
any Affiliate or Subsidiary of the Borrower; provided that, notwithstanding
anything to the contrary contained herein, participations may be sold to
Disqualified Lenders unless the DQ List has been posted to the Platform) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, with respect to
any participant that becomes a Disqualified Lender after the date on which such
participant acquired a participation interest hereunder, such participant shall
not retroactively be disqualified from becoming a participant. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (b), (c), (d), (e), (g) and
(h) of the first proviso to Section 11.01 that affects such Participant. All
parties acknowledge and agree that the Administrative Agent shall have no
obligation or duty to monitor or track whether any Disqualified Lender shall
have become a Participant hereunder. Subject to clause (f) of this
Section 11.06, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(e) (it being understood
that the documentation required by Section 3.01(e) shall be delivered to the
participating Lender)), 3.04 and 3.05 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 11.06(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender, provided such Participant shall be
subject to Section 2.12 as though it were a Lender. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.
(e)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts of (and stated interest on) each participant’s
interest in Loans made hereunder (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other Obligations under any Loan Document) to any
Person except to the extent such


137

--------------------------------------------------------------------------------




disclosure is necessary to establish that any such Commitment, Loan, Letter of
Credit or other Obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Participant Register as a participant for all purposes
of this Agreement. No sale or other transfer of any participation or other
beneficial ownership interest in any Loan shall be effective until such sale or
transfer is recorded in the applicable Participant Register and, prior to such
recordation, all amounts owing to the selling Lender with respect to any Loan
shall remain owing to the selling Lender. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may, subject to the
requirements of clause (i) of this Section 11.06, grant to a special purpose
funding vehicle identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower (an “SPC”) the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.11(b)(ii). Each party hereto
hereby agrees that (A) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (B) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (C) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (I) with notice to, but without prior consent of the Borrower and the
Administrative Agent, and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (II) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guaranty or credit
or liquidity enhancement to such SPC. Each SPC shall be entitled to the benefits
of Sections 3.01, 3.04, 11.04(a) and 11.04(b) and this Section 11.06 to the same
extent as if it were a Lender.
(i)    SPC Register. Each Granting Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each SPC to which it has granted a funding option
pursuant to clause (h) of this Section 11.06 (the “SPC Register”). Upon the
funding of all or any portion of any Loan by an SPC, the Granting Lender with
respect to such SPC shall enter the principal amounts of (and stated interest


138

--------------------------------------------------------------------------------




on) each Loan or portion thereof funded by such SPC on the SPC Register. The
entries in the SPC Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Administrative Agent, and the
Lenders may treat each Person whose name is recorded in the SPC Register as an
SPC for all purposes of this Agreement. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining an SPC Register. Any funding of all or any
portion of any Loan by an SPC with respect to which the requirements of this
clause (i) are not satisfied shall be treated for purposes of this Agreement as
a sale by the Granting Lender of a participation in such Granting Lender’s
rights and obligations under this Agreement in accordance with
Section 11.06(d) and, for the avoidance of doubt, such sale shall not be
effective until it is recorded in the applicable Participant Register pursuant
to Section 11.06(e).
(j)    No Assignment to a Disqualified Lender.
(i)    No assignment or, to the extent the DQ List has been posted on the
Platform for all Lenders, participation shall be made to any Person that, as of
the date (the “Trade Date”) on which the applicable Lender entered into a
binding agreement to sell and assign or participate all or a portion of its
rights and obligations under this Agreement to such Person, was (x) a
Competitor, (y) any banks, financial institutions, other institutional lenders
and other Persons as specified by written notice to the Administrative Agent and
the Lenders (including by posting such notice to the Platform) prior to the
Closing Date (or as updated by the Borrower in writing after the Closing Date
with respect to banks, financial institutions, other institutional lenders and
other Persons who are Affiliates of Competitors (other than any bona fide debt
fund)) or (z) any Affiliate of the foregoing (other than any bona fide debt
fund) to the extent clearly identifiable on the basis of such Affiliate’s name
(collectively, the “Disqualified Lenders”) unless the Borrower has consented to
such assignment as otherwise contemplated by this Section 11.06, in which case
such Person will not be considered a Disqualified Lender for the purpose of such
assignment. For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Lender after the applicable Trade Date,
(x) such assignee shall not retroactively be disqualified from becoming a Lender
or participant and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Lender. Any assignment in
violation of this clause (j) (i) shall not be null and void, but the other
provisions of this clause (j) shall apply.
(ii)    If any assignment is made to any Disqualified Lender without the
Borrower’s prior consent in violation of clause (j)(i) above, or if any Person
becomes a Disqualified Lender after the applicable Trade Date, the Borrower may,
at its sole expense and effort, upon notice to the applicable Disqualified
Lender and the Administrative Agent, (A) terminate any Revolving Commitment of
such Disqualified Lender and repay all obligations of the Borrower owing to such
Disqualified Lender in connection with such Revolving Commitment, (B) in the
case of outstanding Term Loans held by Disqualified Lenders, prepay such Term
Loans by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such Term Loans, in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Loan Documents
and/or (C) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.06), all of its interest, rights and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and the other
Loan Documents; provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b),
(ii) such assignment does not conflict with applicable Laws and (iii) in the
case of clause (B), the Borrower shall not use the proceeds from any Loans to
prepay Term Loans held by Disqualified Lenders.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders,
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any
action) under this Agreement or any other


139

--------------------------------------------------------------------------------




Loan Document, each Disqualified Lender will be deemed to have consented in the
same proportion as the Lenders that are not Disqualified Lenders consented to
such matter, and (C) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws (“Plan of
Reorganization”), each Disqualified Lender party hereto hereby agrees (1) not to
vote on such Plan of Reorganization, (2) if such Disqualified Lender does vote
on such Plan of Reorganization notwithstanding the restriction in the foregoing
clause (1), such vote will be deemed not to be in good faith and shall be
“designated” pursuant to Section 1126(e) of the Bankruptcy Code of the United
States (or any similar provision in any other Debtor Relief Laws); and such vote
shall not be counted in determining whether the applicable class has accepted or
rejected such Plan of Reorganization in accordance with Section 1126(c) of the
Bankruptcy Code of the United States (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
DQ List to each Lender requesting the same.
(k)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time any L/C Issuer assigns all of its
Revolving Commitment and Revolving Loans pursuant to Section 11.06(b), such L/C
Issuer may, upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer. In the event of any such resignation of an L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, that no failure by the Borrower to appoint any such
successor shall affect the resignation of such L/C Issuer; provided, further,
that no Lender shall be required to serve as an L/C Issuer unless such Lender
consents in its sole discretion. If an L/C Issuer resigns, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
Upon the appointment of a successor L/C Issuer, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, and (ii) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of such retiring L/C Issuer
with respect to such Letters of Credit.
(l)    Open Market Purchases by the Borrower. Notwithstanding anything to the
contrary herein, the Borrower may purchase Term Loans in open market
transactions (and the Borrower shall not be required to make any such offer to
repurchase to all Lenders or to all Lenders of any Class), subject to the
following conditions:
(i)    no Event of Default shall have occurred and be continuing at the time of
purchase of any Term Loans;
(ii)    the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans so purchased by the Borrower shall automatically be
cancelled and retired by the Borrower on the settlement date of the relevant
purchase (and may not be resold); and
(iii)    no proceeds of any Revolving Facility shall be used to effect such
purchase of Term Loans;
The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 11.06(l) (provided that no Lender shall have an
obligation to sell any Term Loans to the Borrower under this
Section 11.06(l)) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.04(a), 2.04(b), 2.12 and
11.03 (it being understood and acknowledged that purchases of the Term Loans by
the Borrower contemplated by this Section 11.06(l) shall not constitute
Investments by the Borrower)) or any other Loan Document that may otherwise
prohibit or conflict with any Auction or any other transaction contemplated by
this Section 11.06(l) or result in an Event of Default as a result of the
purchase of Term Loans pursuant to this Section 11.06(l).


140

--------------------------------------------------------------------------------




11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over it or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.13(a) or 2.14(b) or (ii) any actual
or prospective counterparty (or its advisors) to any swap, derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder (it being understood that
the DQ List may be disclosed to any assignee or Participant or prospective
assignee or Participant in reliance on this clause (f)), (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Restricted Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower,
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 11.07 or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) to any credit insurance provider relating to the Borrower and its
obligations. Nothing herein shall permit the disclosure of confidential
Information regarding the Loan Parties or their Affiliates to any Competitor of
the Borrower or any of its Subsidiaries or any Disqualified Lender except to the
extent required, directly or indirectly, by Law or compulsory legal process or
any regulatory authority. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.
For purposes of this Section 11.07 and Section 7.01, “Information” means all
information received from any Loan Party or any Subsidiary thereof relating to
any Loan Party or any Subsidiary thereof or their respective businesses
including, without limitation, any information pertaining to any tenant under
any Master Lease and any of their respective affiliates and any of their
respective business, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof, provided that,
in the case of information received from a Loan Party or any such Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 11.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary or any tenant under any Master Lease and any of
their respective affiliates, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective


141

--------------------------------------------------------------------------------




of whether or not such Lender or such L/C Issuer shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section 11.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts); each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or any L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the satisfaction of the Termination Conditions.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by


142

--------------------------------------------------------------------------------




the Administrative Agent and the applicable L/C Issuer, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.
11.13    Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (b) any Lender is a Defaulting Lender, (c) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 11.01, the consent of
Required Lenders or Required Facility Lenders with respect to the applicable
Class(es); as the case may be, shall have been obtained but the consent of one
or more of such other Lenders whose consent is required shall not have been
obtained, any such Lender (a “Non-Consenting Lender”), (d) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, or (e) as a result of a redemption or replacement
required by Gaming Law, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, replace such Lender by
(x) terminating the applicable Commitments of such Lender and repaying all
Obligations of the Borrower owing to such Lender relating to the Loans and
Commitments of the applicable Class(es) held by such Lender as of such
termination date under one or more credit facilities hereunder as the Borrower
may elect or (y) requiring such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06); all of its interests, rights (other than its
existing right to payments pursuant to Sections 3.01 and 3.04) and Obligations
with respect to the Loans and Commitments of the applicable Class(es) under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i)    in the case of an assignment, the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances of the applicable Class(es);
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents with respect to such
Class(es) (including any amounts under Section 3.05 and, in the case of a
Repricing Event described in clause (ii) of the definition thereof on or prior
to the six (6) month anniversary of the Closing Date, the fee described in
Section 2.08(c)) from (x) in the case of an assignment, the assignee (to the
extent of such outstanding principal and accrued interest and fees (other than
fees payable due to the occurrence of a Repricing Event)) or the Borrower (in
the case of all other amounts (including fees payable due to the occurrence of a
Repricing Event)) and (y) in the case of a termination and repayment, the
Borrower;
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment or termination and repayment does not conflict with
applicable Laws; and
(i)(x)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver, consent or release and such amendment, waiver,
consent or release can be effected as a result of such assignment (together with
all other such assignments and terminations and repayments required by the
Borrower to be made pursuant to this Section 11.13) and (y) in the case of a
termination and repayment resulting from a Lender becoming a Non-Consenting
Lender, such amendment, waiver, consent or release can be effected as a result
of such termination and repayment (together with all other such assignments and
terminations and repayments required by the Borrower to be made pursuant to this
Section 11.13).
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, each Lender agrees that if the
Borrower exercises its option pursuant to this Section 11.13 to cause an
assignment by such Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 11.06. In the event that a
Lender does not comply with the requirements of the immediately preceding
sentence


143

--------------------------------------------------------------------------------




within one Business Day after receipt of such notice (a “Non-Compliant Lender”),
each Lender hereby authorizes and directs the Administrative Agent to execute
and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 11.06 on behalf of such Non-Compliant
Lender and any such documentation so executed by the Administrative Agent shall
be effective for purposes of documenting an assignment pursuant to
Section 11.06. Any removal of Goldman Sachs or its successor as a Defaulting
Lender pursuant to this Section 11.13 shall also constitute the removal of
Goldman Sachs or its successor as the Administrative Agent pursuant to
Section 10.07.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN
ANY LOAN DOCUMENT WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE LAW OF
ANOTHER JURISDICTION) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL EACH BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 11.14. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


144

--------------------------------------------------------------------------------




11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document);
the Borrower acknowledges and agrees, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower Parties, their
Affiliates or any other Person and (B) neither the Administrative Agent nor any
Arranger nor any Lender has any obligation to the Borrower Parties or their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower Parties and their Affiliates,
and neither the Administrative Agent nor any Arranger nor any Lender has any
obligation under the Loan Documents to disclose any of such interests to the
Borrower Parties or their Affiliates. Each Borrower hereby agrees that it will
not claim that any of the Administrative Agent, the Arrangers, the Lenders or
their respective affiliates has rendered advisory services of any nature or
respect or owes fiduciary duty to it (including your stockholders, employees or
creditors) in connection with any respect of any transaction contemplated
hereby.
11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including, without limitation, Assignment
and Assumptions, amendments or other Committed Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
11.18    USA PATRIOT Act; KYC Information. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”); it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other


145

--------------------------------------------------------------------------------




information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and the
Beneficial Ownership Regulation.
11.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or any L/C Issuer that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any L/C Issuer that is an EEA Financial
Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)(x)    a reduction in full or in part or cancellation of any such liability;
(ii)(x)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)(x)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.20    Gaming Law.
(a)    This Agreement and the other Loan Documents are subject to the Gaming
Laws and the laws involving the sale, distribution and possession of alcoholic
beverages (the “Liquor Laws”). Without limiting the foregoing, each of the
Administrative Agent, the Lenders and participants acknowledges that (i) it is
subject to being called forward by the Gaming Authorities or Governmental
Authorities enforcing the Liquor Laws (each a “Liquor Authority”), in the
discretion of each of them, for licensing or a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers under
this Agreement and the other Loan Documents, including with respect to the entry
into and ownership and operation of the Gaming Facilities, and the possession or
control of gaming equipment, alcoholic beverages or a gaming or liquor license,
may be exercised only to the extent that the exercise thereof does not violate
any applicable provisions of the Gaming Laws and Liquor Laws and only to the
extent that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.
(b)    Each Creditor Party agrees to cooperate with each Gaming Authority and
each Liquor Authority (or, in each case, to be subject to Section 11.13) in
connection with the provisions of such documents or other information as may be
requested by such Gaming Authority or Liquor Authority relating to any Borrower
Party or to the Loan Documents.
11.21    Joint and Several Obligations. The Borrower and each other Person that
becomes a Borrower in accordance with Section 2.19 shall be obligated for all of
the Obligations on a joint and several basis, notwithstanding which of them have
directly received the proceeds or benefit of any particular Credit Extension,
provided that, anything to the contrary herein notwithstanding (including
Exhibit G), the liability of each Person hereafter formed and designated as an
additional borrower in accordance with Section 2.19, in its capacity as a
Borrower (but not in its capacity as a Guarantor, to the extent applicable) may
be limited in a similar manner if so provided in the Assumption Agreement
executed by that additional Borrower. The Borrower and each other Person that
becomes a Borrower in accordance with Section 2.19 acknowledges and agrees that,
for purposes of the Loan Documents, the Borrower, each such additional borrower
and the Guarantors constitute a single integrated financial enterprise and that
each receives a benefit from


146

--------------------------------------------------------------------------------




the availability of credit under this Agreement. The Borrower and each other
Person that becomes a Borrower in accordance with Section 2.19 hereby waives all
defenses arising under the Laws of suretyship, to the extent such Laws are
applicable, in connection with their joint and several obligations under this
Agreement. Without limiting the foregoing, the Borrower agrees to the Joint
Borrower Provisions set forth in Exhibit G, incorporated by this reference.
11.22    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of page intentionally blank; signature pages follow]


147

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
Borrower:
VICI PROPERTIES 1 LLC
By:                               
Name:
Title:



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






Goldman Sachs Bank USA,
as Administrative Agent, a Revolving Lender, a Term B Lender and an L/C Issuer
By:                                          
Name:
Title:



[Signature Page to Credit Agreement]